Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 1 of
                                      218
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 01:18-CV-61984-FAM




        POLLY BASSETT,

               Plaintiff,

        vs.

        WAL-MART STORES EAST, L.P.,

              Defendant.
        ________________________________/




                                      VOLUME I

                       VIDEO DEPOSITION OF MARIE LADEIRA
                           CORPORATE REPRESENTATIVE

                       TAKEN ON BEHALF OF THE PLAINTIFF

                                JANUARY 30, 2019
                            10:00 A.M. TO 3:29 P.M.

                             OFFICES OF TUCKER LAW
                          200 SOUTHEAST SIXTH STREET
                                   SUITE 405
                        FORT LAUDERDALE, FLORIDA 33301




        VIDEO REPORTED BY:
        LEAH MARLOWE, COURT REPORTER
        NOTARY PUBLIC OF FLORIDA
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 2 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 2 of 159

       1                       APPEARANCES OF COUNSEL

       2   ON BEHALF OF THE PLAINTIFF:

       3         MATTHEW SEAN TUCKER, ESQUIRE
                 TUCKER LAW
       4         200 SOUTHEAST SIXTH STREET
                 SUITE 405
       5         FORT LAUDERDALE, FLORIDA 33301
                 954-204-0444
       6         Matt@TuckerUp.com

       7   ON BEHALF OF THE DEFENDANT:

       8         GILDA M. CHAVEZ, ESQUIRE
                 HAMILTON, MILLER & BIRTHIESEL, L.L.P.
       9         150 SOUTHEAST SECOND AVENUE
                 SUITE 1200
      10         MIAMI, FLORIDA 33131
                 305-379-3686
      11         gchavez@hamiltonmillerlaw.com

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 3 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 3 of 159

       1                        INDEX OF EXAMINATION

       2   WITNESS:    Marie Ladeira
                                                                       PAGE
       3   DIRECT EXAMINATION
                By Matthew Tucker, Esquire                                 7
       4

       5

       6

       7

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 4 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 4 of 159

       1                          INDEX OF EXHIBITS

       2   EXHIBIT                    DESCRIPTION                      PAGE

       3      1        Witness Declaration                                11

       4      2        Plaintiff's Re-Notice of Taking
                       Video Deposition Duces Tecum                     116
       5
              3        CCTV Footage Image (at 6:43:43 a.m.)             128
       6
              4        CCTV Footage Image (at 6:45:15 a.m.)             155
       7
              5        CCTV Footage Image (at 6:45:18 a.m.)             156
       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 5 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 5 of 159

       1                    INDEX OF CERTIFIED QUESTIONS

       2          PAGE(s)                                     LINE(s)

       3           59                                       15 - 17

       4           61                                       19 - 21

       5

       6

       7

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 6 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 6 of 159

       1                 VIDEO DEPOSITION OF MARIE LADEIRA

       2                          JANUARY 30, 2019

       3   Thereupon:

       4                             MARIE LADEIRA

       5   was called as a witness, and after having been first

       6   duly sworn, testified as follows:

       7               THE WITNESS:    Yes.

       8               MS. CHAVEZ:    Before we begin I just wanted to

       9         put several things on the record.       Number one is

      10         Ms. Ladeira is here to cooperate with the Notice of

      11         Deposition for the Corporate Representative.         She

      12         is still sick and so this deposition had been

      13         continued from a prior date and -- postponed,

      14         sorry, not continued -- and Ms. Ladeira is still

      15         sick and she's here with a doctor's note but she

      16         also has a Declaration signed by her as of the date

      17         today she is still ill and so I want to place that

      18         in the record.

      19               There are several Duces Tecum requests with

      20         respect to this deposition.      Everything has been

      21         produced in response to the Duces Tecum with the

      22         exception of job descriptions which I'm going to

      23         provide for counsel; the job description of the

      24         Cart Attendant, and the job description of the

      25         People Greeter, and one more thing was that counsel
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 7 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 7 of 159

       1         had requested the names of the persons that were

       2         employed for the four hours before the incident.

       3         Wal-Mart does not maintain a record as such so

       4         there is no document that can be produced in

       5         responding to that.

       6               So, what we have done is we have searched the

       7         records and identified persons that were employed

       8         any time within that four-hour period.        That

       9         doesn't mean that anybody that's on this list that

      10         I'm going to produce was employed for the full four

      11         hours but anywhere within that four-hour period is

      12         identified here in this list, anyone that was in

      13         the Wal-Mart store at any time in that four-hour

      14         period.   So, I'm handing that to counsel and that

      15         completes the response to the Duces Tecum.

      16               MR. TUCKER:    Okay.

      17                           DIRECT EXAMINATION

      18   BY MR. TUCKER:

      19         Q.    Good morning.    Could you please spell your

      20   name?

      21         A.    Marie, M-A-R-I-E, last name, Ladeira,

      22   L-A-D-E-I-R-A.

      23         Q.    Have you ever had your deposition taken

      24   before?

      25         A.    Yes.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 8 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 8 of 159

       1         Q.    How many times?

       2         A.    I have no idea.

       3         Q.    Can you give me an estimate?

       4         A.    I have been with Wal-Mart for 30 years.        I'd

       5   say probably in that 30 years at least 10, 15 times, and

       6   that's just an estimate.

       7               MS. CHAVEZ:    Okay, I'm going to object in the

       8         sense that I don't want you to guess, okay?

       9               MR. TUCKER:    I'd ask if you object to please

      10         just state your objection and unless I ask for the

      11         reason it should not be stated.

      12   BY MR. TUCKER:

      13         Q.    I'm going to be deposing you in this case

      14   asking you questions under oath; do you understand this?

      15         A.    Yes.

      16         Q.    And since this is an oral transcription the

      17   court reporter can't write down head nods, or gestures,

      18   or uh-huh's, uh-uh's.      So all your answers need to be

      19   verbal. Is that fair?

      20         A.    Yes, I understand.

      21         Q.    Do you understand your moral and legal

      22   obligation to tell the truth today?

      23         A.    Yes.

      24         Q.    And I'm entitled to what are considered

      25   complete answers.     So, if I ask you what you had for
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 9 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 9 of 159

       1   breakfast and you had orange juice and eggs and bacon

       2   and you only tell me orange juice that wouldn't be a

       3   complete answer to my question, do you agree?

       4         A.    I understand.

       5               MS. CHAVEZ:    Objection.

       6   BY MR. TUCKER:

       7         Q.    And you understand that?

       8               MS. CHAVEZ:    Objection.

       9               THE WITNESS:    Yes.

      10   BY MR. TUCKER:

      11         Q.    Sometimes when I ask a question you may have

      12   partial knowledge but not absolute knowledge or certain

      13   incomplete knowledge.      If I ask you the temperature

      14   right now you probably couldn't give me the exact degree

      15   but you might be able to give me an approximate answer

      16   or you might be able to tell me it's really hot, really

      17   cold, or somewhere in the middle.        So, in that

      18   circumstance an "I don't know" would not be appropriate

      19   but giving me a range or an estimate based on your

      20   knowledge with an explanation that it's a range or an

      21   estimate is appropriate.      Do you understand this?

      22               MS. CHAVEZ:    Objection.    You can respond.

      23               THE WITNESS:    I understand.

      24   BY MR. TUCKER:

      25         Q.    And you understand if you omit important
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 10 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 10 of 159

        1   information today when answering my questions today that

        2   may be considered a lie by omission?

        3        A.     I'm sorry?

        4        Q.     If you omit certain information today that may

        5   be considered a lie by omission when you're answering my

        6   question.

        7               MS. CHAVEZ:    Objection.

        8               THE WITNESS:   I understand.

        9   BY MR. TUCKER:

       10        Q.     Do you understand the difference between a

       11   guess and an estimate?

       12        A.     Yes.

       13        Q.     We ask that you not guess today but obviously

       14   you understand the difference between giving us an

       15   estimate of something and guessing?

       16        A.     Yes.

       17        Q.     Rule 30(b)(6) of Rules of Civil Procedure

       18   requires that Wal-Mart designate a person to testify on

       19   its behalf.    Are you that person designated to testify

       20   on behalf of Wal-Mart today?

       21        A.     Yes.

       22        Q.     Your attorney started this deposition by

       23   stating that you may have to end this deposition early

       24   because you're sick, is that accurate?

       25        A.     Yes.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 11 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 11 of 159

        1        Q.    Why would Wal-Mart not designate a person who

        2   could sit for an entire deposition today?

        3              MS. CHAVEZ:    Objection.

        4   BY MR. TUCKER:

        5        Q.    You can answer.

        6        A.    I did not know I was going to get sick when

        7   this started.

        8        Q.    What day did you get sick?

        9        A.    Since December, December 30.

       10        Q.    Well, it says here on your Declaration that

       11   we're going to put in as Exhibit 1 that you got sick on

       12   the morning of January 23rd of 2019, correct?

       13              (Thereupon, Plaintiff's Exhibit 1 was marked

       14              for identification.)

       15              MS. CHAVEZ:    Objection.    Form.

       16   BY MR. TUCKER:

       17        Q.    You need to see your own Declaration that you

       18   provided in this case?

       19              MS. CHAVEZ:    Objection.    Form.   That's a

       20        mischaracterization of what this Declaration

       21        states.

       22   BY MR. TUCKER:

       23        Q.    Were you sick on January 23rd, 2019?

       24        A.    Yes.

       25        Q.    And was that the reason why you then didn't
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 12 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 12 of 159

        1   show up to the Notice of Deposition?

        2        A.    Yes.

        3        Q.    Okay.   It's been a week since then.       Why has

        4   Wal-Mart not designated a person who can sit for an

        5   entire day today?

        6              MS. CHAVEZ:    Objection.    Asked and answered.

        7              MR. TUCKER:    Please answer the question.       And

        8        again, unless I ask for your reason please just

        9        state objection.

       10              THE WITNESS:    I don't have an answer for that

       11        question.

       12   BY MR. TUCKER:

       13        Q.    Wal-Mart, sitting here today, can't answer the

       14   question as to why they haven't designated someone who

       15   can sit for an entire deposition?

       16              MS. CHAVEZ:    Objection.    Form.   She couldn't

       17        answer the question.

       18              THE WITNESS:    I do not have an answer for that

       19        question.

       20   BY MR. TUCKER:

       21        Q.    And you understand when we say Wal-Mart today

       22   legally we're talking about Wal-Mart Stores East, LP?

       23        A.    Yes.

       24        Q.    Are you aware that the Rules of Civil

       25   Procedures requires you to designate a person to testify
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 13 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 13 of 159

        1   on matters known or reasonably available to the

        2   organization?

        3        A.    I'm sorry?

        4        Q.    I'll repeat the question.      And if there's a

        5   question that you don't understand as I'm going through

        6   this please ask me to repeat it or rephrase it.

        7        A.    Yes.

        8        Q.    Are you aware that Rules of Civil Procedure

        9   require you as a designated person to testify about

       10   matters known or reasonably available to the

       11   organization?

       12              MS. CHAVEZ:    Objection.    Form.

       13              THE WITNESS:    I don't know what any of the

       14        rules of procedure are.

       15              MS. CHAVEZ:    Objection.    Form.

       16   BY MR. TUCKER:

       17        Q.    Are you aware that as the designated person

       18   you're required to testify about matters known or

       19   reasonably available to Wal-Mart?

       20        A.    Yes.

       21        Q.    And Rule 30(b)(6) requires your consent to be

       22   designated to speak as the voice of Wal-Mart --

       23              MS. CHAVEZ:    Objection.    Form.

       24   BY MR. TUCKER:

       25        Q.    Have you consented to be designated to speak
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 14 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 14 of 159

        1   as the voice for Wal-Mart here today?

        2        A.    Yes.

        3        Q.    And you understand that your testimony as a

        4   Rule 30(b)(6) Witness represents the collective

        5   knowledge of the Corporation, not you specifically as

        6   the deponent?

        7              MS. CHAVEZ:    Objection.    Form.

        8              THE WITNESS:    Can you repeat the question?

        9   BY MR. TUCKER:

       10        Q.    Absolutely.    Do you understand that your

       11   testimony as a Rule 30(b)(6) Witness represents the

       12   collective voice of Wal-Mart, not you specifically as

       13   the deponent here today?

       14              MS. CHAVEZ:    Objection.    Form.

       15              THE WITNESS:    In this case, yes.

       16   BY MR. TUCKER:

       17        Q.    And you understand when I'm asking you a

       18   question using the pronoun "you" or "your," I'm asking

       19   for your answer as the testimony on behalf of Wal-Mart?

       20        A.    Yes.

       21        Q.    And you understand as the designee you must

       22   testify not only about facts within the Corporation's

       23   collective knowledge including the results of an

       24   investigation initiated for the purpose of complying

       25   with the Rule of 30(b)(6) Notice, but as a designee you
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 15 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 15 of 159

        1   must testify about the Corporation's position, belief,

        2   and opinions?

        3              MS. CHAVEZ:    Objection.    Form.

        4              THE WITNESS:    Yes.

        5   BY MR. TUCKER:

        6        Q.    And you understand your testimony is binding

        7   on Wal-Mart?

        8        A.    Yes.

        9        Q.    What is your role for Wal-Mart?

       10        A.    I am a Co-Manager.

       11        Q.    Co-Manager of what store?

       12        A.    Store 1387.

       13        Q.    What is "1387?"

       14        A.    It's located 3801 Turtle Creek Drive in Coral

       15   Springs.

       16        Q.    And you said as a Co-Manager?

       17        A.    Yes, sir.

       18        Q.    What does that mean?

       19        A.    That I am second in charge of the store.

       20        Q.    Who's first in charge?

       21        A.    Clive Provost Heron (phonetic).

       22        Q.    What is his name?

       23        A.    Clive Provost Heron.

       24        Q.    Is there any reason that if you are too sick

       25   to sit for this entire deposition today that Wal-Mart
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 16 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 16 of 159

        1   could not have sent Clive Provost Heron as its corporate

        2   representative?

        3               MS. CHAVEZ:    Objection.   Form.

        4               THE WITNESS:   Clive is in Texas at a YBM,

        5        year-beginning corporate meeting.

        6   BY MR. TUCKER:

        7        Q.     How long have you worked for Wal-Mart?

        8        A.     It'll be 30 years August 12th this year.

        9        Q.     How long have you been a Co-Manager of

       10   Wal-Mart?

       11        A.     14 years.

       12        Q.     What was your role before Co-Manager?

       13        A.     Assistant Manager.

       14        Q.     How long were you Assistant Manager at

       15   Wal-Mart?

       16        A.     Six years I think, six years.

       17        Q.     What was the role of Assistant Manager at

       18   Wal-Mart?

       19        A.     Assistant Manager supervises all the

       20   Department Managers and reports to the Co-Manager,

       21   making sure that all the functions and everything is

       22   done in a day to day business.

       23        Q.     And that was at the same store?

       24        A.     No.

       25        Q.     What store was that at?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 17 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 17 of 159

        1          A.   My previous store to this one is "655" in

        2   Madisonville, Kentucky.     Prior to that I was at Store

        3   257 in Morganfield, Kentucky.      Prior to that I was at

        4   "2314" in Royal Kunai, Hawaii.       Prior to that I was at

        5   "2126" in Mililani, Hawaii, and there are several more

        6   stores if you want them all.

        7          Q.   Are these all with Wal-Mart?

        8          A.   Yes.

        9          Q.   Okay, and so it looks like you have spent 14

       10   years as a Co-Manager of the store at Turtle Run, yes?

       11          A.   12.

       12          Q.   12 years?

       13          A.   12 years.

       14          Q.   Have you ever been a manager for 14 years?

       15               MS. CHAVEZ:    Objection.   Form.

       16               THE WITNESS:    I was a Co-Manager at another

       17          store before I came here.

       18   BY MR. TUCKER:

       19          Q.   For 14 years?

       20          A.   Two years in another store, 12 years at this

       21   one.

       22          Q.   Gotcha.   For a total of 14 years as

       23   Co-Manager?

       24          A.   Yes.

       25          Q.   Okay.   So you've been at Turtle Run for 12
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 18 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 18 of 159

        1   years?

        2        A.     Yes.

        3        Q.     What store were you at for two years as

        4   Co-Manager?

        5        A.     "655," Madisonville, Kentucky.

        6        Q.     And so, is it fair to say that you started off

        7   as -- well, it says you spent six years there.         What was

        8   your role while you were there for six years?

        9        A.     Six years, I was in Madisonville for two

       10   years.

       11        Q.     Okay, well, let's just back up then.       Why

       12   don't you just tell me, you gave me a whole list of

       13   places. Just go through and tell me how long you were at

       14   each store for.

       15        A.     Madisonville, I was there for right at two

       16   years.    At "257," I was there for six months.       At

       17   "2314," I was there for four or five years, I can't

       18   remember exact.     At "2314" I was there for about two

       19   years.

       20        Q.     When was your first management position with

       21   Wal-Mart?

       22        A.     1994.

       23        Q.     So you have been a manager at Wal-Mart for 25

       24   years?

       25        A.     Not the whole time.    I did step down because
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 19 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 19 of 159

        1   my husband had a heart attack.

        2        Q.     When did you step down, for how long?

        3        A.     About a year and a half.

        4        Q.     Is it fair to say you spent 23 and a half

        5   years as a manager for Wal-Mart?

        6        A.     Yeah, a salaried manager.

        7        Q.     And this is kind of what we talked about

        8   giving a complete answer.      What does that mean?     What is

        9   the term, "salaried manager," versus something else?          It

       10   sounds like there's something else there.

       11        A.     Well, there's hourly where you get paid by the

       12   hour as a manager and there's salaried where you get a

       13   flat salary.

       14        Q.     Okay, so you spent 23 years and a half as a

       15   salaried manager, yes?

       16        A.     Yes.

       17        Q.     Have you ever spent any time as an hourly

       18   manager?

       19        A.     Yes.

       20        Q.     How many years did you spend as an hourly

       21   manager for Wal-Mart?

       22        A.     The rest of the time that I've been with

       23   Wal-Mart.

       24        Q.     Have you always been a manager at Wal-Mart?

       25        A.     Yes.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 20 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 20 of 159

        1          Q.   What's your education?

        2          A.   I have a degree in Accounting.

        3          Q.   From where?

        4          A.   From Pacific University in Honolulu.

        5          Q.   Have you ever been an accountant?

        6          A.   No.   I did accounting for my husband's

        7   business. That's why I studied accounting.

        8          Q.   Were you a manager at Wal-Mart prior to

        9   getting your accounting degree?

       10          A.   No.

       11          Q.   How did you come to start working for Wal-

       12   Mart?

       13          A.   I filled out an application, they called me.

       14          Q.   How many years did you spend as an hourly

       15   manager for Wal-Mart?

       16               MS. CHAVEZ:    Objection.

       17               THE WITNESS:   From 1989 to 1994.

       18   BY MR. TUCKER:

       19          Q.   Is there a difference between an hourly

       20   manager and a salaried manager aside from the way you're

       21   paid?   Is there an important distinction between the

       22   two?

       23          A.   As you become a salaried manager you have more

       24   responsibility.    You're over areas and more people.

       25          Q.   But it's fair to say here today that you have
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 21 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 21 of 159

        1   been a manager for Wal-Mart for 28 and a half years as a

        2   combined salaried and hourly manager?

        3        A.    29 and a half.

        4        Q.    29 and a half, okay.      Does Wal-Mart provide

        5   training regarding safety?

        6        A.    Yes.

        7        Q.    Please tell me all the ways that Wal-Mart

        8   trains managers on safety.

        9              MS. CHAVEZ:    Objection.    Form.

       10              THE WITNESS:    The majority of our safety

       11        training starts with computer-based learning and

       12        they are repeated yearly.

       13   BY MR. TUCKER:

       14        Q.    Anything else?

       15        A.    That's the way it's done now.        Before the

       16   computer-based learning program started there were

       17   training documents and we had meetings.

       18        Q.    Do you no longer have meetings?

       19        A.    We have meetings all the time every day.

       20        Q.    Well, at the time of the slip and fall that

       21   we're here to discuss --

       22        A.    Yes.

       23        Q.    Was it computer-based?

       24        A.    Absolutely.

       25        Q.    Is that the majority of the way Wal-Mart
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 22 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 22 of 159

        1   trains its managers now or at least at the time of the

        2   fall?

        3              MS. CHAVEZ:    Objection.    Form.

        4              THE WITNESS:    Training is done computer-based

        5        and then on the job.      You do the computer training,

        6        you have to make a certain score in order to pass

        7        it. You're required to do it every year and then

        8        there's also one-on-one when the managers walk with

        9        the people in their areas.

       10   BY MR. TUCKER:

       11        Q.    Does Wal-Mart train employees regarding store

       12   safety?

       13        A.    Yes.

       14        Q.    Please tell me all the ways in which Wal-Mart

       15   trains its employees regarding store safety.

       16              MS. CHAVEZ:    Objection.    Form.   And let me

       17        take you to the Court's order as to Item Number

       18        Four.   The Court specifically limited to policies

       19        relating to inspection, maintenance reporting, and

       20        cleaning of transitory substances.

       21              MR. TUCKER:    Can I see that?

       22              MS. CHAVEZ:    Order Number 30, Docket Entry

       23        Number 30.    Matters for examination, Number Four,

       24        Paragraph D, and matters under Number Four of Duces

       25        Tecum, requests Numbers One and Two shall be
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 23 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 23 of 159

        1        limited to procedures and policies relating to the

        2        inspection made to this reporting and cleaning of

        3        transitory substances from the floor.

        4              MR. TUCKER:    Are you instructing her not to

        5        answer the question?

        6              MS. CHAVEZ:    I'm telling you that you're

        7        beyond the scope of the Notice and the Court's

        8        order.

        9              MR. TUCKER:    Are you instructing her not to

       10        answer the question?

       11              MS. CHAVEZ:    I'm not instructing her not to

       12        answer the question.      Are we going to spend time

       13        here on matters that are not relevant and beyond

       14        the Court's order because, rest assured, if we

       15        spend too much time on something that's beyond the

       16        Court's order that will be taken up with the Court

       17        later.

       18   BY MR. TUCKER:

       19        Q.    Please tell me all the ways in which Wal-Mart

       20   trains its employees regarding store safety.

       21        A.    All Associates when they're hired with Wal-

       22   Mart go through a computer-based learning session.

       23   Before they're even allowed on the floor they must

       24   complete and pass all of these computer-based learning

       25   modules.   Also, when we have our meetings at the store
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 24 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 24 of 159

        1   morning, night, and overnight, we cover safety.         We have

        2   a safety team in the store and we have monthly safety

        3   meetings covering safety in the store.

        4        Q.    So employees continue to receive safety

        5   training during the course of their employment, is that

        6   just at the meetings?

        7        A.    Yes.

        8              MS. CHAVEZ:    Objection.    Form.

        9              THE WITNESS:    The meetings and they repeat on

       10        the CBL's, the computer-based learning.

       11   BY MR. TUCKER:

       12        Q.    Does Wal-Mart ever have conference calls

       13   regarding store safety?

       14              MS. CHAVEZ:    Objection.    Form.

       15              THE WITNESS:    Wal-Mart has conference calls

       16        all the time regarding safety and other issues.

       17   BY MR. TUCKER:

       18        Q.    Did anybody participate in any conference

       19   calls or meetings regarding store safety following the

       20   slip and fall of Polly Bassett on December 24th, 2016?

       21              MS. CHAVEZ:    Objection.    Form.

       22              THE WITNESS:    That particular incident, not to

       23        my knowledge.

       24   BY MR. TUCKER:

       25        Q.    Does Wal-Mart provide any safety bonuses that
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 25 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 25 of 159

        1   are paid out to any employees or managers?

        2              MS. CHAVEZ:    Objection.    Form.   Beyond the

        3        scope of this Deposition Notice and goes beyond

        4        what's permitted by the Court's order.

        5   BY MR. TUCKER:

        6        Q.    As a manager for 29 and a half years for Wal-

        7   Mart, do you know whether or not Wal-Mart pays bonuses

        8   to employees or managers for safety related --

        9              MS. CHAVEZ:    Objection.    Form.

       10              THE WITNESS:    For safety?    I don't get a

       11        bonus, nobody gets a bonus just because of safety.

       12   BY MR. TUCKER:

       13        Q.    In other words, if there's no accidents or

       14   less than a certain amount of accidents somebody gets a

       15   bonus?

       16              MS. CHAVEZ:    Objection.    Form.   Objection.

       17        Form.   Where is that on your Notice?

       18   BY MR. TUCKER:

       19        Q.    As a manager for 29 and a half years --

       20              MS. CHAVEZ:    That's not the question.      Where's

       21        that on your Notice?

       22   BY MR. TUCKER:

       23        Q.    Ma'am?

       24        A.    She's asking you a question.

       25        Q.    Ma'am, I'm here to ask you questions today.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 26 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 26 of 159

        1              MS. CHAVEZ:    Where is that on your Notice?

        2              MR. TUCKER:    Are you instructing her not to

        3        answer this?

        4              MS. CHAVEZ:    I'm asking you where is that on

        5        the Notice?    I'm asking where is that on the

        6        Notice?

        7   BY MR. TUCKER:

        8        Q.    Ma'am, are you able to answer that question?

        9              MS. CHAVEZ:    She's answered the question.

       10              MR. TUCKER:    Certify it to the Court you have

       11        to answer it.

       12              MS. CHAVEZ:    She answered it.

       13              MR. TUCKER:    She has not answered my question.

       14        She told me that for me to talk to you.         Now, are

       15        you going to answer the question?

       16              MS. CHAVEZ:    Can you read back the answer?

       17              (Court reporter read back.)

       18   BY MR. TUCKER:

       19        Q.    Do you or any other employees or managers get

       20   bonus if there's not an accident within a certain period

       21   of time?

       22              MS. CHAVEZ:    Objection.    Form.

       23              THE WITNESS:    No.   Can I answer this question?

       24        Our bonuses are based on sales, profit, and

       25        customer satisfaction.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 27 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 27 of 159

        1   BY MR. TUCKER:

        2        Q.    And bonuses don't go up if there's less than a

        3   certain amount of accidents or no accidents --

        4              MS. CHAVEZ:    Objection.    Form.   Asked and

        5        answered.

        6              THE WITNESS:    Our bonuses are based on three

        7        things; sales, profit, and customer satisfaction.

        8   BY MR. TUCKER:

        9        Q.    Does Wal-Mart use floor mats in areas that it

       10   knows liquids can cause slip and falls?

       11              MS. CHAVEZ:    Objection.    Form.

       12              THE WITNESS:    Floor mats are put down when

       13        it's raining heavily outside.

       14   BY MR. TUCKER:

       15        Q.    They're not used all the time?

       16        A.    No.

       17              MS. CHAVEZ:    Objection.    Form.

       18   BY MR. TUCKER:

       19        Q.    Wal-Mart doesn't use floor mats in produce

       20   areas?

       21              MS. CHAVEZ:    Objection.    Form.

       22              THE WITNESS:    There are floor mats in the

       23        produce area because there is water at the wet

       24        walls for produce.

       25              MS. CHAVEZ:    Objection.    Form.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 28 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 28 of 159

        1   BY MR. TUCKER:

        2        Q.     And they use those floor mats even when it's

        3   not raining heavily, yes?

        4               MS. CHAVEZ:    Objection.   Form.   In the

        5        vestibule you mean?

        6               THE WITNESS:   No, he's talking about over in

        7        produce.    In produce there is water every day from

        8        the wet wall where it sprays the produce to keep it

        9        fresh.

       10   BY MR. TUCKER:

       11        Q.     What about in front of the bagged-ice

       12   freezers?

       13               MS. CHAVEZ:    Objection.   Form.

       14               THE WITNESS:   There are mats in front of the

       15        ice freezers.

       16   BY MR. TUCKER:

       17        Q.     In fact, in the production Wal-Mart has

       18   identified that liquids can cause slip and fall hazards

       19   such as in the produce.     Start over.     Wal-Mart has

       20   produced documents where they've identified that liquids

       21   that can cause slip and fall hazards such as in produce,

       22   in front of the bagged-ice freezers, and the vestibule,

       23   correct?

       24               MS. CHAVEZ:    Objection.   Form.   You can

       25        answer.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 29 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 29 of 159

        1              THE WITNESS:    We have mats in front of the ice

        2        and produce all the time, not in the vestibules.

        3   BY MR. TUCKER:

        4        Q.    Where do you store the floor mats for the

        5   vestibule when they're not in the vestibule?

        6              MS. CHAVEZ:    Objection.    Form.

        7              THE WITNESS:    The storage closet.

        8   BY MR. TUCKER:

        9        Q.    Where is the storage closet located?

       10        A.    In the vestibule.

       11        Q.    Why would the floor mats not be out all of the

       12   time?

       13              MS. CHAVEZ:    Objection.    Form.   Asked and

       14        answered.

       15              THE WITNESS:    Floor mats can cause a trip

       16        hazard if they're out when they're not needed.

       17   BY MR. TUCKER:

       18        Q.    Do floor mats help prevent slip and falls in

       19   the vestibule?

       20              MS. CHAVEZ:    Objection.    Form.

       21              THE WITNESS:    When a person comes in the

       22        building, if there's water on their feet from

       23        raining it gives them an opportunity to wipe their

       24        feet off so that they don't carry all that liquid

       25        into the building.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 30 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 30 of 159

        1   BY MR. TUCKER:

        2        Q.    I appreciate your answer.      My question is just

        3   a little bit different.     I'm just asking if floor mats

        4   help prevent slip and falls in the vestibule?

        5              MS. CHAVEZ:    Objection.    Form.

        6              THE WITNESS:    It would all depend on the

        7        circumstances.

        8   BY MR. TUCKER:

        9        Q.    What do you mean by that?

       10        A.    Whether it's raining outside or not.

       11        Q.    Please tell me all the instances when a floor

       12   mat would not prevent slip and falls in the vestibule?

       13              MS. CHAVEZ:    Objection.    Form.   Where is that

       14        in your Notice?

       15   BY MR. TUCKER:

       16        Q.    Ma'am?

       17              MS. CHAVEZ:    Where is that in the Notice?

       18   BY MR. TUCKER:

       19        Q.    Ma'am, answer the question.

       20              MS. CHAVEZ:    Can you read the question again?

       21              (Court reporter read back.)

       22              MS. CHAVEZ:    Okay, we're going to object to

       23        the form and we're also going to object on grounds

       24        that it's beyond the scope of the Notice.         So, this

       25        witness is going to testify as to the best of her
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 31 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 31 of 159

        1        ability but it does not bind the Corporation if

        2        it's beyond the scope of the Notice.

        3               THE WITNESS:   If a floor mat is on the floor

        4        in the vestibule and it has no need to be there

        5        because there's no water, not raining outside, then

        6        it actually could cause a slip, trip hazard for the

        7        fact that it's there and it's not needed and to the

        8        best of my knowledge that is the answer I have for

        9        you.

       10   BY MR. TUCKER:

       11        Q.     And if it was wet outside then Wal-Mart would

       12   agree the floor mat should be on the ground in the

       13   vestibule?

       14               MS. CHAVEZ:    Objection.   Form.   Asked and

       15        answered.

       16               THE WITNESS:   If it's raining outside we put

       17        the mats down so people can wipe their feet when

       18        they come in so the bottom of the shoes are dry and

       19        they come with umbrellas to shake and they don't

       20        get that water all over the floor to prevent

       21        accidents.

       22   BY MR. TUCKER:

       23        Q.     Is the vestibule a particularly dangerous area

       24   in the store?

       25               MS. CHAVEZ:    Objection.   Form.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 32 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 32 of 159

        1               THE WITNESS:   No.

        2   BY MR. TUCKER:

        3        Q.     Have you reviewed the CCTV video from December

        4   24th, 2016 that you produced in this case?

        5        A.     For this particular incident, yes, sir.

        6        Q.     And we can agree that we would not see floor

        7   mats in that CCTV video?

        8        A.     There was no floor mats.     But also, if you

        9   reviewed the video you did see that there was a lot of

       10   people coming and going at that time and also that no

       11   one had umbrellas or anything that would indicate there

       12   was any need for mats to be down.

       13        Q.     No umbrellas at all?

       14        A.     No umbrellas at all.

       15        Q.     We wouldn't see any person with umbrellas?

       16        A.     I did not see any people with umbrellas.

       17        Q.     Have you reviewed the tape carefully?

       18        A.     I did see the video.     To my knowledge I did

       19   not see any.

       20        Q.     Would you agree in furtherance of Wal-Mart's

       21   desire to not let anyone get hurt in one of the stores

       22   that Wal-Mart created safety rules to protect its

       23   visitors?

       24               MS. CHAVEZ:    Objection.   Form.

       25               THE WITNESS:   The safety rules are to protect
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 33 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 33 of 159

        1        the customers and the Associates because we do not

        2        want anyone to get hurt in our stores.

        3   BY MR. TUCKER:

        4        Q.    So you would agree then in furtherance of Wal-

        5   Mart's goal to avoid persons being injured at stores

        6   it's created safety rules to protect both its visitors

        7   and its employees?

        8              MS. CHAVEZ:    Objection.    Form.

        9              THE WITNESS:    I believe that's what I just

       10        said.

       11   BY MR. TUCKER:

       12        Q.    Is that a yes?

       13        A.    Yes.

       14        Q.    Do you agree that Wal-Mart must provide a

       15   clean, safe, and hazard-free shopping environment?

       16              MS. CHAVEZ:    Objection.    Form.

       17              THE WITNESS:    That is our goal.

       18   BY MR. TUCKER:

       19        Q.    And that's a reasonable thing to do, providing

       20   a clean, safe, and hazard-free shopping environment?

       21        A.    Absolutely.

       22        Q.    Do you agree that clean, clear, and dry floors

       23   are vital to preventing slip and falls?

       24        A.    Yes.

       25              MS. CHAVEZ:    Objection.    Form.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 34 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 34 of 159

        1   BY MR. TUCKER:

        2        Q.    And do you agree that clear, clean, and dry

        3   floors are vital to preventing accidents?

        4        A.    Yes.

        5        Q.    Do you agree that the vestibule is one area of

        6   the store that Wal-Mart must keep clean, safe, and

        7   hazard-free?

        8              MS. CHAVEZ:    Objection.    Form.

        9              THE WITNESS:    Every area of our store we try

       10        to keep clean, free, and hazardous-free, and dry.

       11   BY MR. TUCKER:

       12        Q.    And I appreciate your answer but my question

       13   is just a little bit different.       I'm just asking whether

       14   you agree that the vestibule is one area of the store

       15   that Wal-Mart must keep clean, safe, and hazard-free?

       16              MS. CHAVEZ:    Objection.    Form.

       17              THE WITNESS:    Yes.

       18   BY MR. TUCKER:

       19        Q.    And I just want to be clear.       There's two what

       20   Wal-Mart has defined as vestibules in that store on

       21   Turtle Run?

       22        A.    Yes.

       23        Q.    And when we talk about the store you know

       24   which store we're talking about today.        We're talking

       25   about the one on Turtle Run?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 35 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 35 of 159

        1        A.    That's the store I work in, yes, I do.

        2        Q.    Okay.   And when we talk about vestibule we're

        3   talking specifically about the vestibule that the

        4   Plaintiff slipped and fell in, yes?

        5        A.    The general merchandise side, yes, sir.

        6        Q.    And that's a reasonable thing to do, keeping

        7   the vestibule clean, safe, and hazard-free for the

        8   benefit of the public and your employees?

        9        A.    Yes.

       10              MS. CHAVEZ:    Objection.    Form.

       11   BY MR. TUCKER:

       12        Q.    And that's a safety rule that Wal-Mart has

       13   enacted in attempt to protect visitors and employees?

       14              MS. CHAVEZ:    Objection.    Form.

       15              THE WITNESS:    It is one of our directives to

       16        keep it clean.

       17   BY MR. TUCKER:

       18        Q.    Do you agree that Wal-Mart must keep its

       19   floors and its store free of debris and substances?

       20        A.    Yes.

       21        Q.    And that's a reasonable thing to do, keeping

       22   the floors and the store free of debris and substances?

       23              MS. CHAVEZ:    Objection.    Form.

       24              THE WITNESS:    I would say it's a reasonable

       25        thing to do anywhere, store, your office, your
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 36 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 36 of 159

        1        home.

        2   BY MR. TUCKER:

        3        Q.    Do you agree that keeping Wal-Mart floors

        4   clean reduces the chance of visitors and employees

        5   getting injured?

        6        A.    Yes.

        7        Q.    Another safety rule at Wal-Mart is that liquid

        8   on the floor must not be left attended until they are

        9   cleaned, correct?

       10        A.    Left unattended, yes.

       11        Q.    And that's a reasonable thing to do, not

       12   leaving a liquid unattended until it's cleaned?

       13        A.    Yes.

       14        Q.    And Wal-Mart created safety rules because Wal-

       15   Mart knows that substances often get on the floor of its

       16   premises, yes?

       17              MS. CHAVEZ:    Objection to form.

       18              THE WITNESS:    We know that it can happen and

       19        we do try to keep anyone from getting injured.

       20   BY MR. TUCKER:

       21        Q.    I appreciate the answer.      My question is just

       22   a little different.     My question was, Wal-Mart created

       23   the safety rules because Wal-Mart knows that substances

       24   often get on the floor of its premises, yes?

       25              MS. CHAVEZ:    Objection.    Form.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 37 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 37 of 159

        1                THE WITNESS:   The word "often" I think is not

        2         relevant in here.     It can happen but I think often

        3         is, I don't agree with that portion of the

        4         statement.

        5   BY MR. TUCKER:

        6         Q.     So Wal-Mart denies that substances often get

        7   on the floor of its stores?

        8         A.     Wal-Mart is not denying that substances can

        9   get on the floor.      There's no timeframe that's saying

       10   how often it's going to happen.       It happens.    We clean

       11   it up.

       12         Q.     Right.   But what I'm asking is whether Wal-

       13   Mart created safety rules because Wal-Mart knows that

       14   substances often get on the floor of its premises.

       15                MS. CHAVEZ:    Objection.   Form.

       16                THE WITNESS:   Change the word from often to

       17         can.

       18   BY MR. TUCKER:

       19         Q.     That's not my question.     Are you saying that

       20   Wal-Mart doesn't know that substances often get on the

       21   floor of its premises?

       22         A.     Wal-Mart does know that substances can get on

       23   the   floor.    There's no timeframe as to know how often

       24   it's going to happen.

       25         Q.     Another safety rule at Wal-Mart is that
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 38 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 38 of 159

        1   substances on the floor must be coned off or blocked off

        2   immediately, correct?

        3        A.    They must be guarded, yes, and blocked as soon

        4   as possible.    As soon as we're made aware of it.

        5        Q.    What about being coned off?

        6              MS. CHAVEZ:    Objection.    Form.

        7              THE WITNESS:    You can't always cone it if you

        8        don't have a cone there.      You can stand there and

        9        you guard it until someone can come and bring you a

       10        cone.

       11   BY MR. TUCKER:

       12        Q.    Okay, so the safety rule at Wal-Mart then you

       13   would agree is that the substance on the floor must

       14   either be coned off or blocked off immediately?

       15        A.    Or guarded, yes.

       16        Q.    Okay.   And blocking off or guarding substances

       17   on the ground and not leaving them unattended is the

       18   best way to protect store visitors and employees from

       19   slipping and falling?

       20        A.    Yes.

       21              MS. CHAVEZ:    Objection to form.

       22   BY MR. TUCKER:

       23        Q.    And a safety rule at Wal-Mart is that liquids

       24   and substances on the floor must be immediately cleaned,

       25   correct?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 39 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 39 of 159

        1        A.     Yes.

        2        Q.     Would you agree that another safety rule of

        3   Wal-Mart.    Would you agree that another safety rule at

        4   Wal-Mart is that employees must always be aware and

        5   ready to take action to protect store visitors and

        6   employees?

        7        A.     Yes.

        8        Q.     That's a reasonable thing to do, always being

        9   aware and ready to take action?

       10        A.     Yes.

       11        Q.     Do you agree that Wal-Mart must immediately

       12   address slipping hazards in the vestibule?

       13               MS. CHAVEZ:    Objection to form.

       14               THE WITNESS:   The vestibule and the entire

       15        store.

       16   BY MR. TUCKER:

       17        Q.     And that's a reasonable thing to do, Wal-Mart

       18   immediately addressing slip hazards in the vestibule?

       19        A.     As soon as you're made aware of something you

       20   take care of it right away.

       21        Q.     Do you agree that as a general safety rule

       22   Wal-Mart must complete safety sweeps on a regular basis

       23   to keep the vestibule free from slipping hazards?

       24        A.     There is no specific timeline in a store for

       25   doing safety sweeps.      We complete safety sweeps
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 40 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 40 of 159

        1   throughout the day and if as we are touring the store

        2   during the day we become aware of an area that needs a

        3   safety sweep then Maintenance is called to take care of

        4   it immediately.

        5        Q.    I appreciate your answer.      My question is just

        6   a little different.     I'm just asking whether you would

        7   agree as a general safety rule Wal-Mart must complete

        8   safety sweeps on a regular basis to help keep the

        9   vestibule free from slipping hazards?

       10              MS. CHAVEZ:    Objection.    Form.

       11              THE WITNESS:    Wal-Mart does safety sweeps,

       12        again, throughout the day.       There is no designated

       13        timeframe or schedule for doing it, safety sweeps.

       14   BY MR. TUCKER:

       15        Q.    Is it your testimony, since I've asked you

       16   this question now twice, that Wal-Mart does not need to

       17   do safety sweeps on a regular basis --

       18              MS. CHAVEZ:    Objection.    Form.

       19   BY MR. TUCKER:

       20        Q.    -- inside the vestibule to keep it clean?

       21              MS. CHAVEZ:    Objection.    Form.   Objection.

       22        Form.

       23              THE WITNESS:    We do safety sweeps all day

       24        long. There is no schedule as to what area of the

       25        store they should be in at any specific time.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 41 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 41 of 159

        1   BY MR. TUCKER:

        2        Q.    And are safety sweeps done on a regular basis

        3   inside of the vestibule throughout the day?

        4        A.    Safety sweeps are done throughout the

        5   vestibule.

        6        Q.    Would it ever be permissible for a Wal-Mart

        7   employee to walk by a substance on the floor in the

        8   vestibule without cleaning the substance or putting up a

        9   wet-floor sign?

       10              MS. CHAVEZ:    Objection.    Form.

       11              THE WITNESS:    If they see it and they're aware

       12        of it they are to stop whether they're on the clock

       13        or not and take care of it.       If they're off the

       14        clock then they do a time adjustment to get paid

       15        for that time.

       16   BY MR. TUCKER:

       17        Q.    And I appreciate your answer.        My question is

       18   just a little bit different.      I'm just asking, when

       19   would it ever be permissible for a Wal-Mart employee to

       20   walk by a substance on a floor in the vestibule without

       21   cleaning the substance or putting up a wet-floor sign?

       22              MS. CHAVEZ:    Objection.    Form.

       23              THE WITNESS:    It is not permissible if they

       24        are aware of it.

       25   BY MR. TUCKER:
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 42 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 42 of 159

        1        Q.    When would it be permissible for them to walk

        2   by a substance on the floor without cleaning the

        3   substance or putting up a wet-floor sign?

        4              MS. CHAVEZ:    Objection to form.

        5              THE WITNESS:    I think I've answered that

        6        question.

        7   BY MR. TUCKER:

        8        Q.    Are you refusing to answer it?

        9              MS. CHAVEZ:    No, she's answered it.

       10              THE WITNESS:    I answered.

       11   BY MR. TUCKER:

       12        Q.    I don't believe that you have.       When would it

       13   be permissible for them to walk by a substance and not

       14   clean it or guard it or put up a sign?

       15              MS. CHAVEZ:    Objection.    Form.

       16              THE WITNESS:    It's not permissible when they

       17        are aware of a spill or something on the floor.

       18   BY MR. TUCKER:

       19        Q.    Are there any other instances where it would

       20   not be permissible to walk by it without cleaning it?

       21              MS. CHAVEZ:    Objection.    Form.

       22              THE WITNESS:    The only time would be if they

       23        were not aware of it.

       24   BY MR. TUCKER:

       25        Q.    As a general safety rule does Wal-Mart agree
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 43 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 43 of 159

        1   that floor safety requires all Associates to be alert,

        2   looking for hazards, and correct hazards quickly?

        3        A.    Yes.

        4        Q.    When would it be permissible for an Associate

        5   to not be on alert for hazards when inside of Wal-Mart?

        6              MS. CHAVEZ:    Objection.    Form.

        7              THE WITNESS:    It is not permissible for them

        8        not to be alert and watching.       However, when you're

        9        going through the lobby, if there's people

       10        everywhere and they are very busy, quite often you

       11        will not always see something because maybe another

       12        customer is between you and that particular spill

       13        or item on the floor.

       14   BY MR. TUCKER:

       15        Q.    Okay, so if there's a person between the

       16   employee and the spill on the floor then it would be

       17   permissible not to be alert?

       18              MS. CHAVEZ:    Objection.    Form.

       19              THE WITNESS:    I did not say that.      They need

       20        to be alert but they may not see it.        If someone is

       21        standing between them and then there's a lot of

       22        customers they may not see it.       That's the only

       23        time.

       24   BY MR. TUCKER:

       25        Q.    That's the only time, when somebody's standing
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 44 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 44 of 159

        1   between them and the substance, yes?

        2              MS. CHAVEZ:    Objection.    Form.   Asked and

        3        answered several times already.

        4   BY MR. TUCKER:

        5        Q.    Ma'am?

        6        A.    I've answered that question multiple times.

        7        Q.    Are you refusing to answer?

        8        A.    I'm not refusing to answer.       I answered you.

        9              MR. TUCKER:    Can you read back the answer?

       10              THE WITNESS:    I don't know how many times you

       11        want me to answer the same question.

       12              MR. TUCKER:    Ma'am.   Can you read back that

       13        last question?

       14              MS. CHAVEZ:    Well, the last answer actually.

       15              MR. TUCKER:    Please read back the last

       16        question.

       17              (Court reporter read back.)

       18   BY MR. TUCKER:

       19        Q.    Is there ever an instance that a Wal-Mart

       20   employee walking through the vestibule does not have to

       21   be on alert for a slipping hazard?

       22        A.    They always need to be on alert.

       23        Q.    Every time they walk through that vestibule

       24   they have to be on alert for a slipping hazard?

       25        A.    Wal-Mart Associates are supposed to be on
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 45 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 45 of 159

        1   alert at all times, the vestibule, or anywhere they're

        2   in the store for a slip or a trip hazard.

        3        Q.    Tell me all the instances where it would be

        4   permissible for an employee to walk through the

        5   vestibule without being on alert for a slipping hazard.

        6              MS. CHAVEZ:    Objection.    Form.   Asked and

        7        answered.

        8              THE WITNESS:    They always need to be on alert.

        9   BY MR. TUCKER:

       10        Q.    So, is it your testimony that there's never an

       11   instance where it'd be permissible for an employee to

       12   walk through the vestibule without being on alert for a

       13   slipping hazard?

       14              MS. CHAVEZ:    Objection.    Form.

       15              THE WITNESS:    Associates should always be on

       16        alert when they go through anywhere in the store

       17        including the vestibule for anything that can cause

       18        a slip or a trip hazard.

       19   BY MR. TUCKER:

       20        Q.    And so are you saying no, it would never be

       21   permissible for an employee to walk through the

       22   vestibule without being on alert for a slipping hazard?

       23        A.    They always need to be on alert.       It's not

       24   permissible.

       25        Q.    What is the maintenance page of The Wire?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 46 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 46 of 159

        1        A.    What is the maintenance page of The Wire?

        2        Q.    Yeah.

        3        A.    I have no idea.     There's a "google" thing at

        4   the top where you "google" when you're looking for

        5   something. I don't know what page.

        6              THE WITNESS:    I thought we came here to talk

        7        about the accident.

        8              MS. CHAVEZ:    I know.    We haven't talked about

        9        the accident at all.

       10   BY MR. TUCKER:

       11        Q.    Does Wal-Mart agree that a needless danger

       12   never ensures public safety?

       13        A.    I'm sorry?

       14        Q.    Does Wal-Mart agree that needless danger never

       15   ensures public safety?

       16              MS. CHAVEZ:    Objection to form.

       17              THE WITNESS:    I don't --

       18              MS. CHAVEZ:    She doesn't understand the

       19        question.

       20   BY MR. TUCKER:

       21        Q.    Do you understand what a needless danger is?

       22        A.    Yes.

       23        Q.    Okay.   Would you agree then that a needless

       24   danger does not ensure public safety?

       25              MS. CHAVEZ:    Objection to form.     If you
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 47 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 47 of 159

        1        understand it.

        2              THE WITNESS:    I guess I'm stupid because I

        3        don't understand that question.

        4   BY MR. TUCKER:

        5        Q.    Do you agree that a person working for or on

        6   behalf of Wal-Mart is never allowed to overlook a known

        7   hazard?

        8        A.    Correct.

        9        Q.    Is there ever an instance where a Wal-Mart

       10   employee can overlook a known hazard?

       11        A.    No.

       12        Q.    Based on Wal-Mart's knowledge and experience

       13   that the vestibule is both a high traffic area and

       14   regularly contains liquid on its floor, is it reasonable

       15   for Wal-Mart --

       16        A.    Say that again, the beginning part.

       17        Q.    Sure.   Based on Wal-Mart's knowledge and

       18   experience that the vestibule is both a high traffic

       19   area and regularly contains liquid on its floors, is it

       20   reasonable for Wal-Mart employees to walk through the

       21   vestibule without paying particular attention to whether

       22   there's any substances on the ground?

       23              MS. CHAVEZ:    Objection.    Form.

       24              THE WITNESS:    The lobbies don't regularly

       25        contain liquids on the floor.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 48 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 48 of 159

        1   BY MR. TUCKER:

        2          Q.   Is it a high traffic area?

        3          A.   It is a high traffic area.

        4          Q.   Is that because every person who comes into

        5   the store has to walk through one of the two vestibules,

        6   yes?

        7          A.   Well, actually there's three entrances but

        8   yeah.

        9          Q.   Where's the third, the Garden --

       10          A.   The Garden Center.

       11          Q.   Is it fair to say that the entire day from

       12   open and close on Christmas Eve day is a particularly

       13   high-traffic day?

       14               MS. CHAVEZ:    Objection to form.

       15               THE WITNESS:   I don't think it's fair to say

       16          that.

       17   BY MR. TUCKER:

       18          Q.   I mean Christmas Eve day typically has higher

       19   sales than most days, yes?

       20               MS. CHAVEZ:    Objection to form.

       21               THE WITNESS:   Not always but sometimes.       The

       22          store closes earlier so you don't do the sales you

       23          do other days.

       24   BY MR. TUCKER:

       25          Q.   So you might not have the sales but it's
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 49 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 49 of 159

        1   certainly higher volume because people are --

        2        A.    In traffic, yes.

        3              MS. CHAVEZ:    Objection.    Form.

        4   BY MR. TUCKER:

        5        Q.    Everybody knows, and correct me if you

        6   disagree, Wal-Mart disagrees that folks are coming in

        7   last minute to get presents?

        8              MS. CHAVEZ:    Objection.    Form.

        9              THE WITNESS:    Christmas Eve is a busy day no

       10        matter where you're at, yes.

       11   BY MR. TUCKER:

       12        Q.    And that goes for all the stores you've ever

       13   worked at in your 29 and a half years at Wal-Mart?

       14              MS. CHAVEZ:    Objection.    Form.

       15              THE WITNESS:    All except for one.

       16   BY MR. TUCKER:

       17        Q.    Which one?

       18        A.    The one in Morganfield, Kentucky, because

       19   Christmas Eve was dead.

       20        Q.    Okay.   What time does that store open?

       21        A.    The store is a 24-hour store.

       22        Q.    Did Wal-Mart take any additional precautions

       23   on Christmas Eve day to keep its store safe for the

       24   consuming public?

       25              MS. CHAVEZ:    Objection.    Form.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 50 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 50 of 159

        1              THE WITNESS:    We take the same precautions

        2        every day.

        3   BY MR. TUCKER:

        4        Q.    So there were no additional precautions taken

        5   on Christmas Eve day?

        6        A.    Except the police officers in the building.

        7        Q.    That's more for theft, yes?

        8              MS. CHAVEZ:    Objection.    Form.

        9              THE WITNESS:    Theft, safety, fighting.

       10   BY MR. TUCKER:

       11        Q.    Tell me any additional precautions Wal-Mart

       12   took on December 24th, 2016 prior to the slip and fall

       13   to keep its store safe for the consuming public,

       14   specifically the vestibule.

       15              MS. CHAVEZ:    Objection.    Form.

       16              THE WITNESS:    The vestibule she slipped and

       17        fell in, the doors weren't open till 7:00 a.m.          All

       18        the lobbies, all the floors are cleaned.         We have a

       19        team overnight who does nothing but clean floors.

       20        But additional, there's no additional other than

       21        the everyday same cleaning.

       22   BY MR. TUCKER:

       23        Q.    But is that vestibule floor cleaned every

       24   night?

       25        A.    Yes.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 51 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 51 of 159

        1        Q.     Was that vestibule floor cleaned by the

        2   Maintenance prior --

        3        A.     That night --

        4        Q.     That night?

        5        A.     Probably around midnight.

        6        Q.     There were a lot of shopping carts that were

        7   stopped in there, yes?

        8        A.     Yes.

        9        Q.     Are those shopping carts removed prior to

       10   cleaning the floor?

       11        A.     The shopping carts from that lobby at that

       12   time were used by the overnight people stocking on the

       13   floor and around 10:00, 11:00 at night all the carts get

       14   pulled out onto the sales floor for them to use for

       15   sorting and stocking freight.

       16        Q.     All of them?

       17        A.     When I worked overnight in my experience, yes.

       18   Every one of them would be out on the floor and then

       19   between 6:00 and 7:00 in the morning they all get

       20   returned.

       21        Q.     And is it Wal-Mart's testimony that on the

       22   night before, December 23rd, 2016 up till some point

       23   before the fall, that those carts in that vestibule were

       24   throughout the store being used to stock, allowing

       25   employees to stock the shelves or whatnot?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 52 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 52 of 159

        1        A.    I was not there that night.       However, when I

        2   reviewed the video from that morning's incident you can

        3   clearly see Associates bringing the shopping carts up

        4   and pushing them back into that lobby.

        5        Q.    And based on that you've determined that --

        6   using the CCTV video you've determined they returned the

        7   shopping carts because they were using them in the store

        8   that night?

        9        A.    Yes.

       10              MS. CHAVEZ:    Objection.    Form.

       11   BY MR. TUCKER:

       12        Q.    How do you know that they weren't using them

       13   for other stuff?    I mean is it not common for Wal-Mart

       14   employees to return carts?

       15        A.    Overnight that's what they use the carts for.

       16   They did at that time.     We don't anymore but they did at

       17   that time and the video clearly shows the Associates

       18   putting them back and they're taking runs of carts.

       19   They wouldn't have just one.

       20        Q.    But we can agree that in the CCTV video it's

       21   pretty stocked at the start of that video, yes?

       22        A.    The video started about 6:45 so, yeah.

       23        Q.    Can Wal-Mart say whether or not any of those

       24   carts that are in the vestibule at the start of the CCTV

       25   video, can Wal-Mart say when those carts were in the
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 53 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 53 of 159

        1   store or somewhere else, not in the vestibule?

        2              MS. CHAVEZ:    Objection.    Form.

        3              THE WITNESS:    That vestibule was secured at

        4        10:00.    So, when they secure the vestibule they

        5        don't bring carts in to that side.         They only take

        6        them into the grocery side at night.

        7   BY MR. TUCKER:

        8        Q.    Does that mean that at 10:00 p.m. every cart

        9   that is in there had already been stocked from the

       10   parking lot prior --

       11        A.    In that side because it's locked.

       12        Q.    It's locked?

       13        A.    Yeah.

       14        Q.    There's no Cart Greeter then that would bring

       15   carts in after 10:00 p.m. the night before on December

       16   23rd, 2016?

       17        A.    Not on the general merchandise side.

       18        Q.    And we didn't really discuss it but I know

       19   you've had a lot of depositions.       We really can't just

       20   talk over each other cause she's not going to be able to

       21   take it down so just please let me get the question out.

       22              On that side, and we're only talking about

       23   that side and I know there's two vestibules.         We're only

       24   talking about the other vestibule today.        The vestibule,

       25   the doors are locked, there's no cart people bringing in
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 54 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 54 of 159

        1   the carts after 10:00 p.m. in that vestibule?

        2        A.    Correct.

        3        Q.    Okay.   So, even if employees took carts from

        4   that vestibule and used them throughout the store and

        5   brought them back, it's just the carts that are already

        6   in there --

        7              MS. CHAVEZ:    Objection.    Form.

        8   BY MR. TUCKER:

        9        Q.    Is that fair?

       10        A.    Yes.

       11        Q.    Okay.   Did Wal-Mart have any catch phrases

       12   such as. Did Wal-Mart have any catch phrases to impress

       13   the importance of being on alert for slip and falls?

       14              MS. CHAVEZ:    Objection.    Form.

       15              THE WITNESS:    Not that I'm aware of.

       16   BY MR. TUCKER:

       17        Q.    You know, like "Scan for six policy," or

       18   "Don't pass it up, pick it up," all these little cute

       19   catch phrases and stuff like that?

       20        A.    I have heard "Don't pass it up, pick it up,"

       21   but "Scan for six" has to do with paying at the

       22   registers.

       23        Q.    So Wal-Mart -- well, "Scan for six" for some

       24   stores is scanning for a six-foot radius around them.

       25   Is there --
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 55 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 55 of 159

        1        A.    I've never heard that.

        2        Q.    Okay.   You've heard the term, "Don't pass it

        3   up, pick it up."    Is there any other terms that you've

        4   heard?

        5        A.    No.

        6        Q.    Okay.   Does Wal-Mart have a policy like that,

        7   they tell employees don't pass it up, pick it up?

        8              MS. CHAVEZ:    Objection.    Form.

        9              THE WITNESS:    Yeah, it is if you see something

       10        on the floor don't walk passed it.         Pick it up,

       11        clean it up.

       12   BY MR. TUCKER:

       13        Q.    Does Wal-Mart require the vestibule be

       14   properly stocked and spill stations maintained?

       15        A.    Yes.

       16        Q.    Where are the spill stations inside the

       17   vestibule?

       18        A.    It's near the, the one near the beauty shop.

       19        Q.    Can you see it on the CCTV video?

       20        A.    No.

       21        Q.    Are there any spill stations that are towards

       22   the sliding doors?

       23        A.    Not by the doors that I recall.

       24        Q.    Does Wal-Mart utilize Maintenance Associates

       25   to increase floor care coverage during times of
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 56 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 56 of 159

        1   increased customer traffic?

        2        A.    Can you explain that?

        3        Q.    Is that Wal-Mart's policy?

        4        A.    I didn't understand your question.

        5        Q.    I'm just asking whether Wal-Mart utilizes

        6   Maintenance Associates to increase floor care coverage

        7   during times of increased customer traffic?

        8        A.    Maintenance Associates take care of the

        9   floors. That's their job.

       10        Q.    But does Wal-Mart utilize Maintenance

       11   Associates to increase floor care coverage during times

       12   of increased customer traffic?

       13              MS. CHAVEZ:    Objection.    Form.

       14              THE WITNESS:    What do you mean by floor care

       15        coverage?

       16   BY MR. TUCKER:

       17        Q.    Well, is that a policy that Wal-Mart has

       18   produced to us in its discovery?

       19        A.    I'm asking you -- I don't understand what you

       20   mean by do they use Maintenance Associates to increase

       21   floor care coverage.     Their job is to take care of the

       22   floor.

       23              MS. CHAVEZ:    Can you rephrase the question?       I

       24        just need to stretch.

       25   BY MR. TUCKER:
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 57 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 57 of 159

        1        Q.     Is that a written policy that Wal-Mart has

        2   produced in this case?

        3               MS. CHAVEZ:    Objection.   Form.   Can you

        4        rephrase the question?      I really don't think --

        5               MR. TUCKER:    You want me to rephrase Wal-

        6        Mart's policies and procedures?

        7               MS. CHAVEZ:    No, you're asking her a question.

        8        She's told you the best answer that she can give

        9        you.

       10               THE WITNESS:    Depends on what you mean by

       11        floor care coverage.

       12   BY MR. TUCKER:

       13        Q.     Well, how does Wal-Mart interpret that?        This

       14   is your policy and procedure that you produced to us.

       15   Page One, "Utilize Maintenance Associates to increase

       16   floor care coverage during times of increased customer

       17   traffic," yes?    Tell me what that means.

       18               MS. CHAVEZ:    For the record, we're looking at

       19        "Slip, Trip, and Fall Guidelines, Guideline

       20        Overview," and it is bate-stamped as WM008.          Take

       21        your time to read that.

       22               THE WITNESS:    The only way I can answer that

       23        question is that all Wal-Mart Associates,

       24        regardless of their specific job assignment, job

       25        number, whatever their specific job is, they help
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 58 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 58 of 159

        1        out anywhere that's needed in the store.         If it's a

        2        Sales Floor Associate and there's a spill or

        3        something that needs to be cleaned up they do the

        4        maintenance for it if there's no maintenance

        5        available.    Ergo, Maintenance Associates do from

        6        time to time help customers if there is a customer

        7        who needs help and there's not a sales floor

        8        Associate available to help them. Everyone helps

        9        everyone in the store and that is the only way I

       10        can interpret on that.

       11   BY MR. TUCKER:

       12        Q.    Okay.   On the Slip, Trip, and Fall

       13   Guidelines --

       14        A.    Yes.

       15        Q.    These guidelines that you just looked at --

       16        A.    Yes.

       17        Q.    -- are these guidelines meant to reduce slip

       18   and falls in the store?

       19        A.    Yes.

       20        Q.    Okay.   And again, and this is I believe

       21   Paragraph Nine, Bullet Nine, it says, "Wal-Mart will

       22   utilize Maintenance Associates to increase floor care

       23   coverage during times of increased traffic."         What does

       24   Wal-Mart mean by floor care coverage?

       25              MS. CHAVEZ:    Objection to form.     Asked and
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 59 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 59 of 159

        1        answered.

        2              THE WITNESS:    I've answered that to the best

        3        of my ability.

        4   BY MR. TUCKER:

        5        Q.    You're not able to answer here today what

        6   increased floor care coverage means?

        7              MS. CHAVEZ:    She answered the question.

        8              THE WITNESS:    I believe I stated that if

        9        there's no sales floor Associate available to help

       10        a customer that a Maintenance Associate will to the

       11        best of their ability help a customer to find what

       12        they're looking for.      That is my interpretation of

       13        that.

       14   BY MR. TUCKER:

       15       *Q.    What does helping them find what they're

       16   looking for have anything to do with the title of this

       17   document, "Slip, Trip, and Fall Guidelines?"

       18        A.    Floor care coverage, helping customers on the

       19   sales floor.

       20        Q.    And helping them on the sales floor, what does

       21   it have to do with Slip, Trip, and Fall Guidelines?

       22        A.    I've answered that to the best of my ability.

       23        Q.    Please answer my question, what this has to

       24   do, what your answer has to do with slip, trip, and fall

       25   guidelines --
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 60 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 60 of 159

        1              MS. CHAVEZ:    I'm going to object.      This is the

        2        third or fourth time you asked the question.          She's

        3        already stated she answered the question to the

        4        best of her ability.

        5              MR. TUCKER:    Certify the question to the

        6        Court. Are you refusing to tell me --

        7              MS. CHAVEZ:    She's not refusing and you're

        8        getting aggressive with her and she's been very

        9        cooperative.

       10              MR. TUCKER:    I'm not aggressive.     I'm asking

       11        her a question.

       12              THE WITNESS:    I am answering your question to

       13        the best of my ability.

       14   BY MR. TUCKER:

       15        Q.     What does helping customers find products on

       16   the floor have anything to do with slip and fall

       17   guidelines?

       18        A.    A lot of customers throw things on the floor.

       19   If they can't find what they want they drop it on the

       20   floor.    It's always best to help a customer in any way,

       21   shape, or form you can so that they are happy and they

       22   find what they want.

       23        Q.     On Christmas Eve day, 2016, did Wal-Mart

       24   increase floor care coverage?

       25              MS. CHAVEZ:    Objection.    Form.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 61 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 61 of 159

        1               THE WITNESS:    On Christmas Eve the maintenance

        2        schedule is usually increased and the sales floor

        3        Associate staffing is increased.

        4   BY MR. TUCKER:

        5        Q.     I'm not asking if it's usually.      I'm asking on

        6   December 24th, 2016, Christmas Eve day, whether Wal-Mart

        7   utilized Maintenance Associates to increase floor care

        8   coverage?

        9               MS. CHAVEZ:    Okay, I'm objecting to the

       10        question on the grounds it's beyond the scope of

       11        the Notice. You can answer to the best of your

       12        ability which I believe you have.

       13               THE WITNESS:    We increased our Maintenance

       14        Associates, we increased our Sales Floor Associates

       15        because we knew we were going to have an increase

       16        in customer traffic being that it was Christmas

       17        Eve.

       18   BY MR. TUCKER:

       19       *Q.     Tell me all the ways that Wal-Mart increased

       20   its floor care coverage of the vestibule on December

       21   24th, 2016 prior to the slip and fall.

       22               MS. CHAVEZ:    Again, same objection.

       23               THE WITNESS:    The staffing for Maintenance and

       24        Sales Floor were both increased on that day.

       25   BY MR. TUCKER:
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 62 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 62 of 159

        1        Q.    Inside the vestibule?

        2        A.    For the entire store.

        3        Q.    Inside the vestibule?

        4        A.    The entire store.

        5        Q.    My question is a little different.        I'm not

        6   asking about the store.     I'm asking specifically about

        7   the vestibule.

        8        A.    Well, we had --

        9              MS. CHAVEZ:    Objection.    I believe that area

       10        of testimony was stricken.       Give me a minute here.

       11        Number 11 stricken.      "Knowledge and information

       12        concerning the vestibule areas for the hours prior

       13        to the fall," which is precisely what you're asking

       14        the witness, which is precisely what the Court has

       15        stricken.

       16              MR. TUCKER:    Where are you looking?

       17              MS. CHAVEZ:    Number 11.     Again, Document

       18        Entry 30 is the Court's order and on Paragraph C

       19        the Court strikes Number 11.

       20              MR. TUCKER:    You're talking about Number 11

       21        that said, "Knowledge and information concerning

       22        the vestibule for the four hours prior to the

       23        fall?"

       24              MS. CHAVEZ:    Yes, what you're asking.

       25              MR. TUCKER:    And I'm asking you a little
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 63 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 63 of 159

        1        different question here.      I'm asking you, prior to

        2        the slip and fall on December 24th, 2016, how Wal-

        3        Mart, or did Wal-Mart utilize Maintenance

        4        Associates to increase floor care coverage inside

        5        the vestibule?

        6              MS. CHAVEZ:    This is the only area of

        7        testimony that addresses that.       There is no other

        8        area of testimony on this Notice that addresses the

        9        increased maintenance or maintenance crew or

       10        anything like that. So, as far as I'm concerned it

       11        falls within the scope of area of testimony Number

       12        11.

       13              MR. TUCKER:    Okay.   Are you instructing her

       14        not to answer it?

       15              MS. CHAVEZ:    I think she's answered it to the

       16        best of her ability.

       17              MR. TUCKER:    That's not what I'm asking you.

       18        I'm asking you are you instructing her not to

       19        answer --

       20              MS. CHAVEZ:    I'm instructing her not to answer

       21        because she's already answered it.

       22   BY MR. TUCKER:

       23        Q.    Please answer the question.

       24        A.    I believe I've already answered your question.

       25              MR. TUCKER:    Certify it to the Court.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 64 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 64 of 159

        1              MS. CHAVEZ:    Can you please read back the

        2        question and the answer please, so it's clear it

        3        has been answered?

        4              MR. TUCKER:    No, no.    We certified it.    I'll

        5        ask the question again.      If you want to answer it,

        6        fine.   If you don't we'll certify it to the Court.

        7        We'll go in front of the Court.        It's not how it's

        8        going to work here today.       We're not just going to

        9        read back questions and answers --

       10              MS. CHAVEZ:    She has answered it.

       11              MR. TUCKER:    She has not.

       12              MS. CHAVEZ:    It's not necessary to re-answer a

       13        question.

       14              MR. TUCKER:    We'll order it.     We'll go in

       15        front of the Court and we'll deal with it if you

       16        don't want to answer it here today.

       17              THE WITNESS:    I think I've answered it to the

       18        best of my ability.

       19              MR. TUCKER:    Okay, we'll go in front of the

       20        Court then.

       21   BY MR. TUCKER:

       22        Q.    Has Wal-Mart produced to us -- well, first of

       23   all, are there floor mat guidelines?

       24        A.    Floor mat guidelines.      I will have to go to

       25   The Wire to look and see specifically what it says.          Do
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 65 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 65 of 159

        1   you have a copy of them there?

        2        Q.    There's a link for floor mat guidelines.

        3        A.    Okay.   Do you have it here?

        4        Q.    You tell me.    Have you produced them to us?

        5              MS. CHAVEZ:    You're asking her a legal

        6        question. By the way --

        7              MR. TUCKER:    It's legal to determine whether

        8        or not she gave me a document?

        9              MS. CHAVEZ:    Excuse me, area of testimony

       10        Number Ten was also stricken, "Information

       11        concerning Interrogatory Request for Production

       12        Responses and produced materials by Wal-Mart."

       13        That is an area of testimony that's stricken by the

       14        Court, Area Number Ten, okay?       You can show her a

       15        guideline and ask her about it --

       16              MR. TUCKER:    Okay, you can give that back to

       17        me.

       18   BY MR. TUCKER:

       19        Q.    Inside of the production that I received I see

       20   a link for floor mat guidelines.       Are there floor mat

       21   guidelines that I do not have that I've not received?

       22              MS. CHAVEZ:    Objection, same objection.       That

       23        goes to area of testimony Number Ten which was

       24        stricken by the Court.

       25              MR. TUCKER:    Do you know the answer or are you
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 66 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 66 of 159

        1        telling her not to answer?

        2              MS. CHAVEZ:    Well, she can answer to the best

        3        of her ability.     I'm telling you it was stricken by

        4        the Court.

        5              THE WITNESS:    If there is a link there then I

        6        would say that there are some floor mat guidelines.

        7        If you don't have them there I don't have them with

        8        me.   I do not know what they read.

        9              MS. CHAVEZ:    By the way, we have produced in

       10        response to the Duces Tecum everything that was

       11        requested.

       12   BY MR. TUCKER:

       13        Q.    Do you have any knowledge of what floor mat

       14   guidelines provide?

       15        A.    Not at this moment.

       16        Q.    And do the floor mats guidelines have any

       17   instruction relating to floor mats in the vestibule?

       18        A.    I would have to read the instructions.        I

       19   cannot answer that.

       20        Q.    What is the "Towel in the Pocket Program?"

       21        A.    Towel in the Pocket Program is a little piece

       22   about, oh, I'd say this big and say four-by-six,

       23   something like that, which is an absorbent piece which

       24   Associates carry in their pocket so if they see a small

       25   spill or something they can clean it up without having
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 67 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 67 of 159

        1   to call Maintenance.

        2        Q.    And that policy provides that Associates are

        3   to look for situations that may require immediate

        4   attention?

        5        A.    Right.   If you're going across the floor and

        6   you see a liquid on there, you've got a towel in the

        7   pocket, you wipe it up.

        8        Q.    Is the purpose of the towel in the pocket, the

        9   purpose of the paper towel pocket pad is for the

       10   immediate cleanup of small spills by an Associate who

       11   finds a spill?

       12        A.    Yes.

       13        Q.    Tell me all the ways that employees are

       14   awarded or recognized for having paper towels and pocket

       15   pads during store meetings.

       16              MS. CHAVEZ:    Objection to form.

       17              THE WITNESS:    They're not awarded for having a

       18        towel in their pocket.

       19   BY MR. TUCKER:

       20        Q.    They're not rewarded ever?

       21        A.    For having a towel in their pocket, no.

       22        Q.    Are they ever recognized?

       23              MS. CHAVEZ:    Objection to form.

       24              THE WITNESS:    In a meeting when we ask who's

       25        got their towel in their pocket and they hold it up
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 68 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 68 of 159

        1        and we thank them, but as a specific reward, no.

        2   BY MR. TUCKER:

        3        Q.    Do Wal-Mart customers expect Wal-Mart to have

        4   clean and well-maintained floors throughout the store?

        5        A.    Yes.

        6        Q.    And that includes the vestibule?

        7        A.    Yes.

        8        Q.    And that's a reasonable thing for customers to

        9   expect that the floors are clean and well maintained?

       10              MS. CHAVEZ:    Objection.    Form.

       11              THE WITNESS:    Yes.   I think we answered that

       12        question earlier.

       13   BY MR. TUCKER:

       14        Q.    You testified earlier that floor maintenance

       15   cleaned the floor of the vestibule the night prior to

       16   December 24, 2016 or throughout the night?

       17        A.    They clean them every night, yes.

       18        Q.    Did they place any wax sealer on the floor in

       19   the vestibule?

       20              MS. CHAVEZ:    Objection.    Form.

       21              THE WITNESS:    There's no wax or sealer on the

       22        floors in the vestibule.

       23   BY MR. TUCKER:

       24        Q.    Why?

       25        A.    Because it can cause it to be slippery when it
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 69 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 69 of 159

        1   gets wet.   So we don't ever put anything on there, on

        2   any of the floors in the vestibule.

        3        Q.     Why's that different from the rest of the

        4   store?

        5               MS. CHAVEZ:    Objection.    Form.

        6               THE WITNESS:    Because of the type of tile.

        7   BY MR. TUCKER:

        8        Q.     What type of tile --

        9               MS. CHAVEZ:    Objection.    Form.

       10               THE WITNESS:    There's certain areas of the

       11        store we don't wax and that's one of them.

       12   BY MR. TUCKER:

       13        Q.     Okay.   Why select that tile if you can't use

       14   wax sealer on it?

       15               MS. CHAVEZ:    Objection.    Form.

       16   BY MR. TUCKER:

       17        Q.     Do you know?

       18               MS. CHAVEZ:    Area Number 11, Area Number 11,

       19        stricken.

       20               THE WITNESS:    I do not know why they chose

       21        that particular tile.

       22   BY MR. TUCKER:

       23        Q.     You just know that it's different?

       24        A.     I know it's different.      It's rough, it's not

       25   the same as the rest of the tile.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 70 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 70 of 159

        1        Q.    Do you know why it's rough?

        2              MS. CHAVEZ:    Objection.    Form.   Again, this is

        3        an area of testimony that was not --

        4   BY MR. TUCKER:

        5        Q.    Based on your 29 and a half years as a Wal-

        6   Mart Manager do you have any knowledge as to why they

        7   put rough tile in the vestibule?

        8              MS. CHAVEZ:    Objection.    Form.

        9              THE WITNESS:    I have no idea why they put that

       10        particular tile there.

       11   BY MR. TUCKER:

       12        Q.    What is deep cleaning of the vestibule floor?

       13              MS. CHAVEZ:    Objection.    Form.

       14              THE WITNESS:    It's going through with the

       15        scrubber.    There's mechanical scrubbers where you

       16        walk behind and you scrub it.

       17   BY MR. TUCKER:

       18        Q.    When are floors deep cleaned?

       19        A.    As needed.

       20        Q.    How often are they deep cleaned in the

       21   vestibule?

       22        A.    As needed.

       23        Q.    I'm talking about the vestibule.

       24        A.    They're done as needed.      There's no specific

       25   timeframe.   Some areas of the store get dirty quicker
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 71 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 71 of 159

        1   than others.    Somebody spilled something on the floor

        2   and it requires -- you can just have stripped and waxed

        3   a section in the main store, somebody will spill hair

        4   color on it, you've got to come back the next day and do

        5   it again.    So, it's on an as-needed basis.

        6        Q.     What is the "Big Three Accident Focus?"

        7        A.     Slip, trip, and fall, falling merchandise, and

        8   -- customer slip, trip, and fall, and Associate trip,

        9   slip, and fall, and fallen merchandise.

       10        Q.     Are there training materials on the "Big Three

       11   Accident Focus?"

       12        A.     Specific training tools?

       13        Q.     Specific training materials?

       14        A.     The computer-based learning.

       15        Q.     Are any of these materials that I have that

       16   were produced to us part of that online training

       17   material?

       18               MS. CHAVEZ:    Let the record reflect, the

       19        witness is looking at records bate-stamped WM008

       20        through

       21   WM060.

       22               THE WITNESS:    Okay, this is the "Spill Cleanup

       23        Guide."    This is, you see it when you go in to do

       24        your CBL's.    There's also a poster posted near the

       25        maintenance area for the Maintenance Associates so
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 72 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 72 of 159

        1          if they need to go back and review it.       This is

        2          "One Biswa."   The purpose of "One Biswa" is to give

        3          a complete documentation of cleaning in any area of

        4          the store.   It also has a list of, toward the end

        5          so you can order any supplies.      It gives you some

        6          do's and don'ts for cleaning and this is on the

        7          computer, "One Biswa," for Maintenance.

        8   BY MR. TUCKER:

        9          Q.   So that is actually, based on your knowledge,

       10   that's from the computer system?

       11          A.   I know it is.

       12          Q.   Okay, thank you.      That was starting on WM11,

       13   011?

       14          A.   That's the Spill Cleanup Guide and then the

       15   next 20, 30 pages, whatever, 29 pages is Wal-Mart's "One

       16   Biswa" for Maintenance.

       17          Q.   Okay, thank    you.

       18               MS. CHAVEZ:    To what page?

       19               THE WITNESS:    11 is the Spill Cleanup Guide

       20          and then the next 29 pages is the Wal-Mart "One

       21          Biswa."

       22   BY MR. TUCKER:

       23          Q.   Does Wal-Mart place a strong emphasis on a

       24   prompt cleanup of spills because it's imperative to

       25   reducing slip and fall injuries?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 73 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 73 of 159

        1        A.    Yes.

        2        Q.    Does Wal-Mart require employees to follow

        3   procedures for cleaning up spills safely?

        4        A.    Yes.

        5        Q.    Does Wal-Mart require employees to block off

        6   or guard spill areas or have an Associate protect the

        7   spill area to protect customers and other Associates

        8   from coming in contact with the spill and tracking it

        9   through the store?

       10              MS. CHAVEZ:    Objection.    Form.

       11              THE WITNESS:    Yes.

       12   BY MR. TUCKER:

       13        Q.    Wal-Mart requires employees to put a caution

       14   cone down next to a spill to prevent any customer or

       15   traffic from tracking the spilled material?

       16        A.    Yes.

       17        Q.    Does Wal-Mart require the use of a squeegee to

       18   reduce the size of a spill?

       19        A.    A squeegee?

       20        Q.    Yeah.

       21        A.    We have Spill Magic that we put if it's a

       22   large spill and if it's not easily cleaned up with a

       23   towel in the pocket or a paper towel or something.          We

       24   have Spill Magic that we put around the edge of it and

       25   that is squeegeed in to get it cleaned up and it absorbs
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 74 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 74 of 159

        1   it.

        2         Q.   Okay.   Is Spill Magic some type of absorbent?

        3         A.   Yes.

        4         Q.   And the policy for the vestibule is that

        5   Associates are expected to take immediate action when an

        6   unsafe or a potential unsafe situation is discovered?

        7         A.   Yes.

        8              MS. CHAVEZ:    Can you repeat the question?

        9              THE WITNESS:    That's anywhere in the store.

       10   BY MR. TUCKER:

       11         Q.   Okay.   And some examples of unsafe or

       12   potential unsafe situations are items that may cause

       13   somebody to slip, trip, or fall?

       14              MS. CHAVEZ:    Objection.    Form.

       15              THE WITNESS:    Some items.

       16   BY MR. TUCKER:

       17         Q.   Yeah, examples of unsafe or potential unsafe

       18   situations that are items that may cause somebody to

       19   slip, trip, or fall?

       20              MS. CHAVEZ:    Objection.    Form.

       21              THE WITNESS:    Yes.

       22   BY MR. TUCKER:

       23         Q.   As well as items that may cause someone to be

       24   struck?

       25              MS. CHAVEZ:    Objection.    Form.   This is a slip
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 75 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 75 of 159

        1        and fall.

        2              THE WITNESS:    If -- no, we don't want anybody

        3        to get struck.     We try and keep everything clean

        4        and clear.

        5   BY MR. TUCKER:

        6        Q.    And another one is spills, wet floors that may

        7   cause somebody to slip and fall?

        8        A.    Yes.

        9        Q.    Are these the types of unsafe situations that

       10   Associates are required to be alert for?

       11              MS. CHAVEZ:    Objection.    Form.   You can

       12        answer.

       13              THE WITNESS:    That is some kinds of

       14        situations, yes.

       15   BY MR. TUCKER:

       16        Q.    Do you agree when there's one.       Do you agree

       17   when there is more than one way to accomplish the same

       18   safety rule the store manager and employees must choose

       19   the way with the least risk?

       20              MS. CHAVEZ:    Objection.    Form.

       21              THE WITNESS:    Yes.

       22   BY MR. TUCKER:

       23        Q.    And because if there's an avoidable risk then

       24   it's an unnecessary danger?

       25              MS. CHAVEZ:    Objection.    Form.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 76 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 76 of 159

        1              THE WITNESS:    Yes.

        2   BY MR. TUCKER:

        3        Q.    Do you agree that liquid on the floor of the

        4   vestibule presents a danger to the public entering the

        5   store?

        6        A.    Yes.

        7        Q.    Do you agree that an employee that is not

        8   alert or walks passed the substance on the ground in the

        9   vestibule has committed a safety rule violation?

       10              MS. CHAVEZ:    Objection.    Form.   Give me a

       11        minute here.     Item Number Five, area of testimony

       12        Number Five is also stricken.       "Information

       13        concerning violations of policies and procedures of

       14        Wal-Mart relevant to the slip and fall," so that

       15        area of testimony is stricken.

       16              MR. TUCKER:    Do you want me to repeat the

       17        question?

       18              MS. CHAVEZ:    She can go ahead and answer the

       19        question but she's going to answer to the best of

       20        her ability.     This area of testimony is stricken.

       21   BY MR. TUCKER:

       22        Q.    As a manager for 29 and a half years of Wal-

       23   Mart do you agree that an employee that is not alert and

       24   walks passed a substance on the ground of the vestibule

       25   has committed a safety rule violation?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 77 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 77 of 159

        1               MS. CHAVEZ:    Same objection.

        2               THE WITNESS:   If an Associate is not alert

        3        then yes, they do violate safety rules and there

        4        are consequences.

        5   BY MR. TUCKER:

        6        Q.     Do you agree that if an employee walks within

        7   a few feet of a substance on the ground Wal-Mart has

        8   actual notice of a substance on the ground --

        9               MS. CHAVEZ:    Objection.   Form.

       10               THE WITNESS:   No, no.    If they walk within a

       11        few feet of it but they don't see it then no, they

       12        have not violated any policy because they did not

       13        see it. They're not aware of it.

       14   BY MR. TUCKER:

       15        Q.     Do you agree if an employee at Wal-Mart walks

       16   within a few feet of a substance on the ground Wal-Mart

       17   should know at that moment that there's a substance on

       18   the ground?

       19               MS. CHAVEZ:    Objection.   Form.

       20               THE WITNESS:   I would be speculating if I said

       21        they knew because I don't know if they saw it or

       22        not.

       23   BY MR. TUCKER:

       24        Q.     My question was a little different.       I'm not

       25   asking whether they knew.      I'm asking whether they
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 78 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 78 of 159

        1   should have known.

        2              MS. CHAVEZ:    Objection.    Form.   Again, this

        3        goes to area of testimony Number Five concerning

        4        violations of policies and procedures of Wal-Mart

        5        that are relevant to slip and falls and that area

        6        of testimony is stricken.       You can answer to the

        7        best of your ability and we can take it up with the

        8        Court later.

        9   BY MR. TUCKER:

       10        Q.    My question was a little different so I'm

       11   going to repeat it.     Do you agree that if a Wal-Mart

       12   employee walks within a few feet of a substance on the

       13   ground Wal-Mart should know at that moment there's a

       14   substance on the ground?

       15        A.    You cannot always see something on the floor

       16   even with your -- depending on the angle and from which

       17   you are to that substance.

       18        Q.    Okay.   Are there any other instances where

       19   Wal-Mart should not know of a substance on the ground

       20   when an employee walks within a few feet of the

       21   substance?

       22              MS. CHAVEZ:    Objection.    Form.   You're asking

       23        her to speculate.

       24              THE WITNESS:    Right, you're asking me to make

       25        up something on this and I do know that you can
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 79 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 79 of 159

        1        look down to the floors and not see something and

        2        somebody beside me has seen something that I didn't

        3        see and it was because of the angle at which you

        4        were to that substance on the floor that one person

        5        would see it and one wouldn't, and even though

        6        you're within one or two feet of it.

        7              MR. TUCKER:    Counsel, I just want to point out

        8        the Guidelines for Professional Conduct state that

        9        when objecting to the form of the question counsel

       10        should simply state I object to the form of the

       11        question.    The grounds should not be stated unless

       12        asked for by the examining attorney.

       13              MS. CHAVEZ:    Okay, and I will refer you to the

       14        orders of this Court that have stricken certain

       15        areas of testimony and you continue to ask

       16        questions you're not supposed to ask and you're

       17        beyond the order of the Court and even beyond your

       18        own Notice because you did submit a Notice which is

       19        dated January 24th, and you even in your own Notice

       20        you strike on certain areas that even though you

       21        put it, you struck it from your Notice, you are

       22        asking the witness all these questions that you are

       23        not supposed to be asking.

       24   BY MR. TUCKER:

       25        Q.    Do you agree that people should be held
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 80 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 80 of 159

        1   responsible for the consequences of their actions?

        2        A.    Yes.

        3        Q.    Do you agree that corporations should be held

        4   responsible for the consequences of their actions?

        5              MS. CHAVEZ:    Objection.    Form.

        6              THE WITNESS:    Everyone is held responsible for

        7        the consequences of their actions no matter who

        8        they are, whether it's a company or whether it's an

        9        individual.

       10   BY MR. TUCKER:

       11        Q.    Do you agree that corporations should be held

       12   responsible for the actions of their employees?

       13              MS. CHAVEZ:    Objection.    Form.   Where is that

       14        on the    Notice?

       15              THE WITNESS:    I just answered that question.

       16   BY MR. TUCKER:

       17        Q.    My question was a little bit different.         I'm

       18   just asking whether you agree that corporations should

       19   be held responsible for the actions of their employees?

       20              MS. CHAVEZ:    Objection.    Beyond the scope of

       21        the Notice, beyond the scope of your own Notice,

       22        and beyond the scope of the order, and it calls for

       23        a legal conclusion.

       24   BY MR. TUCKER:

       25        Q.    Ma'am?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 81 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 81 of 159

        1        A.     And as I stated everyone, corporations,

        2   individuals are all responsible for their action.

        3   Therefore, corporations become responsible for their

        4   associates sometimes.

        5        Q.     And associates include their employees?

        6               MS. CHAVEZ:    Objection.

        7               THE WITNESS:   Associates are Wal-Mart

        8        employees.

        9               MS. CHAVEZ:    Object to the form.

       10   BY MR. TUCKER:

       11        Q.     What's the purpose of the CCTV video cameras?

       12               MS. CHAVEZ:    Objection.   Form.   Again, beyond

       13        the scope of the Notice.

       14               THE WITNESS:   They record what's going on in

       15        the store.

       16   BY MR. TUCKER:

       17        Q.     Can we agree that Wal-Mart uses CCT video

       18   cameras to go back and review evidence of theft?

       19               MS. CHAVEZ:    Objection.   Form.

       20               THE WITNESS:   Yes.

       21   BY MR. TUCKER:

       22        Q.     That include theft of customers taking

       23   products?

       24               MS. CHAVEZ:    Objection.

       25               THE WITNESS:   Yes.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 82 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 82 of 159

        1   BY MR. TUCKER:

        2        Q.    That include taking money from the cash

        3   register by employees?

        4        A.    Yes.

        5              MS. CHAVEZ:    Objection.

        6   BY MR. TUCKER:

        7        Q.    Or maybe an employee providing a discount to a

        8   customer at a cash register?

        9              MS. CHAVEZ:    Objection.

       10              THE WITNESS:    I don't know what this has to do

       11        with the slip and fall of a customer.

       12   BY MR. TUCKER:

       13        Q.    Is that yes?    Have you ever done that, looked

       14   for employees giving discounts to a customer?

       15              MS. CHAVEZ:    Objection.    Form.

       16   BY MR. TUCKER:

       17        Q.    Maybe they weren't supposed to?

       18              MS. CHAVEZ:    Objection.

       19              THE WITNESS:    CCTV records everything that's

       20        going on in the store, whether it's somebody

       21        stealing, accidents, customers, associates, all of

       22        it.

       23   BY MR. TUCKER:

       24        Q.    Does Wal-Mart use those CCT videos to observe

       25   employees violating safety rules?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 83 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 83 of 159

        1              MS. CHAVEZ:    Objection to form.     Again, this

        2        is an area that was stricken by the Court, area of

        3        testimony Number Five regarding violations of

        4        policies and procedures of Wal-Mart.

        5              THE WITNESS:    Wal-Mart uses CCTV to review

        6        anything that we have questions about.

        7   BY MR. TUCKER:

        8        Q.    Including violations of safety rules?

        9              MS. CHAVEZ:    Objection.    Form.

       10              THE WITNESS:    Anything that we have questions

       11        about.

       12   BY MR. TUCKER:

       13        Q.    Would that include violations of safety rules

       14   to your knowledge?

       15              MS. CHAVEZ:    Objection.    Same objection.     You

       16        continue to go into an area of testimony that was

       17        stricken by the Court.

       18   BY MR. TUCKER:

       19        Q.    Yes, no?

       20              MS. CHAVEZ:    She's answered the question.

       21   BY MR. TUCKER:

       22        Q.    Are you refusing to answer it?

       23        A.    I answered your question.

       24        Q.    You said everything and I'm asking

       25   specifically whether they're used to observe violations
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 84 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 84 of 159

        1   of safety rules?

        2              MS. CHAVEZ:    Objection.    Asked and answered

        3        several times.

        4              THE WITNESS:    Yes, review of stealing,

        5        accidents.

        6   BY MR. TUCKER:

        7        Q.    And that includes violations of Wal-Mart Slip,

        8   Trip, and Fall Guidelines, this --

        9              MS. CHAVEZ:    Objection.    Form.

       10   BY MR. TUCKER:

       11        Q.    -- WM008, WM009?

       12              MS. CHAVEZ:    Objection.    Form.   Beyond the

       13        scope --

       14              THE WITNESS:    Yes.

       15              MS. CHAVEZ:    -- of the Notice and goes once

       16        again into areas not permitted by the Court's

       17        order.

       18   BY MR. TUCKER:

       19        Q.    I think you testified earlier, what time does

       20   the store, what time does that vestibule open?

       21        A.    7:00.

       22        Q.    Is there any inspection performed prior to

       23   opening those doors in the vestibule?

       24        A.    The overnight manager is the one who's there

       25   at that time and at that time of the day they're walking
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 85 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 85 of 159

        1   through the entire store, including the vestibules,

        2   checking to make sure everything is as it should be.

        3        Q.    Who performed inspection of the vestibule on

        4   December 24th, 2016 prior to the slip and fall of Polly

        5   Bassett?

        6              MS. CHAVEZ:    Objection.    Form.

        7              THE WITNESS:    I do not know.

        8   BY MR. TUCKER:

        9        Q.    Does that mean Wal-Mart doesn't know?

       10              MS. CHAVEZ:    Objection.    Form.

       11              THE WITNESS:    The manager that was on duty

       12        that night was James Vassor for one.        I don't know

       13        which other managers were on duty that night.          I do

       14        know he was on duty.

       15   BY MR. TUCKER:

       16        Q.    How do you spell his name?

       17        A.    J-A-M-E-S, V-A-S-S-O-R.

       18        Q.    Is he seen in any of the CCTV video?

       19        A.    No.

       20        Q.    And we agree that within the hour of the CCTV

       21   video starting the vestibule area that's within view of

       22   the CCTV video is basically cleared out of shopping

       23   carts prior to Polly Bassett walking into the store?

       24              MS. CHAVEZ:    Objection.    Form.

       25              THE WITNESS:    No.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 86 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 86 of 159

        1   BY MR. TUCKER:

        2        Q.    You don't agree to that?

        3        A.    No.

        4        Q.    So you agree that it was not basically cleared

        5   out of view of the CCTV video?

        6              MS. CHAVEZ:    Objection.    Form.

        7              THE WITNESS:    No, I don't agree.

        8   BY MR. TUCKER:

        9        Q.    How many shopping carts were in the vestibule

       10   when Polly Bassett walked in just prior to slipping at

       11   7:42:12 a.m.?

       12        A.    I was not in the vestibule when she slipped

       13   and fell and I do not have any idea how many shopping

       14   carts were in that vestibule.

       15        Q.    Is there something I could show you that would

       16   help -- well, first of all, have you reviewed the CCT

       17   video in this case?

       18              MS. CHAVEZ:    Objection.    Form.

       19              THE WITNESS:    Yes, you've asked me already.

       20   BY MR. TUCKER:

       21        Q.    Okay.   And would that show you whether or not

       22   or show you how many carts were in view of that camera?

       23        A.    Well, the video should show me how many are in

       24   view, but it doesn't tell me how many carts were in the

       25   vestibule.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 87 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 87 of 159

        1          Q.   Well, I'm going to show you what is 7:42:12

        2   a.m.

        3          A.   Okay.

        4          Q.   And can you tell me if that would help you

        5   answer this question?

        6          A.   Well, the vestibule goes back a little further

        7   right here.    There are a couple of carts here but

        8   there's about a 20-foot section back in here where

        9   shopping carts are also available for customers to pick

       10   up.

       11          Q.   I appreciate your answer but what I was asking

       12   you is a little bit different.       I'm asking you within

       13   the hour of the CCT video starting that the vestibule

       14   area within the view of the CCTV video is basically

       15   cleared out of shopping carts prior to Polly Bassett

       16   walking into the store?

       17          A.   There's shopping carts right here.

       18          Q.   How many?

       19          A.   Well, I see looks like, one, two, I see like

       20   four here but like I said, right behind this there's

       21   more.

       22          Q.   Can you hold it up to the video and show me

       23   the four that you see?

       24          A.   I see one --

       25          Q.   Hold it up to the video --
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 88 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 88 of 159

        1        A.    Two, three, four --

        2        Q.    So the jury's able to see which ones you're

        3   saying are four carts.

        4        A.    Okay.   I'm seeing one, two, three, four.        I

        5   see four   there right now.

        6        Q.    Okay.   That's your testimony.

        7              MS. CHAVEZ:    That looks like four to you?

        8              THE WITNESS:    It does to me.

        9   BY MR. TUCKER:

       10        Q.    How many carts were in the vestibule area at

       11   the start of --

       12        A.    Well, you have the pictures there.        If we look

       13   back at the back they were pushed out to about here and

       14   they were all the way back to the door.        So I would say

       15   there was about 40 foot of carts there to start with.

       16        Q.    You say there was about 40 at the start --

       17        A.    40 foot.

       18        Q.    Okay.

       19        A.    And they're stacked four to five rows long,

       20   wide.

       21        Q.    Well, can you tell me at 6:43:43 a.m. how many

       22   carts were in the view of the CCTV video?

       23        A.    I'm going to say one, two, three, four, five,

       24   six, seven, eight, I see between 20 and 30 on this

       25   picture right here.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 89 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 89 of 159

        1        Q.    Okay.

        2        A.    And I'm just counting the handles.

        3        Q.    And going from approximately 30 carts down to

        4   approximately four is not considered being cleared out

        5   of the view of the CCTV video?

        6        A.    Out of the view but there is another 20, 30

        7   foot full of carts back there.

        8        Q.    I mean, that's not my question.       I've asked it

        9   now at least three times.      I'm just asking about in the

       10   view of the CCTV video that the carts were cleared out?

       11        A.    Yeah, it was busy.

       12        Q.    Thank you.

       13        A.    People were coming and going.       A lot of --

       14              MS. CHAVEZ:    Can you put a timestamp on that?

       15              THE WITNESS:    6:43 to 7:42.     It's an hour.

       16        And that's Albert on there by the way, one of my

       17        Cart Associates.

       18   BY MR. TUCKER:

       19        Q.    We'll get there.     Jumping ahead of me.

       20        A.    Just wondering.

       21        Q.    Please tell me the circumstances surrounding

       22   the slip and fall of Polly Bassett that occurred on

       23   December 24, 2016.

       24        A.    I was in the store, I was not at the lobby

       25   where she fell.    I heard a page for "Code White," which
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 90 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 90 of 159

        1   meant there was an accident and I responded to the lobby

        2   and found her sitting on the floor.

        3        Q.    What were you wearing that day?

        4        A.    Pants and a shirt.

        5        Q.    What color pants?

        6        A.    Well, probably black because I usually wear

        7   black but I wouldn't guarantee it.

        8        Q.    At 7:57:04 a.m. are you inside of the view of

        9   the CCTV video?

       10        A.    Yeah, that's me.

       11        Q.    In the dark-colored clothing?

       12        A.    Yes.   It's either a navy blue or black shirt

       13   and looks like black pants.

       14        Q.    What did you observe when you arrived?

       15        A.    That she was sitting on the floor and that

       16   another customer was there, do not know who that

       17   customer is, don't know if she was coming or going.          I

       18   just know she was there.

       19        Q.    And what else did you observe?

       20              MS. CHAVEZ:    Objection.    Form.   An open-ended

       21        question.

       22              THE WITNESS:    I started to talk to the lady

       23        and, you know, are you okay, what happened, you

       24        know, that kind of stuff.       I also called for

       25        someone to bring up the incident report for her to
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 91 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 91 of 159

        1        fill out.

        2   BY MR. TUCKER:

        3        Q.    What did she say to you?

        4        A.    That she was walking in and she slipped and

        5   fell.

        6        Q.    Did she say what she slipped and fell on?

        7        A.    No.    She said that she had been working all

        8   night, she was really, really tired, and she just wanted

        9   to run in and grab a couple things and go home.

       10        Q.    Did you see any substance on the ground when

       11   you first walked up?

       12        A.    Not where she was.

       13        Q.    Did you look at her clothing?

       14        A.    Yes.

       15        Q.    Was her clothing wet?

       16        A.    No.

       17        Q.    Was her pants wet?

       18        A.    No, she had on scrubs.

       19        Q.    Were her shoes wet?

       20        A.    I did not see any moisture or anything on

       21   them.

       22        Q.    So it's your testimony here today that you

       23   didn't observe any liquid on the ground where she was

       24   sitting?

       25        A.    No, that is my testimony.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 92 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 92 of 159

        1        Q.    Does Wal-Mart dispute that she slipped and

        2   fell on a substance on the ground?

        3              MS. CHAVEZ:    Objection.    Form.

        4              THE WITNESS:    I don't dispute that she slipped

        5        and fell.    I do not know what caused her to fall.

        6        Q.    And I appreciate your answer.        My question is

        7   just a little bit different.      I'm just asking whether

        8   Wal-Mart disputes she slipped on the substance on the

        9   ground?

       10              MS. CHAVEZ:    Objection.    Form.

       11              THE WITNESS:    I did not see anything on the

       12        ground so I can neither confirm or deny.

       13   BY MR. TUCKER:

       14        Q.    Did anybody that worked for Wal-Mart see

       15   anything on the ground following the slip and fall on

       16   December 24th, 2016, Christmas Eve day?

       17        A.    Not that I know of.

       18        Q.    To the best of your knowledge there's not a

       19   single manager or associate who saw liquid on the ground

       20   following the slip and fall of Polly Bassett on

       21   Christmas Eve day, December 24th, 2016?

       22              MS. CHAVEZ:    Objection to form.

       23              THE WITNESS:    Not where she was.

       24   BY MR. TUCKER:

       25        Q.    Where did you see liquid on the ground?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 93 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 93 of 159

        1        A.    Past her I saw a few small little droplets.

        2        Q.    You personally saw that?

        3        A.    Yes.

        4        Q.    Did any other employees see liquid on the

        5   ground in addition to the small droplets that you saw?

        6        A.    Not that I know of.

        7        Q.    When you say you past her, if we're looking

        8   from the view of the CCTV video produced, are we talking

        9   towards the top of the view, the left of the view, the

       10   right, further down?

       11              MS. CHAVEZ:    For the record, could you please

       12        identify the stamp?

       13   BY MR. TUCKER:

       14        Q.    I mean we're just talking in general of the

       15   view.   I'm not talking about a specific time period.

       16   I'm just asking you from where she fell in the view of

       17   the CCTV video, was it to the left of our view, to the

       18   right, was it towards the top of the picture, the bottom

       19   of the picture?

       20        A.    It was -- she had not reached that area in the

       21   store yet.   So, it would be on the bottom of the picture

       22   that you have there.

       23        Q.    So, when you're saying it's past her you're

       24   saying she hadn't actually reached the spot where you

       25   saw water?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 94 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 94 of 159

        1        A.    Yes.

        2        Q.    But that spot that you saw water, was it in

        3   view of the CCTV video?

        4        A.    I did not see it on there, 7:42.

        5        Q.    I'm not asking whether you saw it on the

        6   video. I'm asking when you were standing there if it is

        7   in the view of the CCTV video?

        8              MS. CHAVEZ:    Do you understand the question?

        9              MR. TUCKER:    I would again, ask you not to --

       10        excuse me, you're trying to coach her --

       11              MS. CHAVEZ:    I'm not trying to coach her.

       12        You're asking her a question -- let her at least

       13        look at the picture --

       14              MR. TUCKER:    You've objected on every

       15        question. You're trying to obstruct this

       16        deposition.

       17              MS. CHAVEZ:    No, I'm not trying to --

       18              THE WITNESS:    And some of the questions -- I'm

       19        71 years old.     I'm not an idiot.

       20              MS. CHAVEZ:    Can you please read back the

       21        question?    Now that she's got the picture she can

       22        give the answer.

       23              THE WITNESS:    I understand the question.       He's

       24        asking if the water was at the top of the picture,

       25        left, or right.     It was up in this area somewhere,
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 95 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 95 of 159

        1        way past where she was.      I don't remember if it was

        2        right here or if it was more over this way, but it

        3        was up in this area.

        4   BY MR. TUCKER:

        5        Q.     Can you just point?

        6               MS. CHAVEZ:    Let the record reflect that it

        7        was near the shopping cart --

        8               MR. TUCKER:    I'd like her --

        9               THE WITNESS:    Up in this area closer to the

       10        shopping cart somewhere in here, okay?         The lady

       11        had not even gotten to that area of the store yet

       12        and where it came it was very tiny little droplets

       13        about the size of the end of my finger and it was

       14        very difficult to see and I saw nothing on the

       15        ground where she fell on the floor.

       16   BY MR. TUCKER:

       17        Q.     Did you do an inspection of Polly Bassett's

       18   clothing?

       19        A.     I looked at her clothing.     I didn't see

       20   anything on them.     I didn't get down and inspect her.

       21   When she stood up I looked at her back and I looked at

       22   her shoes to see what kind of shoes she had on.         She had

       23   on Crocs and she had on blue scrubs, and I did not see

       24   any wet or moist areas on her pants where she fell down

       25   at all.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 96 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 96 of 159

        1        Q.    At what point did you inspect her back?

        2        A.    When she stood up.

        3        Q.    And when she stood up where were you standing?

        4        A.    I was in front of her and she turned and I did

        5   look at her back side.

        6        Q.    Did you look at her sides?

        7        A.    I just looked at her all around in general to

        8   see if there was any wet areas on her.

        9        Q.    What was the source of the liquid on the floor

       10   that Wal-Mart discovered?

       11        A.    I do not know.

       12        Q.    Why not?

       13        A.    I don't know.

       14        Q.    In the six months before and six months after

       15   the fall did Wal-Mart ever repair the vestibule roof?

       16        A.    Not to my knowledge.

       17        Q.    When you say not to your knowledge --

       18        A.    Well, we could say, well, no, that was nine

       19   months after --

       20        Q.    I'm sorry?

       21        A.    No, I was going to say you said six months

       22   after but I'm thinking it was nine months after when we

       23   had the hurricane in 2017.

       24        Q.    The Court has ordered that Wal-Mart advise and

       25   answer questions as to whether or not any and all
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 97 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 97 of 159

        1   repairs were made to the vestibule roof six months prior

        2   to the slip and fall to six months following the slip

        3   and fall.

        4               THE WITNESS:    You got the information, didn't

        5        you?

        6               MS. CHAVEZ:    Yes, but are you prepared to

        7        testify?

        8               THE WITNESS:    I know that there was, the only,

        9        from what I understand there were no repairs done

       10        to that vestibule six months before or six months

       11        after December 24th.

       12               MS. CHAVEZ:    That was limited to six months

       13        before and six months after.

       14   BY MR. TUCKER:

       15        Q.     Are you prepared to answer that question here

       16   today?

       17               MS. CHAVEZ:    She did, just now.

       18   BY MR. TUCKER:

       19        Q.     When you say that, what investigation has Wal-

       20   Mart taken to discover whether or not repairs were made

       21   six months before to six months after?

       22        A.     Wal-Mart was asked to produce documents if

       23   there were any repairs or any work orders issued on the

       24   roof in the vestibule six months before and six months

       25   after.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 98 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 98 of 159

        1        Q.    Were there any work orders?

        2        A.    Not in the vestibule.

        3        Q.    Were there any communications -- well, first

        4   of all, who does your roof repairs at that Wal-Mart?

        5              MS. CHAVEZ:    Objection.    Form.

        6              THE WITNESS:    Slope does some of them.

        7   BY MR. TUCKER:

        8        Q.    Who does?

        9        A.    Slope.

       10        Q.    Slope Solutions, L.L.C.?

       11        A.    I don't know what their whole name is.        I know

       12   Slope comes out and works on our roof when we need roof

       13   repairs.

       14        Q.    Who is Cedar Cove?

       15              MS. CHAVEZ:    Objection.

       16              THE WITNESS:    The name's familiar.      They could

       17        have been one of them that worked on it also.          We

       18        have lots of vendors.

       19   BY MR. TUCKER:

       20        Q.    Do you have more vendors that would

       21   potentially repair the roof besides Cedar Cove and

       22   Slope?

       23              MS. CHAVEZ:    Objection.    Form.

       24   BY MR. TUCKER:

       25        Q.    Within the six months before to or six months
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 99 of
                                      218
                 Ladeira, Marie 01-30-2019              Page 99 of 159

        1   after the slip and fall?

        2        A.     I do not know.    We are not always involved in

        3   every incident in the store.      Those are the two main

        4   ones that I know of that worked on our roof.

        5        Q.     You're here to testify as the voice for Wal-

        6   Mart.   So when you say that you're not involved, as the

        7   voice for Wal-Mart, what do you mean that you're not

        8   involved?

        9               MS. CHAVEZ:   Objection.    Form.   She answered

       10        the question.

       11   BY MR. TUCKER:

       12        Q.     Ma'am?

       13        A.     As a Wal-Mart Manager in that store, every

       14   manager is not involved in every incident where a vendor

       15   comes to the store.     The reports that were sent from

       16   Wal-Mart regarding incidences of roof leaks, there was

       17   no roof leak over the GM vestibule six months prior to

       18   or six months after.

       19        Q.     What about any time in between?

       20        A.     Six months prior to or six months after --

       21        Q.     You're including that whole year, yes?

       22        A.     I'm including that whole year.

       23        Q.     Is it your testimony here today there were no

       24   leaks in the vestibule roof in the six months before all

       25   the way through six months after the slip and fall of
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 100 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 100 of 159

        1   Polly Bassett?

        2         A.    Yes.

        3         Q.    Has Wal-Mart investigated to try and uncover

        4   the source of the liquid on the floor of the vestibule

        5   from December 24th, 2016, Christmas Eve day?

        6         A.    Whenever we're made aware of an incident in

        7   the store we always start looking to see what caused it,

        8   where did it come from.      Where these few droplets came

        9   from we do not know.      A customer could have had a bottle

       10   of water, a cup of coffee, and came in and spilled some

       11   on the floor in drops.      It happens all the time and we

       12   clean that.

       13         Q.    In the CCTV video that's been produced can

       14   Wal-Mart point to any persons that it believes spilled

       15   any liquids on the floor?

       16               MS. CHAVEZ:    Objection.    Form.

       17               THE WITNESS:    Not to my knowledge.

       18   BY MR. TUCKER:

       19         Q.    What steps has Wal-Mart taken in this case to

       20   investigate the source of the liquid that caused the

       21   slip and fall on December 24th, 2016?

       22               MS. CHAVEZ:    Objection.    Form.

       23               THE WITNESS:    Reviewed the video to see if we

       24         could find out where it came from.

       25   BY MR. TUCKER:
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 101 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 101 of 159

        1         Q.    Anything else?

        2         A.    Nothing showed up in the video that would

        3   definitively say it came from this source.

        4         Q.    When you say definitely that almost suggests

        5   to me that you're saying that you might have an idea.

        6   It's just not definitive.      Is there any --

        7         A.    We found nothing that showed where the water,

        8   the liquid came from.

        9         Q.    So Wal-Mart doesn't even have an inkling of a

       10   clue from what --

       11               MS. CHAVEZ:    Objection.    Form.

       12               THE WITNESS:    I have no clue where that water

       13         came from.

       14   BY MR. TUCKER:

       15         Q.    Does Wal-Mart have any evidence to suggest

       16   that it didn't exist for greater than an hour prior to

       17   Polly Bassett slipping on December 24, 2016, on

       18   Christmas Eve day?

       19               MS. CHAVEZ:    Objection.    Form.

       20               THE WITNESS:    No.

       21   BY MR. TUCKER:

       22         Q.    You testified that the doors open at 7:00 a.m.

       23   Are there other doors in that area that people could

       24   walk through prior to those sliding glass doors opening?

       25         A.    Yes, there's two wing doors.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 102 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 102 of 159

        1         Q.    Are they unlocked?

        2         A.    They are locked at night.      From reviewing the

        3   video it appears that they did have thumb locks on them

        4   where you could just take a thumb and open it from the

        5   inside.    It appears that someone had opened the thumb

        6   lock on the north side of the vestibule before 7:00.

        7         Q.    Is it the north side we're looking at in the

        8   CCTV video, is it towards the right side, or to the left

        9   side?

       10         A.    As you're looking at the doors it's on the

       11   right side.

       12         Q.    So, if we're talking about, there's a big old

       13   yellow thing?

       14         A.    Yeah, that side.

       15         Q.    What's this yellow thing?

       16         A.    Some kind of vending machine.

       17         Q.    Okay, so there's vending machines on the right

       18   side, and that's the side you're saying is the north

       19   side?

       20         A.    Yes.

       21         Q.    Okay.   Do employees go through those doors on

       22   their way in to work in the morning, the wing doors?

       23         A.    After 7:00 when they're unlocked.

       24         Q.    How do they get into the store prior to 7:00?

       25         A.    In through Grocery.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 103 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 103 of 159

        1         Q.    Are there any employees on this day that

        2   entered the store through those wing doors prior to

        3   7:00?

        4         A.    I did not see any.

        5         Q.    If an employee had walked through those wing

        6   doors would that have been improper?

        7         A.    Employees can enter any door as long as it's

        8   unlocked.

        9         Q.    Does Wal-Mart believe that any customers

       10   caused a substance to get on the floor of the vestibule?

       11               MS. CHAVEZ:    Objection.    Form.

       12               THE WITNESS:    Wal-Mart does not know.

       13   BY MR. TUCKER:

       14         Q.    You mentioned there being some droplets

       15   towards the bottom of the view of the CCTV video.          Was

       16   there any liquid outside the view of the CCTV that was

       17   cleaned following the slip and fall of Polly Bassett?

       18         A.    After the slip and fall when she got up and I

       19   was doing the report with her, the other member of

       20   management who came over, they wiped down the entire

       21   area just to make sure, just as caution to make sure

       22   there was nothing there that they couldn't see.

       23         Q.    Did they discover any liquid that they didn't

       24   see when they cleaned the floor?

       25         A.    No.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 104 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 104 of 159

        1         Q.    Do you think there's any difference between

        2   cleaning the floor with their foot and a rag or paper

        3   towel versus getting on their knees and wiping it with

        4   their hand?

        5               MS. CHAVEZ:    Objection to form.

        6               THE WITNESS:    No.   They used paper towels.

        7   BY MR. TUCKER:

        8         Q.    It wouldn't help them see liquids better if

        9   they got down?

       10               MS. CHAVEZ:    Objection.    Form.   You can

       11         answer.

       12               THE WITNESS:    I don't think it would make any

       13         difference.

       14   BY MR. TUCKER:

       15         Q.    On the CCTV video can we see the spot where

       16   the employees cleaned the liquid from the floor?

       17         A.    If I recall it shows them with the paper

       18   towels wiping the floor.

       19         Q.    And I just want to be clear because you said a

       20   second ago that some of it they were just cleaning just

       21   to make sure and some of it there was actually liquid.

       22   My question is, can we see on the CCTV video of when

       23   they're cleaning the floor actually cleaning the liquid

       24   that you saw on the floor?

       25         A.    Actually see the liquid?      I didn't see the
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 105 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 105 of 159

        1   liquid.

        2         Q.    No, no, no.    My question is a little

        3   different. I'm asking if somebody comes in there and you

        4   see liquid on the floor, correct, okay?          And then you

        5   tell somebody to come in here and clean this spot up, I

        6   see liquid right there, clean that, yes?

        7         A.    Yes.

        8         Q.    Okay.   And that employee that comes and cleans

        9   the spot on the ground that you see, can we see them

       10   physically cleaning the spot with the paper towel on the

       11   CCTV video or is it outside the view of the CCTV video?

       12               MS. CHAVEZ:    Objection.    Form.

       13               THE WITNESS:    When I saw the video I did see

       14         them wiping the floor.      The specific spot, I don't

       15         recall.    I only saw the video one time.      I didn't

       16         sit and.

       17   BY MR. TUCKER:

       18         Q.    Did you watch it recently?

       19               MS. CHAVEZ:    Objection.    Form.

       20               THE WITNESS:    I watched it right after it

       21         happened.

       22   BY MR. TUCKER:

       23         Q.    And you haven't seen it since?

       24               MS. CHAVEZ:    Objection.    Form.   I'm going to

       25         instruct her not to answer anything that she has
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 106 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 106 of 159

        1         done with her attorney to prepare for this

        2         deposition.

        3   BY MR. TUCKER:

        4         Q.    Well, I'm not asking conversations you've had.

        5   I'm just asking whether you've actually viewed the CCTV

        6   video since it happened on December 24th, 2016?

        7         A.    Since it happened, no, I haven't been watching

        8   the video.

        9         Q.    The only day you saw it was December 24th,

       10   2016?

       11         A.    I didn't even watch it that day.       It was after

       12   the fact.

       13         Q.    How many days afterwards did you watch it?

       14         A.    I do not recall.

       15         Q.    Do you know approximately?

       16         A.    No.

       17         Q.    Can you give me an approximate?

       18         A.    No.

       19         Q.    A month later?

       20         A.    I don't recall when I watched it.

       21               MS. CHAVEZ:    Objection.    Form.

       22   BY MR. TUCKER:

       23         Q.    Do you recall why you watched it later on?

       24               MS. CHAVEZ:    Objection.    Form.

       25               THE WITNESS:    I do not.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 107 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 107 of 159

        1   BY MR. TUCKER:

        2         Q.    Well, is your common practice to go back and

        3   watch slip and falls?

        4         A.    I watch videos for different reasons, because

        5   somebody asked me a question about what's going on, I'm

        6   looking for information but, no, it's not common

        7   practice. I don't normally watch the videos.

        8         Q.    Did you watch the video as a result of

        9   receiving a Preservation Letter in this case?

       10               MS. CHAVEZ:    Objection to form.

       11               THE WITNESS:    I didn't receive the

       12         Preservation Letter.

       13   BY MR. TUCKER:

       14         Q.    Wal-Mart didn't receive a Preservation Letter?

       15         A.    I'm sure -- Wal-Mart is the company who

       16   received it.    I did not personally look at a

       17   Preservation Letter.

       18         Q.    Did you watch the video in response to Wal-

       19   Mart having received a Preservation Letter?

       20               MS. CHAVEZ:    Objection to form.     Asked and

       21         answered.

       22               THE WITNESS:    Someone had to have asked me a

       23         question about it and I looked at it then.         When,

       24         where, I do not recall.

       25   BY MR. TUCKER:
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 108 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 108 of 159

        1         Q.    Does Wal-Mart agree there's 11 employees that

        2   walk through the vestibule an hour before Plaintiff

        3   falls?

        4         A.    Before what, before the client fell?

        5         Q.    Before Polly Bassett fell, yes.

        6               MS. CHAVEZ:    Objection.    Form.

        7               THE WITNESS:    I do not how many people walked

        8         through there before she fell.       There were several.

        9               MR. TUCKER:    Can we go off the record for a

       10         minute?

       11               (Off the record at 12:00 p.m.)

       12               (Deposition was resumed at 12:05 p.m.)

       13   BY MR. TUCKER:

       14         Q.    I asked you a moment ago how many employees

       15   that went into Wal-Mart that walked through the

       16   vestibule in the hour prior to Polly Bassett slipping

       17   and falling and you said you didn't know.         If I showed

       18   you the CCTV video would you be able to count them?

       19         A.    Yes.

       20         Q.    All right, is that one person?

       21         A.    Yes.

       22         Q.    Is that a second person?

       23         A.    Yes.

       24         Q.    It's also the same second person, right?

       25         A.    Yes.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 109 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 109 of 159

        1         Q.    Third person?

        2         A.    Yes.

        3         Q.    Same third?

        4         A.    Yes.

        5         Q.    Fourth person?

        6         A.    Yes.

        7         Q.    Fifth person?

        8         A.    Yes.

        9         Q.    Sixth person?

       10         A.    Yes.

       11         Q.    Seventh person?

       12         A.    I don't know if this works for Wal-Mart.        I

       13   don't know who this is.

       14         Q.    So you're not sure about seven?

       15         A.    I'm not sure.    It's Exhibit 9.

       16               MS. CHAVEZ:    What is the timestamp please?

       17               THE WITNESS:    It says 10:15 in the morning.

       18         This one is 10:00 in the morning and this one is at

       19         8:30. This was before, this is after.

       20   BY MR. TUCKER:

       21         Q.    I'm sorry?

       22         A.    This is 7:30 in the morning.

       23         Q.    It says 7:08:38, correct?

       24         A.    Oh, I'm sorry.

       25         Q.    So you're not sure about Number Seven, right?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 110 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 110 of 159

        1   So right now we have six people having walked through --

        2         A.    Yeah.

        3         Q.    Confirmed six people that walked through at

        4   least by 7:10:13 a.m. --

        5               MS. CHAVEZ:    Can we confirm the timestamps --

        6               MR. TUCKER:    Hold on, I'm asking the

        7         questions. We'll get it on the record.        I

        8         understand your issue. We'll get to it.

        9               MS. CHAVEZ:    Okay.

       10   BY MR. TUCKER:

       11         Q.    So you're not sure about seven.       We have at

       12   least six people confirmed, maybe seven, so we're at six

       13   or seven.    And here's two more, yes?

       14         A.    Yes.

       15         Q.    So now we have at least eight people that have

       16   walked through the vestibule prior to the slip and fall

       17   and   we'll get to the times.      And I'll hand you another

       18   one, and what time is that?

       19         A.    7:18.

       20         Q.    00:00:27, or, I'm sorry, 7:18 what?

       21         A.    00:00:22.

       22         Q.    00:00:22, okay.    So, that's the ninth person

       23   that walked through?      Plus one because you have an

       24   unidentified person?

       25         A.    Seven, eight, nine, yeah, nine.       That's the
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 111 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 111 of 159

        1   same one.

        2         Q.    Okay.   And here's another person?

        3         A.    Yes.

        4         Q.    And at 7:39:32 another person walks through?

        5         A.    Yes.

        6         Q.    So at least 11 people?

        7         A.    Yes.

        8               MR. TUCKER:    And do you want to look at those

        9         timestamps because there was a question about that?

       10         Do you want to look and make sure that all those

       11         timestamps were prior to the slip and fall of Polly

       12         Bassett on December 24th, 2017?

       13               MS. CHAVEZ:    Well, with respect -- and she's

       14         going to do that -- but with respect to what's been

       15         marked I guess as Exhibit 14 --

       16               MR. TUCKER:    These are not exhibits.      I'm not

       17         entering them.    I'm just asking her -- I'm just

       18         refreshing her recollection --

       19               MS. CHAVEZ:    7:39 -- I know you're refreshing

       20         her recollection.     I have an objection regarding

       21         this piece of paper because it's an inaccurate

       22         representation as to what the video showed.         I

       23         don't know what this is but --

       24               MR. TUCKER:    I'm just refreshing her on how

       25         many people walked through the vestibule prior to
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 112 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 112 of 159

        1         the slip and fall.

        2               MS. CHAVEZ:    All right.    And then now I'm

        3         objecting to the image with stamp 7:39.

        4               MR. TUCKER:    They're not even in the record.

        5               MS. CHAVEZ:    Well, I'm objecting to it.      Okay.

        6               MR. TUCKER:    I need those back.

        7   BY MR. TUCKER:

        8         Q.    So can we agree then that in what I'm showing

        9   you, these -- does Wal-Mart agree there were at least 11

       10   employees that walked through the vestibule prior to the

       11   slip and fall of Polly Bassett?

       12         A.    Yes.

       13         Q.    In fact, one of those employees walked through

       14   the vestibule within approximately two and a half

       15   minutes of the fall of Polly Bassett, yes?

       16               MS. CHAVEZ:    Objection.    Form.

       17               THE WITNESS:    I would have to look at the

       18         exact time but.

       19   BY MR. TUCKER:

       20         Q.    Would you like to see the exact time?

       21         A.    Yeah, let me see the last one.       Yeah, within

       22   three minutes, okay.

       23         Q.    What time does that say on there?

       24         A.    7:39 and she fell at 7:42.

       25         Q.    This image actually says 7:39:32, yes?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 113 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 113 of 159

        1         A.    Yes.

        2         Q.    That's 32 seconds increase at 7:39, right?

        3         A.    Yes.

        4         Q.    And Polly Bassett fell at 7:42:13 a.m.?

        5         A.    Yes.   Well, no, she fell after that cause

        6   she's not on the floor yet, although she's going down.

        7         Q.    She's slipping, yeah?

        8         A.    Yes.

        9         Q.    She's falling.    And in fact, at 7:42:13 she's

       10   actually touching the ground at this point?

       11         A.    Her knee is on the ground, yes.

       12         Q.    So, within two or three minutes before Polly

       13   Bassett falls an employee for Wal-Mart walks through the

       14   vestibule, yes?

       15         A.    Yes.

       16         Q.    And would you say that that employee that

       17   walks through the vestibule was in close proximity to

       18   where Polly Bassett fell?

       19               MS. CHAVEZ:    Objection.    Form.

       20               THE WITNESS:    Yes.

       21   BY MR. TUCKER:

       22         Q.    Would you say that where that employee walks

       23   through is the area in which you personally saw water on

       24   the floor of the vestibule?

       25               MS. CHAVEZ:    Objection.    Form.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 114 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 114 of 159

        1               THE WITNESS:    In the general area, yes.

        2   BY MR. TUCKER:

        3         Q.     Did any of those 11 employees see a substance

        4   on the     ground prior to the slip and fall of Polly

        5   Bassett?

        6         A.    I do not know.

        7         Q.     Has Wal-Mart investigated to determine whether

        8   those employees saw water on the ground or a substance

        9   on the ground of the vestibule prior to the slip and

       10   fall of Polly Bassett?

       11         A.    I do not know if each of them was spoken to

       12   and asked if they saw water on the floor.

       13         Q.     Which employees were spoken to and asked

       14   whether they saw water or a substance on the floor of

       15   the vestibule?

       16               MS. CHAVEZ:    Objection.    Form.

       17   BY MR. TUCKER:

       18         Q.     And I'm talking about when they walked

       19   through, as the pictures you just looked at?

       20         A.    I know Romdeo (phonetic) was asked if he saw

       21   water on the floor.

       22         Q.     Who's that?   Who's Romdeo, is he in here?

       23         A.    This guy.

       24         Q.     So what's Exhibit 4?

       25         A.    That's what it's marked.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 115 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 115 of 159

        1         Q.    Okay.   And this is an exhibit to the depo.

        2   These have already been produced to Wal-Mart and other

        3   questions prior to this deposition.        Anybody else that's

        4   been spoken to?

        5         A.    I asked Albert if he had seen any water on the

        6   floor.

        7         Q.    And that's in Number 3?

        8         A.    Yes.

        9         Q.    Okay.   Any others?

       10         A.    That's the only two that I'm personally aware

       11   of.

       12         Q.    And nobody else was spoken to that's

       13   contained --

       14               MS. CHAVEZ:    Objection.    Form.

       15               THE WITNESS:    Not that I'm personally aware

       16         of.

       17   BY MR. TUCKER:

       18         Q.    And I'm not asking simply about your personal

       19   knowledge although I appreciate that.        I'm asking if

       20   Wal-Mart, as a company and your testifying here today as

       21   the Corporate Representative, whether Wal-Mart has

       22   spoken to the other nine folks that we can see walking

       23   through the vestibule prior to the slip and fall?

       24               MS. CHAVEZ:    Objection.    Form.

       25               THE WITNESS:    I do not know.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 116 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 116 of 159

        1   BY MR. TUCKER:

        2         Q.    So, sitting here today, you don't know whether

        3   or not Wal-Mart has investigated that?

        4         A.    I don't know.    The accident was investigated.

        5   Whether those other Associates were spoken to or not I

        6   do not have first-hand knowledge.

        7   BY MR. TUCKER:

        8         Q.    Does Wal-Mart have knowledge of that?

        9         A.    I do not have any knowledge of that so I can't

       10   answer that for Wal-Mart because I do not know.

       11               MS. CHAVEZ:    Okay, give me a minute here.

       12   BY MR. TUCKER:

       13         Q.    You received a notice for deposition in this

       14   case, it says, "Plaintiff's Re-notice of Taking

       15   Videotaped Deposition Duces Tecum," did you see that?

       16         A.    No.

       17         Q.    Never saw that?

       18         A.    No.

       19               MS. CHAVEZ:    May I see?

       20               THE WITNESS:    No, I didn't receive that.

       21               MR. TUCKER:    We'll mark that as Exhibit 2.

       22               (Thereupon, Plaintiff's Exhibit 2 was marked

       23               for identification.)

       24   BY MR. TUCKER:

       25         Q.    In this Notice of Deposition we advise we were
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 117 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 117 of 159

        1   going to ask about Wal-Mart's actual constructive

        2   knowledge of the dangerous condition on the floor of the

        3   vestibule before, during, and after the slip and fall

        4   that occurred on December 24, 2016 at or about 7:42:13

        5   a.m. That's Paragraph Number Six, and in complying with

        6   that request is it your testimony that Wal-Mart has not

        7   spoken to the other nine individuals that are seen in

        8   the CCT video walking through the vestibule prior to

        9   Polly Bassett's slip and fall?

       10               MS. CHAVEZ:    Objection.    Form.

       11               THE WITNESS:    I'm saying I do not have an

       12         answer for that.

       13   BY MR. TUCKER:

       14         Q.    Okay.   Is there any reason you're not prepared

       15   to answer Number Six today?

       16         A.    I never got that piece of paper to ask me to

       17   look at it to start with.

       18         Q.    If you had gotten that piece of paper would it

       19   have helped you to answer my question regarding the

       20   other nine folks?

       21               MS. CHAVEZ:    Objection.    Form.

       22               THE WITNESS:    It may have if I had known.

       23               MS. CHAVEZ:    Objection.    Form.

       24   BY MR. TUCKER:

       25         Q.    Of those is there a reason that the, well, I
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 118 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 118 of 159

        1   think it's a female.      Do you know who this is in what

        2   says "14?"

        3         A.    She's a cashier.    Her name is Miriam, I

        4   believe. I don't know her last name.

        5         Q.    And Miriam's the individual who walks through

        6   at 7:39:32 a.m.?

        7         A.    Yes.

        8         Q.    Does she still work for Wal-Mart?

        9         A.    Yes.

       10         Q.    Did Wal-Mart not believe that it's important

       11   to speak to the employee that walked in close proximity

       12   to where Polly Bassett fell within three minutes prior

       13   to the slip and fall --

       14               MS. CHAVEZ:    Objection.    Form.

       15   BY MR. TUCKER:

       16         Q.    -- to see if she had knowledge of the

       17   conditions on the floor?

       18               MS. CHAVEZ:    Objection.    Form.

       19   BY MR. TUCKER:

       20         A.    I did not conduct the investigation and I do

       21   not have an answer to if or why she was not spoke to.

       22         Q.    Tell me about the preservation of CCTV video

       23   in this matter.

       24         A.    Wal-Mart -- you mean regarding an accident?

       25               MS. CHAVEZ:    No, regarding this incident.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 119 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 119 of 159

        1         Listen to the question carefully.

        2               THE WITNESS:    Regarding this incident or what?

        3   BY MR. TUCKER:

        4         Q.    Tell me about the preservation of CCTV video

        5   in this matter.

        6         A.    Okay.   Wal-Mart's policy is to save the video

        7   which shows the accident in its entirety for one hour

        8   before it happened to one hour after it happens.

        9         Q.    Does Wal-Mart have a written policy for the

       10   preservation of CCTV video?

       11         A.    That is our direction, yes, for one hour

       12   before and one hour after.

       13         Q.    I appreciate your answer.      My question's a

       14   little different.     I'm asking if there's a written

       15   policy?

       16               MS. CHAVEZ:    Objection.    Form.   Let me see

       17         because that might be -- the only questions

       18         regarding policies is Number Four.         I don't see

       19         anything else in the Notice regarding policies.

       20         She has answered the question as to the

       21         preservation of CCTV footage.

       22   BY MR. TUCKER:

       23         Q.    Ma'am, is there a written policy?

       24         A.    Our guidelines are one hour before and one

       25   hour after.    I am sure if I can go look I can find it
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 120 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 120 of 159

        1   somewhere.

        2         Q.    When you say find it are you talking about a

        3   written policy?

        4         A.    Yes.

        5         Q.    So you believe that there is a written policy?

        6         A.    Yes.

        7               MS. CHAVEZ:    Objection.    Form.

        8   BY MR. TUCKER:

        9         Q.    Have you ever seen it before?

       10         A.    I don't recall.

       11         Q.    You don't know or you don't remember?

       12               MS. CHAVEZ:    Objection.    Form.

       13               THE WITNESS:    I don't recall ever seeing it.

       14   BY MR. TUCKER:

       15         Q.    You said you didn't investigate this case.

       16   Who did?

       17         A.    Virgil Dixon.

       18         Q.    Is he a manager?

       19         A.    Our Asset Loss Prevention Manager.

       20         Q.    Is he seen in the CCTV video for the hour

       21   before or the hour after the fall?

       22         A.    No.

       23         Q.    Who preserved the CCTV video in this case?

       24         A.    Virgil.

       25         Q.    Did he preserve all of the video that's been
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 121 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 121 of 159

        1   produced in this case?

        2               MS. CHAVEZ:    Objection.    Form.

        3               THE WITNESS:    He's the one that takes care of

        4         all the video in the store.

        5   BY MR. TUCKER:

        6         Q.    And I appreciate your answer.        My question's

        7   just a little bit different.       I'm asking whether he is

        8   the one that preserved all the video in this case?          Is

        9   there anybody else that preserved video in this case?

       10         A.    No.

       11         Q.    He's the only one?

       12         A.    Yes.

       13         Q.    Is the CCTV video that was produced in this

       14   case a fair and accurate representation of the vestibule

       15   on December 24th, 2016 the hour before and for the hour

       16   after the slip and fall of Polly Bassett?

       17         A.    Yes.

       18         Q.    It is a fair and accurate representation of

       19   all the time in between the hour before and the hour

       20   after?

       21         A.    Yes.

       22         Q.    Please tell me all the efforts Wal-Mart has

       23   made to locate and produce CCTV video in this matter.

       24         A.    Whenever there's an incident in the store

       25   immediately all the video is checked, every angle from
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 122 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 122 of 159

        1   where it occurred to see if there's anything, and then

        2   it is preserved on a CD.      We have a form in our accident

        3   files which request, it's a request for video, and on

        4   that request for video we put in where it happened,

        5   when, its possible time, and then the Loss Prevention

        6   records it from there.

        7         Q.    Is that what happened in this case?

        8         A.    Yes.

        9         Q.    All the angles of the store were reviewed to

       10   determine what Wal-Mart determined was relevant --

       11               MS. CHAVEZ:    Objection.    Form.

       12               THE WITNESS:    Anything that showed her falling

       13         and the complete incident from her coming in the

       14         store, to her falling, to her getting up is all

       15         shown in the video.

       16   BY MR. TUCKER:

       17         Q.    Does the complete incident include any other

       18   camera angles that would show the Plaintiff for the hour

       19   before and the hour after the slip and fall?

       20               MS. CHAVEZ:    Objection.    Form.

       21               THE WITNESS:    From what I am aware of the

       22         video that you provided showed the entire incident

       23         and her. I don't know personally of any other

       24         videos which showed her falling.

       25   BY MR. TUCKER:
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 123 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 123 of 159

        1         Q.    Are you familiar with the store security

        2   cameras in that store?

        3         A.    I don't do anything with them.       Loss

        4   Prevention takes care of it.

        5         Q.    Have you ever seen them?

        6         A.    Cameras all over the store.

        7         Q.    Where would you go if you want to look at the

        8   cameras?

        9         A.    To the Loss Prevention Office if you want to

       10   see what's going on.

       11         Q.    Do you ever go in there?

       12         A.    Yes.

       13         Q.    And we've done Requests for Admissions.        We

       14   know there are at least four cameras inside of the

       15   vestibule, yes?

       16         A.    Possibly, I'm not sure how many cameras are in

       17   there, never counted them.      If you were given

       18   information that there's four then I can say that it's

       19   probably correct.

       20         Q.    Okay.   Number 23 asks for whether or not there

       21   are any additional CCTV video that existed but was not

       22   preserved and Number 24 asks whether any additional CCTV

       23   video camera angles existed but was not preserved, but

       24   you're not able to tell me how many cameras even existed

       25   in the vestibule, yes?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 124 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 124 of 159

        1         A.    I do not know how many cameras, a total count,

        2   in the vestibule.

        3         Q.    How many are you aware of that exist inside

        4   that vestibule?

        5         A.    I know there's three because there's one on

        6   each door and there's one back toward the entrance into

        7   the store.    Four?   If you were given the information

        8   there's four then I can pretty say that there are four

        9   there.

       10         Q.    Okay.   And are you able to tell me today where

       11   those four cameras that Wal-Mart has already admitted to

       12   being in the vestibule point?

       13         A.    Well, two of them are at the doors and they

       14   capture everybody who goes in and out and one is on the

       15   opposite side from where she fell on the north side up

       16   in the ceiling.     There is four.    I know where the fourth

       17   one is now, I remember, didn't expect to be counting

       18   camera angles.

       19         Q.    If you had received this Notice, Exhibit 2,

       20   where it asks about whether or not there are additional

       21   CCTV videos that have not been produced, not preserved,

       22   or any other angles that are not preserved, 22, 23, and

       23   24, would you then have known to count the cameras that

       24   were inside the vestibule?

       25               MS. CHAVEZ:    Objection.    I'm objecting to
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 125 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 125 of 159

        1         anything that she did to prepare for this

        2         deposition and specifically her communications with

        3         counsel, including her communication with counsel

        4         that she did to prepare for this deposition.

        5   BY MR. TUCKER:

        6         Q.    To be clear, I don't want to know anything

        7   that you communicated with counsel.        I'm just asking

        8   whether or not if you had this document that you've

        9   already stated that you didn't have, whether you would

       10   have known having read those to go in there, count, and

       11   look at the cameras?

       12               MS. CHAVEZ:    Same objection.

       13               THE WITNESS:    If I received this and had it to

       14         read I would have counted the cameras if I had

       15         known you were going to ask me how many cameras

       16         there were.

       17               MS. CHAVEZ:    This Notice by the way doesn't

       18         say anywhere that the witness is supposed to be

       19         testifying as to how many cameras.

       20   BY MR. TUCKER:

       21         Q.    We requested CCTV video and we received an

       22   initial video, the one that's of all these pictures that

       23   we're looking at, and then there was a supplemental from

       24   somebody's cell phone, yes?

       25         A.    Yes.   I did hear that fact.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 126 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 126 of 159

        1         Q.    Okay.   Whose cell phone?

        2         A.    Virgil Dixon.

        3         Q.    Okay.   Is saving video on a cell phone a

        4   proper way to preserve video for Wal-Mart?

        5               MS. CHAVEZ:    Objection.

        6               THE WITNESS:    I have not spoken with Virgil

        7         regarding this so I do not know what his reasoning

        8         was for having video on his personal cell phone.

        9   BY MR. TUCKER:

       10         Q.    So as the Corporate Representative today, all

       11   of our questions in Exhibit 2 that relate to the

       12   preservation you can't answer because you haven't spoken

       13   to Virgil, correct?

       14         A.    I haven't spoken to Virgil --

       15               MS. CHAVEZ:    Well, let me object because that

       16         is not correct.     She has answered questions and it

       17         does not talk specifically about this question you

       18         ask now, okay?    As to what he did to, or whether he

       19         was right in preserving video with his cell phone.

       20   BY MR. TUCKER:

       21         Q.    Do you know whether or not any other people

       22   were with Virgil when he reviewed the CCTV video on

       23   December 24th, 2016?

       24         A.    I do not.

       25         Q.    Could there have been more folks with him when
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 127 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 127 of 159

        1   he reviewed it?

        2          A.   Could have been other Loss Prevention Asset

        3   Protection in the store.

        4          Q.   Okay.   Number 25 requests the names of

        5   employees that reviewed the CCTV video cameras.          Can you

        6   tell me that?

        7          A.   I know Virgil did.     The ones who review it

        8   now?

        9          Q.   No, no.

       10          A.   Or reviewed for that particular incident?

       11          Q.   That incident.

       12          A.   Virgil Dixon in Loss Prevention, Ramel is one

       13   of his Asset Protection Associates, and I believe Jerome

       14   was at the time.

       15          Q.   And my question from Number 25 is, I'm asking

       16   you to provide the names of employees that actually

       17   reviewed the CCTV video cameras.

       18          A.   The only one I know for sure is Virgil.

       19          Q.   And Virgil would know whether or not other

       20   folks had watched it with him?

       21          A.   Yes.

       22          Q.   Why did Wal-Mart not preserve the other

       23   cameras that were in the vestibule?

       24          A.   The camera view that was preserved shows the

       25   full and complete picture of her walking in the store
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 128 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 128 of 159

        1   and of her falling.     I don't know what's on the other

        2   videos you're talking about so I can't answer for that.

        3               MR. TUCKER:    Go and mark Exhibit 3.

        4               (Thereupon, Plaintiff's Exhibit 3 was marked

        5               for identification.)

        6   BY MR. TUCKER:

        7         Q.    In Exhibit 3 is there a camera in this picture

        8   that you can see?

        9         A.    Well, there's a camera here, looks like a

       10   camera, and I know there's cameras on top of the doors.

       11         Q.    Which way are the doors?

       12         A.    This is the inside.     The door camera gets

       13   coming and going.

       14         Q.    What do you mean the door camera comes and

       15   goes?

       16         A.    The camera above the door catches the people

       17   coming and going.

       18         Q.    It catches stuff inside the vestibule?

       19         A.    Yeah, people coming and going.

       20         Q.    Where are those cameras mounted?

       21         A.    On the top of the doors.

       22         Q.    On the inside of the doors?

       23         A.    Yeah, at the top.     You can't see it from that

       24   picture.

       25         Q.    You can't see it from this CCTV video?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 129 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 129 of 159

        1          A.   No, but I do see that one over there.

        2          Q.   Okay, I'm going to circle that camera.        That's

        3   the camera where we can see that I circled in blue?

        4          A.   That's a camera there.

        5          Q.   Okay.

        6          A.   And periodically they do move the cameras for

        7   better angles.      Now, I don't have anything to do with --

        8   Virgil takes care, he's Asset Protection, he's takes

        9   care of all the camera locations.        So, he would be

       10   better to answer questions about the cameras.

       11          Q.   When was the last time that you know of as the

       12   Store Co-manager that Wal-Mart has moved cameras in the

       13   vestibule?

       14          A.   They were working on cameras a couple weeks

       15   ago.

       16          Q.   Did they make a camera mount when they moved

       17   the cameras?

       18          A.   They would have it in the Asset Protection

       19   Office.     I have not looked at it.

       20          Q.   Is there a camera mount for the cameras in the

       21   store?

       22               MS. CHAVEZ:    Objection.    Form.

       23               THE WITNESS:    I do not know.

       24   BY MR. TUCKER:

       25          Q.   Who would know?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 130 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 130 of 159

        1         A.    Virgil.

        2               MS. CHAVEZ:    Objection to form.     That's

        3         outside the scope of the Notice.

        4   BY MR. TUCKER:

        5         Q.    At what point did Wal-Mart anticipate

        6   litigation in this matter?

        7         A.    Wal-Mart always anticipates litigation from

        8   the time an incident occurs.       That's why we do an

        9   accident report and we have 24 hours to get it keyed

       10   into the system.

       11         Q.    Was there any additional CCT video that

       12   existed but has not been located?

       13         A.    Not to my knowledge.

       14         Q.    Is there any CCTV video that existed that has

       15   not yet been produced?

       16         A.    Not to my knowledge.

       17         Q.    Was there any additional CCTV video that

       18   existed but was not preserved?

       19         A.    Not to my knowledge.

       20         Q.    Was there any other cameras inside the

       21   vestibule that would have shown the fall but were not

       22   preserved?

       23         A.    Not to my knowledge because I do not go and

       24   review the angles of the camera.

       25         Q.    Okay.   So, your testimony here is not that it
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 131 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 131 of 159

        1   didn't exist but wasn't preserved, you just don't have

        2   knowledge as the Corporate Representative today as to

        3   whether or not video existed that showed it but wasn't

        4   preserved?

        5               MS. CHAVEZ:    Objection.    Form.   That's

        6         mischaracterization of her testimony.

        7   BY MR. TUCKER:

        8         Q.    I'm asking a question.      You haven't answered

        9   it yet.

       10         A.    I do not have any knowledge of any other

       11   video.

       12         Q.    Do any of those other cameras, as the Wal-Mart

       13   Co-manager, that are in that vestibule point towards the

       14   Plaintiff at the time of her fall?

       15         A.    I can't answer that because I do not have the

       16   answer.

       17         Q.    Well, let me ask you a question.       In Exhibit 3

       18   we circled a camera, yes?      To the left is there another

       19   camera outside of view that's mounted on the wall

       20   equally level to this camera?

       21         A.    I would have to go and look.      I do not know.

       22         Q.    You don't know?

       23         A.    I did not know you were going to ask me a

       24   bunch of    questions about camera location.       If I had I

       25   would have gone in the lobby and looked.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 132 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 132 of 159

        1               MS. CHAVEZ:    The amount of cameras and the

        2         camera locations is outside the scope of this

        3         Notice. We've already addressed the camera mount

        4         request in a court order so.

        5   BY MR. TUCKER:

        6         Q.    What steps did Wal-Mart take to comply with

        7   Plaintiff's attorneys January 9th, 2017 preservation

        8   request?

        9         A.    Well, we already had the video recorded.        We

       10   always save it.     We always save the file.      There was

       11   really, unless you asked them to produce specific

       12   information in that request, the video is already saved.

       13   That's done immediately after it happens.

       14         Q.    And if there's specific information in there

       15   requesting all the video be preserved would there be any

       16   reason why Wal-Mart would only store one video as

       17   opposed to other video that exists?

       18               MS. CHAVEZ:    Objection.    Form.

       19               THE WITNESS:    The video was preserved that

       20         showed the full and complete accident as it

       21         happened.

       22   BY MR. TUCKER:

       23         Q.    And if there were other angles from these

       24   other video cameras mounted on the walls of Wal-Mart

       25   inside the vestibule, Wal-Mart did not preserve those
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 133 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 133 of 159

        1   views of it, correct, of the fall?

        2               MS. CHAVEZ:    Objection.    Form.

        3               THE WITNESS:    I don't know if there were other

        4         views.

        5   BY MR. TUCKER:

        6         Q.    And in fact, if we go back to Plaintiff's

        7   Exhibit 3, that camera mounted on the wall, do you know

        8   which direction that is pointing?

        9         A.    I would say toward the entrance into the

       10   store, but like I said, they move the cameras.          I do not

       11   have that knowledge as to exactly what is in the scope

       12   of that camera.

       13               MS. CHAVEZ:    Again, I'm going to object as to

       14         beyond the scope of the Notice.

       15   BY MR. TUCKER:

       16         Q.    On December 24th, 2016, were there any cameras

       17   that were pointed, and I think you said there was

       18   another 40 feet of cart length, yes?        Is that covered by

       19   any of the other cameras inside the vestibule on

       20   December 24th, 2016?

       21         A.    I do not know.

       22         Q.    Who would know?

       23         A.    If there's a camera that covers that Virgil

       24   would know.

       25         Q.    How do you spell Virgil's last name?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 134 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 134 of 159

        1         A.    D-I-X-O-N.

        2         Q.    And how do you spell Virgil's first name?

        3         A.    V-I-R-G-I-L.

        4         Q.    Would Virgil have been better suited to be the

        5   person to answer these questions for Wal-Mart?

        6         A.    Regarding the cameras, absolutely.

        7               MS. CHAVEZ:    Let the record reflect that the

        8         Notice does not ask anything about the locations of

        9         cameras in the Notice.

       10   BY MR. TUCKER:

       11         Q.    Tell me Wal-Mart steps. Tell me the steps Wal-

       12   Mart took to preserve ESI in evidence in this matter?

       13               MS. CHAVEZ:    That part has been stricken, 30

       14         and 31 were stricken by the Court.

       15               MR. TUCKER:    What paragraph?

       16               MS. CHAVEZ:    30 and 31, "Information

       17         concerning steps Wal-Mart took to preserve ESI" --

       18               MR. TUCKER:    What paragraph are you looking at

       19         in the Court's order?

       20               MS. CHAVEZ:    The paperless order.     Going back

       21         it's Docket Entry 36, Defendant's Motion for

       22         Protective Order as to matter for examination, 30

       23         is granted, and 31 was granted in Docket Entry 30,

       24         Paragraph C so.

       25   BY MR. TUCKER:
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 135 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 135 of 159

        1         Q.    Tell me the steps Wal-Mart took to stop the

        2   overriding process of the CCTV footage.

        3         A.    The system automatically overrides every 30

        4   days.

        5         Q.    So, tell me the steps Wal-Mart took to stop an

        6   automatic overriding process of the CCTV footage.

        7               MS. CHAVEZ:    Objection.

        8               THE WITNESS:    The video was recorded for the

        9         incident so there would be no reason to stop any

       10         overriding once we had it on a hard copy.

       11   BY MR. TUCKER:

       12         Q.    And so by telling me that there was no reasons

       13   to -- is it your testimony on behalf of Wal-Mart that it

       14   did not take steps to stop the automatic process of CCTV

       15   footage override?

       16         A.    It's digital.    I don't know that there's any

       17   way to stop it.

       18         Q.    And if there's not a way to stop it that means

       19   that Wal-Mart did not take steps to stop it?

       20               MS. CHAVEZ:    Objection.

       21               THE WITNESS:    I would have to investigate

       22         that. I don't have an answer for it.

       23   BY MR. TUCKER:

       24         Q.    So you're not able --

       25               MS. CHAVEZ:    Objection.    Form.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 136 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 136 of 159

        1   BY MR. TUCKER:

        2         Q.     You're not able to answer Number 32 on

        3   Plaintiff's Notice today?

        4                MS. CHAVEZ:    Objection.   Form.    She's

        5         answered it.    Objection.    She's answered it.

        6                THE WITNESS:    I didn't have that to look at

        7         the answers.

        8   BY MR. TUCKER:

        9         Q.     Okay, thank you.   Tell me about Wal-Mart's

       10   decision to remove only a single camera from the

       11   automatic overriding system.

       12         A.     To do what?

       13         Q.     Tell me about Wal-Mart's decision to remove

       14   only a single camera from the automatic overriding

       15   system.

       16         A.     I don't know anything about that decision.

       17                MS. CHAVEZ:    What do you mean by that by the

       18         way?

       19   BY MR. TUCKER:

       20         Q.     When did Wal-Mart's investigation of the slip

       21   and fall incident start and stop?

       22         A.     It started when it happened.     It's ongoing

       23   since we're obviously here today.

       24         Q.     What efforts have been made by Wal-Mart

       25   following the preservation of one camera angle in this
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 137 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 137 of 159

        1   case?

        2               MS. CHAVEZ:    What number are you looking at?

        3               MR. TUCKER:    It's Number 38 on the Notice if

        4         that's what you're asking.

        5   BY MR. TUCKER:

        6         Q.    Are you able to answer it?

        7         A.    Repeat the question please.

        8         Q.    Sure.   You stated that the investigation

        9   started the day of the fall on Christmas Eve day, yes,

       10   2016?   And you said that the investigation's ongoing?

       11         A.    Yes.

       12         Q.    Following the fall, let's say a month after

       13   the fall because you said that this is ongoing to today

       14   and today is January 30th, 2019, over what, three years,

       15   two, three years?

       16         A.    Just over two years.

       17         Q.    Okay.   So, what, following a month after this,

       18   what investigation has taken place?

       19               MS. CHAVEZ:    Excuse me, the Notice says when

       20         Wal-Mart's investigation started and stopped and

       21         that's the scope of the Notice and she has answered

       22         question.

       23               THE WITNESS:    All investigations start when an

       24         accident happens.     Associates are spoken to,

       25         statements are taken, and sometimes you have to go
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 138 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 138 of 159

        1         back and ask for more questions, you look for more

        2         videos.   It's ongoing because you are sending out

        3         for people to come in for depositions, we are

        4         having meetings and trying to, you know, remember

        5         what happened two years-plus ago.

        6   BY MR. TUCKER:

        7         Q.    And you're speaking very generally.       I'm

        8   asking specifically starting a month after the slip and

        9   fall, because you stated that it's ongoing.         You have

       10   knowledge that it's ongoing.       So, I'm asking you based

       11   on your knowledge it's ongoing, what has occurred since

       12   a month after the fall?

       13               MS. CHAVEZ:    Objection.    Again, beyond the

       14         scope of the Notice.     The Notice only asks for the

       15         date of starting and stopping the investigation.

       16         The witness has answered the question.

       17   BY MR. TUCKER:

       18         Q.    Can you answer that?

       19         A.    As to what exactly has been done?       No, I

       20   cannot.

       21         Q.    Has anything been done that you're aware of on

       22   this ongoing investigation following a month after the

       23   slip and fall?

       24               MS. CHAVEZ:    Objection.

       25               THE WITNESS:    Well, in January we got the
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 139 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 139 of 159

        1         Notice that Wal-Mart was being sued cause this lady

        2         fell, you know, and then at that point everybody

        3         starts talking to everybody else wanting to know

        4         what you remember, what happened.       To tell you

        5         specifically, the most specific I know is that I'm

        6         here today because you had questions to ask and

        7         you're trying to get information on the accident.

        8   BY MR. TUCKER:

        9         Q.    On December 24th, 2016, were all the video

       10   cameras in the vestibule working?

       11         A.    To my knowledge, yes.

       12         Q.    And we can agree that an employee was able to

       13   save CCTV video from a second camera angle that points

       14   in towards the store on their cell phone, yes?

       15         A.    I have not seen any.     I have heard that it

       16   happened.    I have not seen any.

       17         Q.    Does Wal-Mart agree that when Wal-Mart

       18   preserved CCTV video in this case it could have saved

       19   other camera angles for the hour before to the hour

       20   after the fall but did not?

       21               MS. CHAVEZ:    Objection.    Form.   Asked and

       22         answered.

       23               THE WITNESS:    I'd agree that that did happen.

       24         I haven't spoken to Virgil as to why he made a

       25         decision to do that or not.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 140 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 140 of 159

        1   BY MR. TUCKER:

        2         Q.    And I just want to make sure the record is

        3   clear based on the way you answered it.          Are you saying

        4   that you agree that Wal-Mart could have saved other

        5   camera angles for the hour before to the hour after but

        6   did not?

        7               MS. CHAVEZ:    Objection.

        8               THE WITNESS:    If they did not but it's.

        9   BY MR. TUCKER:

       10         Q.    I'm not asking an if.     I'm asking specifically

       11   whether Wal-Mart could have saved other camera angles

       12   for the hour before to the hour after but did not?

       13         A.    Wal-Mart could have saved any camera angle of

       14   any camera in the store at any time.

       15         Q.    For the hour before to the hour after?

       16         A.    For the hour before, the hour after, but if it

       17   doesn't have anything relevant to this particular

       18   incident that would not be.

       19         Q.    Would Wal-Mart agree that another angle

       20   showing the Plaintiff slipping and falling would be

       21   relevant to this case?

       22               MS. CHAVEZ:    Objection.    Form.

       23               THE WITNESS:    Any, I would say any angle

       24         showing the accident could be relevant.

       25               MS. CHAVEZ:    Again, same objection.     Beyond
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 141 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 141 of 159

        1         the scope of the Notice and irrelevant.

        2   BY MR. TUCKER:

        3         Q.    And Wal-Mart would have understood that it

        4   could have been relevant on Christmas Eve day at the

        5   time of the fall?

        6               MS. CHAVEZ:    Objection.    Form.

        7               THE WITNESS:    I thought you were making a

        8         statement.

        9   BY MR. TUCKER:

       10         Q.    No, I'm asking questions today.       I'm not

       11   making statements on the record.

       12               MR. TUCKER:    Do you want to read the question

       13         back?

       14               (Court reporter read back.)

       15   BY MR. TUCKER:

       16         Q.    On December 24th, 2016, Christmas Eve day,

       17   Wal-Mart understood that other camera angles showing the

       18   slip and fall could have been relevant, yes or no?

       19         A.    Yes.

       20         Q.    The camera angle that was recorded on the cell

       21   phone, did that cover the area where we would have seen

       22   Polly Bassett fall?

       23         A.    I have no idea.    I have not seen those

       24   pictures.

       25         Q.    Were you involved in uncovering the list of
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 142 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 142 of 159

        1   folks from those exhibits prior to this deposition?

        2         A.    From, you mean the people who were in the

        3   lobby?

        4         Q.    Correct.

        5         A.    Yes, Virgil brought the pictures to a

        6   management meeting, the 16th I believe it was and --

        7         Q.    16th of what?

        8         A.    January.

        9         Q.    January?

       10         A.    And ask if, because there was a couple

       11   Associates no one recognized and to see if anyone

       12   recognized them.

       13         Q.    Some of those exhibits you can see folks'

       14   faces, correct?      And some of them you couldn't?

       15         A.    Right.

       16         Q.    In the ones that you couldn't, would the other

       17   camera angles that were not preserved have shown their

       18   faces?

       19               MS. CHAVEZ:    Objection.    Form.

       20               THE WITNESS:    Possibly.    There's one on there

       21         I saw him very clearly and I have no idea who he

       22         is.

       23   BY MR. TUCKER:

       24         Q.    For example, what was "10" that we provided,

       25   there's two women walking out of the store?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 143 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 143 of 159

        1         A.    Yes.

        2         Q.    And Wal-Mart has not been able to identify

        3   those, yes?

        4         A.    Correct.

        5         Q.    And in the corner, which is the one in Exhibit

        6   3 that we've circled, there's a camera, yes?

        7         A.    Yes.

        8         Q.    Would that camera have shown those two women's

        9   faces?

       10               MS. CHAVEZ:    Objection.    Form.

       11               THE WITNESS:    Possibly.

       12   BY MR. TUCKER:

       13         Q.    Do you think, as the Co-manager of Wal-Mart

       14   and as the Corporate Representative of Wal-Mart, that

       15   Wal-Mart would have been able to identify those women if

       16   they would have been able to see their faces in a

       17   different angle --

       18               MS. CHAVEZ:    Objection.    Form.

       19               THE WITNESS:    Possibly.

       20   BY MR. TUCKER:

       21         Q.    How many people were in that meeting on

       22   January 16th?

       23         A.    The management meeting?      Maybe 13.

       24         Q.    And 13 folks were looking at these images to

       25   see if --
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 144 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 144 of 159

        1          A.   They could recognize them.      And we also showed

        2   it to Personnel to see if she could recognize them but

        3   this, Personnel usually knows everybody.

        4          Q.   How do they know, by looking at their faces?

        5          A.   Yes.   And a lot of times you know people, like

        6   there's Sharon Henry (phonetic).        I recognized her and I

        7   don't see her face.     I see her back but I knew who she

        8   was.

        9          Q.   Sure, I think we can agree that generally it's

       10   easier to recognize somebody by their face, yes?

       11          A.   Yes.

       12               MS. CHAVEZ:    Objection.

       13   BY MR. TUCKER:

       14          Q.   I mean, just in life.     If I knew you very well

       15   I might know you if I saw the back of your head, yes?

       16          A.   Maybe.

       17          Q.   Or you might know me if you saw the back of my

       18   head one day, right?

       19          A.   Yes.

       20               MS. CHAVEZ:    Objection.

       21   BY MR. TUCKER:

       22          Q.   We don't know each other, but I'm just saying

       23   somebody that you know you might recognize from behind,

       24   yes?

       25          A.   Yes.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 145 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 145 of 159

        1               MS. CHAVEZ:    May I just stop for a minute?

        2         And I understand you're on a line of questioning.

        3         I really need to take a break and I apologize.

        4               MR. TUCKER:    Let's go off the record.

        5               (Off the record at 12:59 p.m.)

        6               (Deposition was resumed at 1:06 p.m.)

        7               MR. TUCKER:    Can you read back the last

        8         question?

        9               (Court reporter read back.)

       10   BY MR. TUCKER:

       11         Q.    And we can agree if Wal-Mart had preserved the

       12   other video angles that we would have been able to see

       13   these folks' faces?

       14               MS. CHAVEZ:    Objection.    Form.

       15               THE WITNESS:    Possibly.

       16   BY MR. TUCKER:

       17         Q.    And of the I think you said 13 managers at the

       18   meeting?    And you said there was somebody else, who was

       19   the other person?

       20         A.    Personnel.

       21         Q.    What's her name?

       22         A.    Alix.

       23         Q.    Can you spell the full name?

       24         A.    A-L-I-X.

       25         Q.    And the last name?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 146 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 146 of 159

        1         A.    Story.

        2         Q.    S-T-O-R-Y?

        3         A.    Yes.

        4         Q.    And does 13 include yourself?

        5         A.    Yes.

        6         Q.    Okay, so 14 people in total including Alix

        7   Story.     Is that a boy or a girl?

        8         A.    A girl.

        9         Q.    Girl?    You said A-L-I-X?    Okay.   And you say

       10   it's possible that we would have uncovered it. It looks

       11   like the majority of the folks where you can see their

       12   faces you were able to tell us who they were.

       13               MS. CHAVEZ:    Objection.    Form.

       14   BY MR. TUCKER:

       15         Q.    Was it more likely than not you would be able

       16   to tell us the names of the persons when you can only

       17   see their back?

       18               MS. CHAVEZ:    Objection.    Form.

       19               THE WITNESS:    We did discuss all of them and

       20         no one could identify them.

       21   BY MR. TUCKER:

       22         Q.    Did anybody say there in that meeting if I saw

       23   their face that would help?

       24               MS. CHAVEZ:    Objection.    Form.

       25   BY MR. TUCKER:
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 147 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 147 of 159

        1         Q.    14 people, not one person said, man, if I saw

        2   their face that would help me?

        3         A.    I don't recall hearing anyone say that.

        4         Q.    Is it possible somebody said that during the

        5   meeting?

        6               MS. CHAVEZ:    Objection.    Form.

        7               THE WITNESS:    I would have to be guessing if I

        8         said someone did say it because I did not hear

        9         anyone.

       10   BY MR. TUCKER:

       11         Q.    Did anyone else besides yourself speak with

       12   Polly Bassett from Wal-Mart on the day of the fall?

       13         A.    That morning I do not think so.

       14         Q.    You told us some statements that were made.

       15   Is that everything she had said to you on that morning?

       16         A.    She said to me that she was in a hurry, she

       17   wanted to get in the store, grab a few things and go

       18   home, that she had been working all night, and she was

       19   really tired.

       20         Q.    Did she appear to be in pain?

       21               MS. CHAVEZ:    Objection.    Form.

       22               THE WITNESS:    I do not recall her saying

       23         anything about being in pain.

       24   BY MR. TUCKER:

       25         Q.    You didn't hear her say anything but did you
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 148 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 148 of 159

        1   actually -- did she appear visually to be in pain?

        2               MS. CHAVEZ:    Objection.    Form.

        3               THE WITNESS:    I would have to say no but

        4         whenever anyone falls it can be traumatic, but I

        5         didn't notice her having any specific pains.

        6   BY MR. TUCKER:

        7         Q.    Did she tell you she was in pain?

        8         A.    No.

        9         Q.    What about her makes you believe that she

       10   didn't appear to be in pain?

       11               MS. CHAVEZ:    I'm going to object again.      This

       12         is beyond the scope of the Notice.

       13               THE WITNESS:    If I remember right and I cannot

       14         say this for positive, I believe I offered her the

       15         opportunity to use one of the "Mart Carts," the

       16         wheelchairs, the electric wheelchairs to do her

       17         shopping.    It's been two years.     I can't remember

       18         everything but that is something I would normally

       19         do. If someone had fallen and they were getting up

       20         and they appeared to be in pain I would offer them,

       21         "Would you like to use one of the electric

       22         wheelchairs to do your shopping?"

       23   BY MR. TUCKER:

       24         Q.    Would you offer the electric wheelchair to

       25   somebody who does not appear to be in pain?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 149 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 149 of 159

        1         A.    I think I would probably offer it to anyone

        2   who fell.

        3         Q.    Is it your testimony as a Wal-Mart Manager for

        4   29 and a half years that any time you have been to the

        5   scene of an accident that you have offered them an

        6   electric cart?

        7               MS. CHAVEZ:    Objection.    Form.

        8               THE WITNESS:    A cart or a chair, can I find

        9         you a place to sit down?      To me that's common

       10         courtesy.

       11   BY MR. TUCKER:

       12         Q.    Did she ever sit down in a chair?

       13         A.    I believe in the video it shows her and I

       14   walking around.     I believe we walked around and she sat

       15   down on a bench while we finished the paperwork.

       16         Q.    Where is there a bench?

       17         A.    At one time there were benches in the lobby.

       18         Q.    They're not there anymore?

       19         A.    No, they removed them because vagrants tried

       20   to sleep in them all the time.

       21         Q.    When you responded to the scene of the slip

       22   and fall, did you see Polly Bassett clutching her knee?

       23         A.    I don't recall.

       24         Q.    Did anybody at Wal-Mart see Polly Bassett

       25   clutching her knee?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 150 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 150 of 159

        1               MS. CHAVEZ:    Objection.

        2               THE WITNESS:    I can't speak for anyone else.

        3   BY MR. TUCKER:

        4         Q.    As the Corporate Representative for Wal-Mart,

        5   the 30(b)(6) Representative here to discuss facts of the

        6   slip and fall, did any employees see Polly Bassett

        7   clutch her right knee with her hands following the slip

        8   and fall?

        9               MS. CHAVEZ:    Objection.    Form.   It's beyond

       10         the scope of the Notice and she has already

       11         answered the question.

       12               THE WITNESS:    I have no knowledge of anyone

       13         saying they saw her clutching her knee.

       14   BY MR. TUCKER:

       15         Q.    And if Wal-Mart did have knowledge of that you

       16   would be able to answer that here today?

       17         A.    If I had knowledge of it I would answer.

       18         Q.    Does Wal-Mart dispute that the video shows

       19   Polly Bassett clutching her knee on December 24, 2016

       20   following the slip and fall?

       21         A.    I don't dispute anything that's shown in the

       22   video.

       23         Q.    And I'm asking if Wal-Mart agrees that the

       24   video shows that?

       25         A.    I would have to look at the video to see.        Do
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 151 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 151 of 159

        1   you have a picture?

        2         Q.    Have you prepared by looking at the video for

        3   today's deposition?

        4         A.    I haven't looked at it recently.       I did not

        5   look at the file.

        6         Q.    Does Wal-Mart dispute that Polly Bassett can

        7   be seen almost wiggling her knee following the slip and

        8   fall while she's on the ground on December 24th, 2016?

        9               MS. CHAVEZ:    Objection.    Form.

       10               THE WITNESS:    If it's shown in the video then

       11         cannot dispute it.

       12   BY MR. TUCKER:

       13         Q.    If employees for Wal-Mart including yourself

       14   are standing, looking at Polly Bassett or standing in

       15   that area and.     Would clutching one's knee suggest that

       16   they were in pain following a slip and fall?

       17               MS. CHAVEZ:    Objection.    Form.

       18               THE WITNESS:    Maybe.

       19   BY MR. TUCKER:

       20         Q.    Well, tell me all the instances that Wal-Mart

       21   believes that when you clutch your knee following a slip

       22   and fall that would not indicate pain.

       23               MS. CHAVEZ:    Objection.    Form.   That's beyond

       24         the scope of the Notice.       Totally off there.

       25         Answer to the best of your ability.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 152 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 152 of 159

        1               THE WITNESS:    Some people hold a portion of

        2         their body whether it be a knee or an ankle just

        3         out of habit.

        4   BY MR. TUCKER:

        5         Q.    And does that habit include while they're

        6   sitting on the floor following a slip and fall?

        7               MS. CHAVEZ:    Objection.    Form.

        8               THE WITNESS:    I can't say why one person would

        9         do something.    People have habits, people do

       10         things.

       11   BY MR. TUCKER:

       12         Q.    How much is Wal-Mart self-insured up to?

       13         A.    Two million.

       14         Q.    Is there excess insurance?

       15         A.    Yes, another million with AIG.

       16         Q.    AIG?

       17         A.    Yes.

       18         Q.    How much is the excess insurance with bodily

       19   injury?

       20         A.    Didn't I say it was a million?

       21               MS. CHAVEZ:    She answered your question.

       22   BY MR. TUCKER:

       23         Q.    Well, I thought my original question was how

       24   much are you self-insured up to?

       25         A.    Two million.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 153 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 153 of 159

        1         Q.    And then AIG --

        2         A.    And then AIG is one million.

        3         Q.    Okay.   Have you notified the excess insurance

        4   carrier in this case?

        5         A.    I have not.

        6         Q.    Has Wal-Mart?

        7         A.    I cannot answer that.     I don't know.

        8               MS. CHAVEZ:    Again, I'm going to object as

        9         that is beyond the scope of this Notice and this is

       10         something that we agreed to in our good faith

       11         conference that we were not going to address the

       12         financial coverage and the current net worth of the

       13         company which is Paragraphs 40 and 41.

       14               MR. TUCKER:    I'm not going address what we've

       15         talked to, not in court orders and notices.         I'm

       16         not going to get into that here.

       17               MS. CHAVEZ:    So the Court order is not

       18         important to you?

       19               MR. TUCKER:    That's nonsense.    That's clearly

       20         not what I said.

       21   BY MR. TUCKER:

       22         Q.    I'm going to show you what Plaintiff has

       23   already marked as Exhibit 3.       Who is the individual in--

       24         A.    Albert.

       25         Q.    And he's the one in the white shirt?
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 154 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 154 of 159

        1         A.    Yes.

        2         Q.    What does he do?

        3         A.    He's a Cart Associate.     The carts have been

        4   put up there but they're not lined up straight so he's

        5   lining them up.

        6         Q.    So, he's walking in there to line them up?

        7         A.    Yeah, he's pushing them over and lining them

        8   up, straightening them.

        9         Q.    Is there anything else that he's doing?

       10         A.    No, he's standing between the carts, pushing

       11   them over, straightening them over, straightening them

       12   up.

       13         Q.    Does he ever pick up water bottles?

       14         A.    If he finds water bottles, yes, he picks them

       15   up.

       16         Q.    No, no, I'm asking you specifically, at or

       17   around 6:43:43 a.m., whether he walked between carts and

       18   picked up water bottles?

       19         A.    I wasn't even in the building at that time.         I

       20   have no idea what he did at that time.

       21         Q.    As the Corporate Representative for Wal-Mart

       22   who's here to testify about the circumstances

       23   surrounding the slip and fall that occurred on December

       24   24, 2016 at about 7:42:13 a.m., are you unable to

       25   testify as to whether or not your employee went between
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 155 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 155 of 159

        1   the carts and picked up one or more water bottles?

        2               MS. CHAVEZ:    Objection.    Beyond the scope of

        3         the Notice.    Answer to the best of your ability.

        4               THE WITNESS:    If there were any water bottles

        5         in there he would have picked them up but I do not,

        6         in looking at these videos, see evidence of any

        7         water bottles.    He has his hands on the side of the

        8         cart and what he's doing is he's pushing them over

        9         and lining them up so there's room for another row

       10         of carts to come in.

       11   BY MR. TUCKER:

       12         Q.    And he's not walking through there to pick up

       13   water bottles?

       14         A.    No, he's walking them through there to get the

       15   carts pushed over to make room for another row to come

       16   in.

       17               (Thereupon, Plaintiff's Exhibit 4 was marked

       18               for identification.)

       19   BY MR. TUCKER:

       20         Q.    I'm going to show what we've marked as

       21   Plaintiff's Exhibit 4.

       22         A.    Okay.

       23         Q.    Is he holding water bottles, two of them in

       24   his hand?

       25         A.    Looks like it.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 156 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 156 of 159

        1         Q.    How many?

        2         A.    Looks like he's got two.

        3         Q.    Which hand is it in?

        4         A.    His left land.

        5               (Thereupon, Plaintiff's Exhibit 5 was marked

        6               for identification.)

        7   BY MR. TUCKER:

        8         Q.    I'm going to show you Exhibit 5.       Is that the

        9   same employee?

       10         A.    Yes.

       11         Q.    That's in "3" and "4?"

       12         A.    Yes.

       13         Q.    Does he have water bottles in his hands?

       14         A.    Yes.

       15         Q.    How many?

       16         A.    Looks like two.

       17         Q.    Which hand are they in?

       18         A.    They're in his right hand.

       19         Q.    So, he has two bottles in his left hand in

       20   Exhibit 4 and two bottles in his other hand in Exhibit

       21   5?

       22               MS. CHAVEZ:    Let the record reflect in Exhibit

       23         5 cannot see his left hand.

       24               THE WITNESS:    You can't see his right hand in

       25         here so it could be the same two bottles but.
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 157 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 157 of 159

        1   BY MR. TUCKER:

        2         Q.    What time is the first one we see bottles?

        3         A.    6:45:15 and 6:45:18 is the second one.

        4               MR. TUCKER:    Let me go off the record for a

        5         second.

        6               (Off the record at 1:20 p.m.)

        7               (Proceedings will continue in Vol. II)

        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 158 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 158 of 159

        1                      CERTIFICATE OF REPORTER

        2   STATE OF FLORIDA

        3   COUNTY OF BROWARD

        4

        5         I, LEAH MARLOWE, Court Reporter, and Notary Public

        6   for the State of Florida, do hereby certify that I was

        7   authorized to and did stenographically report and

        8   transcribe the foregoing proceedings, and that the

        9   transcript is a true and complete record of my notes.

       10
                  I further certify that I am not a relative,
       11
            employee, attorney, or counsel of any of the parties,
       12
            nor am I a relative or employee of any of the parties'
       13
            attorneys or counsel connected with the action, nor am
       14
            I financially interested in the action.
       15

       16   Witness my hand this 8th day of February 2019.

       17

       18

       19

       20
            ____________________________________
       21   LEAH MARLOWE, COURT REPORTER
            NOTARY PUBLIC, STATE OF FLORIDA
       22

       23

       24

       25
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 159 of
                                       218
                 Ladeira, Marie 01-30-2019              Page 159 of 159

        1                        CERTIFICATE OF OATH

        2   STATE OF FLORIDA

        3   COUNTY OF BROWARD

        4

        5         I, LEAH MARLOWE, the undersigned authority,

        6   certify that MARIE LADEIRA, personally appeared before

        7   me and was duly sworn on the 30th day of January 2019.

        8   Witness my hand this 8th day of February 2019.

        9

       10

       11
            ____________________________________
       12   LEAH MARLOWE, COURT REPORTER
            NOTARY PUBLIC, STATE OF FLORIDA
       13   Commission No.: FF950568
            Commission Exp: 01/13/2020
       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 160 of
                                       218
                     Ladeira, Marie 01-30-2019          Page 1 of 59

              0             12:59 145:5           61:6,21 63:2      24th 24:20
        00:00:22            1200 2:9              68:16 85:4          32:4 50:12
          110:21,22                               89:23               61:6,21 63:2
                            128 4:5               92:16,21            79:19 85:4
        00:00:27
                            12th 16:8             100:5,21            92:16,21
          110:20
                                                  101:17              97:11
        01/13/2020          13 143:23,24
                                                  106:6,10            100:5,21
          159:13              145:17 146:4
                                                  117:4 121:15        106:6,9
        01:18-              1387 15:12,13         126:23              111:12
          CV-61984-FAM      14 16:11              133:16,20           121:15
          1:2                 17:9,14,19,2        137:10 139:9        126:23
                              2 111:15            141:16              133:16,20
        011 72:13                                 150:19 151:8        139:9 141:16
                              118:2 146:6
                              147:1               154:24              151:8
              1
                            15 5:3 8:5          2017 96:23          25 18:23
        1 4:3
                                                  111:12 132:7        127:4,15
          11:11,13          150 2:9
                                                2019 1:17 6:2       257 17:3
        1:06 145:6          155 4:6               11:12,23            18:16
        1:20 157:6          156 4:7               137:14            28 21:1
        10 8:5 142:24       16th 142:6,7          158:16
                                                  159:7,8           29 21:3,4
        10:00 1:18            143:22                                  25:6,19
                                                20-foot 87:8
          51:13             17 5:3                                    49:13 70:5
          53:4,8,15                             21 5:4                72:15,20
                            19 5:4
          54:1 109:18                           2126 17:5             76:22 149:4
                            1989 20:17
        10:15 109:17                            22 124:22
                            1994 18:22                                    3
        11 4:3                                  23 19:4,14
                              20:17                                 3 4:5 115:7
          62:11,17,19,                            123:20              128:3,4,7
          20 63:12                                124:22
                                   2                                  131:17 133:7
          69:18 72:19
                            2 4:4               2314 17:4             143:6 153:23
          108:1 111:6
                              116:21,22           18:17,18            156:11
          112:9 114:3
                              124:19            23rd 11:12,23       3:29 1:18
        11:00 51:13           126:11
                                                  51:22 53:16       30 1:17 6:2
        116 4:4             20 72:15
                                                24 68:16              8:4,5 11:9
        12                    88:24 89:6                              16:8
                                                  89:23 101:17
          17:11,12,13,      200 1:19 2:4          117:4 123:22        22:22,23
          20,25                                   124:23 130:9        62:18 72:15
                            2016 24:20
        12:00 108:11                              150:19              88:24 89:3,6
                              32:4 50:12
                                                  154:24              134:13,16,22
        12:05 108:12          51:22 53:16
                                                                      ,23 135:3
                              60:23             24-hour 49:21
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 161 of
                                       218
                     Ladeira, Marie 01-30-2019          Page 2 of 59
        30(b)(6 10:17       6:00 51:19            117:4 154:24        145:12
          13:21             6:43 89:15          7:57:04 90:8          146:12,15
          14:4,11,25                                                  150:16
          150:5             6:43:43 4:5         71 94:19
                                                                    about 12:22
                              88:21 154:17
        305-379-3686                                                  13:9,18
                            6:45 52:22                8
          2:10                                                        14:22 15:1
                                                8:30 109:19
        30th 137:14         6:45:15 4:6                               18:18 19:3,7
                              157:3             8th 158:16            28:6,11
          159:7
                                                  159:8               34:23,24,25
        31                  6:45:18 4:7
                                                                      35:2,3 38:5
          134:14,16,23        157:3
                                                      9               46:7,8 52:22
        32 113:2            61 5:4              9 109:15              53:22,24
          136:2             655 17:1 18:5                             62:6,20
                                                954-204-0444
                                                                      65:15 66:22
        33131 2:10                                2:5                 70:23
                                    7
        33301 1:20                              9th 132:7             83:6,11 87:8
                            7 3:3
          2:5                                                         88:13,15,16
        36 134:21           7:00 50:17                A               89:9 93:15
                              51:19 84:21       a.m 1:18              95:13 99:19
        38 137:3              101:22                                  102:12
                                                  4:5,6,7
        3801 15:14            102:6,23,24         50:17 86:11         107:5,23
                              103:3               87:2 88:21          109:14,25
              4             7:08:38               90:8 101:22         110:11 111:9
        4 4:6 114:24          109:23              110:4 113:4         114:18
          155:17,21                               117:5 118:6         115:18
                            7:10:13 110:4                             117:1,4
          156:11,20                               154:17,24
                            7:18                                      118:22 119:4
        40                                      ability 31:1          120:2 124:20
                              110:19,20
          88:15,16,17                             59:3,11,22          126:17 128:2
          133:18            7:30 109:22           60:4,13             129:10
          153:13            7:39 111:19           61:12 63:16         131:24 134:8
        405 1:20 2:4          112:3,24            64:18 66:3          136:9,13,16
                              113:2               76:20 78:7          147:23 148:9
        41 153:13                                 151:25 155:3
                            7:39:32 111:4                             154:22,24
                              112:25 118:6      able 9:15,16        above 128:16
              5
                                                  26:8 53:20
        5 4:7               7:42 89:15                              absolute 9:12
                                                  59:5 88:2
          156:5,8,21,2        94:4 112:24
                                                  108:18            absolutely
          3                 7:42:12 86:11         123:24              14:10 21:24
        59 5:3                87:1                124:10              33:21 134:6
                            7:42:13               135:24 136:2      absorbent
              6               113:4,9             137:6 139:12
                                                                      66:23 74:2
                                                  143:2,15,16
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 162 of
                                       218
                     Ladeira, Marie 01-30-2019          Page 3 of 59
        absorbs 73:25       addition 93:5         132:13              81:17 85:20
        accident            additional            137:12,17           86:2,4,7
                                                  138:8,12,22         108:1
          26:20 46:7,9        49:22
                                                  139:20              112:8,9
          71:6,11 90:1        50:4,11,20
                                                  140:5,12,15,        139:12,17,23
          116:4 118:24        123:21,22
                                                  16                  140:4,19
          119:7 122:2         124:20
                                                afterwards            144:9 145:11
          130:9 132:20        130:11,17
          137:24 139:7                            106:13            agreed 153:10
                            address 39:12
          140:24 149:5        153:11,14         again 12:8          agrees 150:23
        accidents           addressed             30:20 40:12       ahead 76:18
          25:13,14                                47:16 58:20         89:19
                              132:3
          27:3 31:21                              61:22 62:17
          34:3 82:21        addresses             64:5 70:2         AIG 152:15,16
          84:5                63:7,8              71:5 78:2           153:1,2

        accomplish          addressing            81:12 83:1        Albert 89:16
                              39:18               84:16 94:9          115:5 153:24
          75:17
                                                  133:13
        accountant          adjustment                              alert
                                                  138:13
          20:5                41:14                                   43:1,5,8,17,
                                                  140:25
                            Admissions                                20
        accounting                                148:11 153:8
                                                                      44:21,22,24
          20:2,6,7,9          123:13            aggressive            45:1,5,8,12,
        accurate            admitted              60:8,10             16,22,23
          10:24               124:11            ago 104:20            54:13 75:10
          121:14,18         advise 96:24          108:14              76:8,23 77:2
        across 67:5           116:25              129:15 138:5      Alix 145:22
        action 39:5,9       after 6:5           agree 9:3             146:6
          74:5 81:2           53:15 54:1          31:12             A-L-I-X
          158:13,14           96:14,19,22         32:6,20             145:24 146:9
                              97:11,13,21,        33:4,14,22
        actions                                                     all 8:18
                              25                  34:2,5,14
          80:1,4,7,12,                                                16:19,21
                              99:1,18,20,2        35:18 36:3
          19                                                          17:6,7
                              5 102:23            37:3 38:13
        actual 77:8                                                   21:7,19
                              103:18              39:2,3,11,21
                                                                      22:14
          117:1               105:20              40:7 42:25
                                                                      23:19,21,24
        actually 31:6         106:11              46:11,14,23
                                                                      24:16 27:15
          44:14 48:7          109:19 113:5        47:5 52:20
                                                                      29:2,11,24
          72:9 93:24          117:3               75:16
                                                                      30:6,11
          104:21,23,25        119:8,12,25         76:3,7,23
                                                                      31:20
          106:5 112:25        120:21              77:6,15
                                                                      32:13,14
          113:10              121:16,20           78:11 79:25
                                                                      40:23 43:1
          127:16 148:1        122:19              80:3,11,18
                                                                      45:1,3 46:9
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 163 of
                                       218
                     Ladeira, Marie 01-30-2019          Page 4 of 59
         49:12,15             22:8 23:25          145:12              117:12,15,19
         50:17,18             30:23             ankle 152:2           118:21
         51:13,16,19          32:8,10                                 119:13 121:6
         54:18 57:23          65:10 71:24       another               126:12 128:2
         61:19 64:23          72:4 76:12          17:16,20            129:10
         67:13 79:22          87:9 90:24          36:7 37:25          131:15,16
         81:2 82:21           98:17 108:24        39:2,3 43:11        134:5 135:22
         86:16 88:14          144:1               75:6 89:6           136:2 137:6
         91:7 95:25                               90:16 110:17        138:18
                            although
         96:7,25 98:4                             111:2,4             150:16,17
                              113:6 115:19        131:18
         99:24 100:11                                                 151:25 153:7
         108:20             always 19:24          133:18              155:3
         111:10 112:2         38:7 39:4,8         140:19
                                                                    answered 12:6
         120:25               43:11 44:22         152:15
                              45:8,15,23          155:9,15            26:9,12,13
         121:4,8,19,2                                                 27:5 29:14
         2,25                 48:21 60:20       answer 9:3,15
                              78:15 99:2                              31:15
         122:9,14                                 11:5                42:5,9,10
         123:6 125:22         100:7 130:7         12:7,10,13,1
                              132:10                                  44:3,6,8
         126:10 129:9                             7,18 14:19          45:7
         132:15             am 15:10,19           19:8                59:1,2,7,22
         137:23 139:9         60:12 119:25        23:5,10,12          60:3
         146:19               122:21              26:3,8,11,15        63:15,21,24
         147:18               158:10,12,13        ,16,23 28:25        64:3,10,17
         149:20                                   30:2,19 31:8        68:11 80:15
                            amount 25:14
         151:20                                   34:12 36:21         83:20,23
                              27:3 132:1
        allowed 23:23                             40:5 41:17          84:2 99:9
                            angle 78:16           42:8
          47:6                                                        107:21
                              79:3 121:25         44:7,8,9,11,
        allowing                                                      119:20
                              136:25              14 57:8,22
          51:24                                                       126:16 131:8
                              139:13              59:5,23,24          136:5 137:21
        almost 101:4          140:13,19,23        61:11               138:16
          151:7               141:20              63:14,19,20,        139:22 140:3
                              143:17              23 64:2,5,16
        already 44:3                                                  150:11
          53:9 54:5         angles                65:25               152:21
          60:3                122:9,18            66:1,2,19
                                                                    answering
          63:21,24            123:23              75:12
                                                  76:18,19            10:1,5 60:12
          86:19 115:2         124:18,22
                              129:7 130:24        78:6 83:22        answers
          124:11 125:9
          132:3,9,12          132:23              87:5,11 92:6        8:18,25 64:9
          150:10              139:19              94:22 96:25         136:7
          153:23              140:5,11            97:15 104:11      anticipate
                              141:17              105:25              130:5
        also 6:16                                 116:10
                              142:17
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 164 of
                                       218
                     Ladeira, Marie 01-30-2019          Page 5 of 59
        anticipates           133:16,19           35:25               73:7
          130:7               135:9,16            45:1,16 58:1        76:11,15,20
        any 7:8,13            139:15,16           74:9 125:18         78:3,5
                              140:13,14,23      apologize             83:2,16
          13:13 15:24
                              148:5 149:4         145:3               85:21 87:14
          19:17
                              150:6                                   88:10 93:20
          24:18,25                              appear 147:20
                              155:4,6                                 94:25
          25:1 26:19                              148:1,10,25
                              158:11,12                               95:3,9,11
          32:12,15,16,
                            anybody 7:9         APPEARANCES           101:23
          19 40:25
                              24:18 75:2          2:1                 103:21
          42:19 47:22
                              92:14 115:3                             113:23 114:1
          49:22 50:11                           appeared
                              121:9 146:22                            141:21
          52:23                                   148:20 159:6
                              149:24                                  151:15
          54:11,12                              appears
          55:3,21           anymore 52:16                           areas 20:24
                                                  102:3,5
          60:20               149:18                                  22:9 27:9,20
          66:13,16                              application           62:12 69:10
          68:18 69:2        anyone 7:12           20:13               70:25 73:6
          70:6 71:15          32:21 33:2                              79:15,20
                                                appreciate
          72:3,5 73:14        36:19 142:11                            84:16 95:24
                                                  30:2 34:12
          77:12 78:18         147:3,9,11                              96:8
                                                  36:21 40:5
          84:22 85:18         148:4 149:1
                                                  41:17 87:11       around
          86:13               150:2,12
                                                  92:6 115:19         51:5,13
          91:10,20,23       anything              119:13 121:6        54:24 73:24
          93:4 95:24          21:14 32:11                             96:7 149:14
                                                appropriate
          96:8,25             45:17 59:16                             154:17
                                                  9:18,21
          97:23 98:1,3        60:16 63:10
          99:19                                 approximate         arrived 90:14
                              69:1 83:6,10
          100:14,15           91:20               9:15 106:17       aside 20:20
          101:6,15            92:11,15          approximately       ask 8:9,10,25
          103:1,4,7,9,        95:20 101:1         89:3,4              9:11,13
          16,23               105:25              106:15              10:13 12:8
          104:1,12            119:19              112:14              13:6 25:25
          114:3               122:1,12
                                                area 27:23            64:5 65:15
          115:5,9             123:3
                                                  31:23               67:24
          116:9 117:14        125:1,6
                                                  34:5,9,14           79:15,16
          122:17,23           129:7 134:8
                                                  40:2,24             94:9
          123:21,22           136:16
                                                  47:13,19            117:1,16
          124:22              138:21
                                                  48:2,3 62:9         125:15
          126:21              140:17
                                                  63:6,8,11           126:18
          130:11,14,17        147:23,25
                                                  65:9,13,14,2        131:17,23
          ,20                 150:21 154:9
                                                  3 69:18 70:3        134:8 138:1
          131:10,12         anywhere 7:11         71:25 72:3          139:6 142:10
          132:15
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 165 of
                                       218
                     Ladeira, Marie 01-30-2019          Page 6 of 59
        asked 12:6            154:16            attack 19:1           42:17,23
          27:4 29:13        asks                attempt 35:13         54:15 77:13
          31:14 40:15         123:20,22                               100:6
          44:2 45:6                             Attendant             115:10,15
                              124:20
          58:25 60:2                              6:24                122:21 124:3
                              138:14
          79:12 84:2                            attended 36:8         138:21
          86:19 89:8        as-needed
                                                attention           away 39:20
          97:22               71:5
                                                  47:21 67:4
          107:5,20,22       Asset 120:19
                                                attorney                  B
          108:14              127:2,13
                                                  10:22 79:12       back 18:11
          114:12,13,20        129:8,18
                                                  106:1 158:11        26:16,17
          115:5 132:11      assignment                                30:21
          139:21                                attorneys
                              57:24                                   44:9,12,15,1
        asking 8:14                               132:7 158:13        7 52:4,18
                            Assistant
          14:17,18                              August 16:8           54:5 64:1,9
                              16:13,14,17,
          25:24 26:4,5                                                65:16 71:4
                              19                authority
          30:3 34:13                                                  72:1 81:18
          37:12 40:6        associate             159:5
                                                                      87:6,8
          41:18               43:4 58:2,8       authorized            88:13,14
          56:5,19 57:7        59:9,10 61:3        158:7               89:7 94:20
          60:10 61:5          67:10 71:8
                                                automatic             95:21 96:1,5
          62:6,13,24,2        73:6 77:2                               107:2 112:6
                                                  135:6,14
          5 63:1,17,18        92:19 154:3
                                                  136:11,14           124:6 133:6
          65:5 77:25        associates                                134:20 138:1
          78:22,24                              automatically
                              23:21 33:1                              141:13,14
          79:22,23                                135:3
                              43:1 44:25                              144:7,15,17
          80:18 83:24         45:15             available             145:7,9
          87:11,12            52:3,17             13:1,10,19          146:17
          89:9 92:7           55:24               58:5,8 59:9
                                                                    bacon 9:1
          93:16               56:6,8,11,20        87:9
          94:5,6,12,24        57:15,23                              bagged-ice
                                                AVENUE 2:9
          105:3               58:5,22                                 28:11,22
          106:4,5             61:7,14 63:4      avoid 33:5
                                                                    based 9:19
          110:6 111:17        66:24 67:2        avoidable             26:24 27:6
          115:18,19           71:25 73:7          75:23               47:12,17
          119:14 121:7        74:5 75:10                              52:5 70:5
                                                awarded
          125:7 127:15        81:4,5,7                                72:9 138:10
          131:8 137:4                             67:14,17
                              82:21 89:17                             140:3
          138:8,10            116:5 127:13      aware 12:24
          140:10                                  13:8,17 38:4      basically
                              137:24
          141:10                                  39:4,9,19           85:22 86:4
                              142:11
          150:23                                  40:2                87:14
                            assured 23:14
                                                  41:11,24          basis 39:22
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 166 of
                                       218
                     Ladeira, Marie 01-30-2019          Page 7 of 59
         40:8,17 41:2         110:23              87:20 144:23        43:12,15,21
         71:5                 111:9,21          belief 15:1           44:1 51:19
        Bassett 1:5           116:10                                  88:24 99:19
                              119:17 124:5      believe 33:9          104:1 121:19
          24:20                                   42:12 58:20
          85:5,23             126:12,15                               154:10,17,25
                              130:23              59:8 61:12
          86:10 87:15                                               beyond
                              131:15              62:9 63:24
          89:22 92:20                             103:9               23:7,13,15
          100:1 101:17        137:13                                  25:2,3 30:24
                              138:2,9             118:4,10
          103:17                                  120:5 127:13        31:2 61:10
          108:5,16            139:6 142:10                            79:17
                              147:8 149:19        142:6
          111:12                                  148:9,14            80:20,21,22
          112:11,15         become 20:23                              81:12 84:12
                                                  149:13,14
          113:4,13,18         40:2 81:3                               133:14
          114:5,10                              believes              138:13
                            before 6:8
          118:12                                  100:14              140:25
                              7:2,24 16:12        151:21
          121:16              17:17 21:15                             148:12 150:9
          141:22              23:23             bench                 151:23 153:9
          147:12              51:22,23            149:15,16           155:2
          149:22,24           53:15 96:14                           big 66:22
                                                benches
          150:6,19            97:10,13,21,                            71:6,10
                                                  149:17
          151:6,14            24 98:25                                102:12
                                                benefit 35:8
        Bassett's             99:24 102:6                           bind 31:1
          95:17 117:9         108:2,4,5,8       beside 79:2
                              109:19                                binding 15:6
        bate-stamped                            besides 98:21
          57:20 71:19         113:12 117:3        147:11            BIRTHIESEL
                              119:8,12,24                             2:8
        beauty 55:18                            best 30:25
                              120:9,21
                                                  31:8 38:18        Biswa
        because 10:24         121:15,19
                                                  57:8                72:2,7,16,21
          18:25 23:14         122:19
                              139:19              59:2,11,22        bit 30:3
          25:11 27:23
                              140:5,12,15,        60:4,13,20          34:13 41:18
          31:5 33:1
                              16 159:6            61:11 63:16         80:17 87:12
          36:14,23
                                                  64:18 66:2          92:7 121:7
          37:13 43:11       begin 6:8             76:19 78:7
          47:2 48:4                                                 black
                            beginning             92:18 151:25
          49:1,18 52:7                                                90:6,7,12,13
                              47:16               155:3
          53:11 61:15
                                                better 104:8        block 73:5
          63:21 68:25       behalf 1:16
          69:6 72:24          2:2,7               129:7,10          blocked
          75:23               10:19,20            134:4               38:1,3,14
          77:12,21            14:19 47:6        between             blocking
          79:3,18 90:6        135:13              10:10,14            38:16
          104:19 107:4      behind 70:16          20:19,21          blue 90:12
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 167 of
                                       218
                     Ladeira, Marie 01-30-2019          Page 8 of 59
         95:23 129:3        Bullet 58:21          123:2,6,8,14        88:21 89:14
        bodily 152:18       bunch 131:24          ,16,24              92:12
                                                  124:1,11,23         94:20,21
        body 152:2          business              125:11,14,15        95:5 100:13
        bonus                 16:22 20:7          ,19                 103:7
          25:11,15          busy 43:10            127:5,17,23         104:10,15,22
          26:20               49:9 89:11          128:10,20           105:9 106:17
                                                  129:6,10,12,        108:9 110:5
        bonuses 24:25
                                  C               14,17,20            112:8 115:22
          25:7 26:24
                            call 67:1             130:20              119:25
          27:2,6
                                                  131:12              123:18 124:8
        both 33:6           called 6:5            132:1,24            127:5 128:8
          47:13,18            20:13 40:3          133:10,16,19        129:3 138:18
          61:24               90:24               134:6,9             139:12
        bottle 100:9        calls                 139:10              142:13 144:9
                              24:12,15,19       can 7:4 8:3           145:7,11,23
        bottles
                              80:22               9:22 11:5           146:11,16
          154:13,14,18                                                148:4 149:8
          155:1,4,7,13      came 17:17            12:4,15 14:8
                                                  22:21               151:6
          ,23                 46:6 95:12
          156:13,19,20        100:8,10,24         26:16,23          cannot 66:19
          ,25 157:2           101:3,8,13          27:10               78:15 138:20
                              103:20              28:18,21,24         148:13
        bottom 31:18
                                                  29:15 30:20         151:11 153:7
          93:18,21          camera 86:22
                                                  31:17 32:6          156:23
          103:15              122:18
                                                  36:18             can't 8:17
        boy 146:7             123:23
                                                  37:2,8,17,22        12:13 18:17
                              124:18
        break 145:3                               38:8,9              38:7 53:19
                              127:24
                                                  44:9,12             60:19 69:13
        breakfast 9:1         128:7,9,10,1
                                                  45:17 47:10         116:9 126:12
                              2,14,16
        bring 38:9                                52:2,20,23,2        128:2,23,25
                              129:2,3,4,9,
          53:5,14                                 5 55:19             131:15
                              16,20 130:24
          90:25                                   56:2,23             148:17 150:2
                              131:18,19,20
                                                  57:3,8,22           152:8 156:24
        bringing 52:3         ,24 132:2,3
                                                  58:10 60:21
          53:25               133:7,12,23                           capture
                                                  61:11 64:1
        brought 54:5          136:10,14,25                            124:14
                                                  65:14,16
          142:5               139:13,19
                                                  66:2,25           care 39:20
                              140:5,11,13,
        BROWARD 158:3                             68:25 71:2          40:3 41:13
                              14 141:17,20
          159:3                                   72:5 74:8           55:25
                              142:17
                                                  75:11 76:18         56:6,8,11,14
        building              143:6,8
                                                  78:6,7,25           ,21 57:11,16
          29:22,25          cameras               81:17               58:22,24
          50:6 154:19         81:11,18            87:4,22             59:6,18
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 168 of
                                       218
                     Ladeira, Marie 01-30-2019          Page 9 of 59
         60:24                140:21 153:4        104:15,22           64:6
         61:7,20 63:4       cash 82:2,8           105:11 106:5        158:6,10
         121:3 123:4                              108:18              159:6
         129:8,9            cashier 118:3         118:22            chair
        carefully           catch                 119:4,10,21         149:8,12
          32:17 119:1         54:11,12,19         120:20,23
                                                  121:13,23         chance 36:4
        carrier 153:4       catches
                                                  123:21,22         Change 37:16
                              128:16,18
        carry 29:24                               124:21
                            cause 27:10                             charge
          66:24                                   125:21
                              28:18,21                                15:19,20
                                                  126:22
        cart 6:24                                                   CHAVEZ 2:8
                              29:15 31:6          127:5,17
          53:8,14,25          45:17 53:20                             6:8 8:7
                                                  128:25
          89:17               68:25                                   9:5,8,22
                                                  130:14,17
          95:7,10             74:12,18,23                             10:7
                                                  135:2,6,14
          133:18              75:7 113:5                              11:3,15,19
                                                  139:13,18
          149:6,8             139:1                                   12:6,16
          154:3 155:8                           CD 122:2
                            caused 92:5                               13:12,15,23
        carts                                   Cedar                 14:7,14 15:3
                              100:7,20
          51:6,9,11,13                            98:14,21            16:3 17:15
                              103:10
          ,23                                   ceiling               20:16 21:9
          52:3,7,14,15      caution 73:13                             22:3,16,22
                                                  124:16
          ,18,24,25           103:21                                  23:6,11
                                                cell 125:24
          53:5,15           CBL's 24:10                               24:8,14,21
          54:1,3,5                                126:1,3,8,19        25:2,9,16,20
                              71:24
          85:23                                   139:14              26:1,4,9,12,
                            CCT 81:17             141:20
          86:9,14,22,2                                                16,22
                              82:24 86:16
          4                                     Center 48:10          27:4,11,17,2
                              87:13 117:8
          87:7,9,15,17                          certain 9:12          1,25
                              130:11
          88:3,10,15,2                            10:4 22:6           28:4,13,24
          2 89:3,7,10       CCTV 4:5,6,7                              29:6,13,20
                                                  25:14 26:20
          148:15              32:3,7                                  30:5,13,17,2
                                                  27:3 69:10
          154:3,10,17         52:6,20,24                              0,22
                                                  79:14,20
          155:1,10,15         55:19 81:11                             31:14,25
                              82:19 83:5        certainly             32:24
        case 1:2 8:13
                              85:18,20,22         49:1                33:8,16,25
          11:18 14:15
                              86:5 87:14        CERTIFICATE           34:8,16
          32:4 57:2
                              88:22               158:1 159:1         35:10,14,23
          86:17 100:19
                              89:5,10 90:9                            36:17,25
          107:9 116:14                          certified 5:1
                              93:8,17                                 37:15
          120:15,23                               64:4
                              94:3,7                                  38:6,21
          121:1,8,9,14
                              100:13 102:8      certify 26:10         39:13
          122:7 137:1
                              103:15,16           60:5 63:25          40:10,18,21
          139:18
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 169 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 10 of 59
         41:10,22             89:14 90:20         140:7,22,25         33:15,20,22
         42:4,9,15,21         92:3,10,22          141:6 142:19        34:2,6,10,15
         43:6,18              93:11               143:10,18           35:7,16 36:4
         44:2,14              94:8,11,17,2        144:12,20           37:10 40:20
         45:6,14              0 95:6              145:1,14            42:14 50:19
         46:8,16,18,2         97:6,12,17          146:13,18,24        55:11 66:25
         5 47:23              98:5,15,23          147:6,21            68:4,9,17
         48:14,20             99:9                148:2,11            75:3 100:12
         49:3,8,14,25         100:16,22           149:7               105:5,6
         50:8,15              101:11,19           150:1,9           cleaned
         52:10 53:2           103:11              151:9,17,23         36:9,12
         54:7,14 55:8         104:5,10            152:7,21            38:24
         56:13,23             105:12,19,24        153:8,17            50:18,23
         57:3,7,18            106:21,24           155:2 156:22        51:1 58:3
         58:25 59:7           107:10,20         checked               68:15
         60:1,7,25            108:6 109:16        121:25              70:18,20
         61:9,22              110:5,9                                 73:22,25
         62:9,17,24           111:13,19         checking 85:2
                                                                      103:17,24
         63:6,15,20           112:2,5,16        choose 75:18          104:16
         64:1,10,12           113:19,25
                                                chose 69:20         cleaning
         65:5,9,22            114:16
         66:2,9               115:14,24         Christmas             22:20 23:2
         67:16,23             116:11,19           48:12,18            41:8,21
         68:10,20             117:10,21,23        49:9,19,23          42:2,20
         69:5,9,15,18         118:14,18,25        50:5 60:23          50:21 51:10
         70:2,8,13            119:16              61:1,6,16           70:12 72:3,6
         71:18 72:18          120:7,12            92:16,21            73:3
         73:10                121:2               100:5 101:18        104:2,20,23
         74:8,14,20,2         122:11,20           137:9               105:10
         5                    124:25              141:4,16          cleans 105:8
         75:11,20,25          125:12,17         circle 129:2        cleanup 67:10
         76:10,18             126:5,15
                                                circled 129:3         71:22
         77:1,9,19            129:22 130:2
                                                  131:18 143:6        72:14,19,24
         78:2,22              131:5
         79:13                132:1,18          circumstance        clear 33:22
         80:5,13,20           133:2,13            9:18                34:2,19 64:2
         81:6,9,12,19         134:7,13,16,                            75:4 104:19
                                                circumstances
         ,24                  20                                      125:6 140:3
                                                  30:7 89:21
         82:5,9,15,18         135:7,20,25         154:22            cleared 85:22
         83:1,9,15,20         136:4,17                                86:4 87:15
         84:2,9,12,15         137:2,19          Civil 10:17
                                                                      89:4,10
         85:6,10,24           138:13,24           12:24 13:8
                                                                    clearly
         86:6,18 88:7         139:21            clean
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 170 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 11 of 59
         52:3,17            co-manager            s 98:3 125:2      conduct 79:8
         142:21               15:10,11,16       company 80:8          118:20
         153:19               16:9,12,20                            cone
                                                  107:15
        client 108:4          17:10,16,23         115:20              38:7,8,10
                              18:4                153:13              73:14
        Clive
          15:21,23          Co-manager          complete 8:25       coned
          16:1,4              129:12              9:3 19:8            38:1,5,14
                              131:13              23:24
        clock                 143:13                                conference
          41:12,14                                39:22,25            24:12,15,18
                            combined 21:2         40:7 72:3
        close 48:12                                                   153:11
                            come 20:11            122:13,17
          113:17                                  127:25            confirm 92:12
          118:11              31:18,19                                110:5
                              38:9 71:4           132:20 158:9
        closer 95:9           100:8 105:5       completes           confirmed
        closes 48:22          138:3               7:15                110:3,12

        closet 29:7,9         155:10,15         comply 132:6        connected
                            comes 29:21                               158:13
        clothing                                complying
                              48:4 98:12          14:24 117:5       consent 13:21
          90:11
                              99:15
          91:13,15                              computer 22:5       consented
                              105:3,8
          95:18,19                                72:7,10             13:25
                              128:14
        clue                                    computer-           consequences
                            coming 32:10
          101:10,12                               based               77:4
                              49:6 73:8
        clutch 150:7                              21:11,16,23         80:1,4,7
                              89:13 90:17
          151:21              122:13              22:4              considered
        clutching             128:13,17,19        23:22,24            8:24 10:2,5
          149:22,25                               24:10 71:14         89:4
                            Commission
          150:13,19           159:13            concerned           constructive
          151:15                                  63:10               117:1
                            committed
        coach                 76:9,25           concerning          consuming
          94:10,11                                62:12,21            49:24 50:13
                            common 52:13
        Code 89:25                                65:11 76:13       contact 73:8
                              107:2,6
                                                  78:3 134:17
        coffee 100:10         149:9                                 contain 47:25
                                                conclusion
        cold 9:17           communicated                            contained
                                                  80:23
                              125:7                                   115:13
        collective                              condition
          14:4,12,23        communication                           contains
                                                  117:2
                              125:3                                   47:14,19
        color 71:4                              conditions
          90:5              communication                           continue 24:4
                                                  118:17
                                                                      79:15 83:16
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 171 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 12 of 59
         157:7              could 7:19            30:21 44:17         37:13
        continued             11:2 16:1           60:6              Creek 15:14
          6:13,14             31:6 86:15          62:14,19
                              93:11 96:18         63:25             crew 63:9
        conversations         98:16               64:6,7,15,20      Crocs 95:23
          106:4               100:9,24            65:14,24
                                                                    cup 100:10
        cooperate             101:23 102:4        66:4 78:8
          6:10                126:25 127:2        79:14,17          current
                              139:18              83:2,17             153:12
        cooperative
                              140:4,11,13,        96:24 132:4       customer
          60:9
                              24 141:4,18         134:14              26:25 27:7
        copy 65:1             144:1,2             141:14 145:9        43:12
          135:10              146:20              153:15,17           56:1,7,12
        Coral 15:14           156:25              158:5,21            57:16 58:6
                            couldn't 9:14         159:12              59:10,11
        corner 143:5
                              12:16 103:22      courtesy              60:20 61:16
        corporate                                                     71:8 73:14
                              142:14,16           149:10
          1:15 6:11                                                   82:8,11,14
          16:1,5            counsel 2:1         Court's 22:17
                                                                      90:16,17
          115:21              6:23,25 7:14        23:7,14,16
                                                                      100:9
          126:10 131:2        79:7,9              25:4 62:18
                              125:3,7             84:16 134:19      customers
          143:14 150:4
          154:21              158:11,13                               33:1 43:22
                                                Cove 98:14,21
                                                                      58:6 59:18
        Corporation         count 108:18        cover 24:1            60:15,18
          14:5 31:1           124:1,23            141:21              68:3,8 73:7
                              125:10
        corporations                            coverage              81:22 82:21
          80:3,11,18        counted               55:25               87:9 103:9
          81:1,3              123:17              56:6,11,15,2      cute 54:18
                              125:14              1 57:11,16
        Corporation's
          14:22 15:1        counting 89:2         58:23,24                 D
                              124:17              59:6,18           danger
        correct 11:12
                            COUNTY 158:3          60:24               46:11,14,21,
          28:23 36:9                              61:8,20 63:4
          38:2,25 43:2        159:3                                   24 75:24
                                                  153:12              76:4
          47:8 49:5         couple 87:7
          54:2 105:4                            covered             dangerous
                              91:9 129:14
          109:23                                  133:18              31:23 117:2
                              142:10
          123:19                                covering 24:3
                            course 24:5                             dark-colored
          126:13,16
                                                covers 133:23         90:11
          133:1             court 1:1,24
          142:4,14            8:17 22:18        created 32:22       date 6:13,16
          143:4               23:16               33:6                138:15
                              26:10,17            36:14,22
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 172 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 13 of 59
        dated 79:19           126:23            deponent            didn't 11:25
        day 11:8 12:5         133:16,20           14:6,13             53:18 56:4
                              139:9 141:16      deposing 8:13         79:2 91:23
          16:22 21:19
                              150:19 151:8                            95:19,20
          28:7                                  deposition
                              154:23                                  97:4 101:16
          40:1,2,12,23                            1:15 4:4
          41:3              decision                                  103:23
                                                  6:1,11,12,20        104:25
          48:11,12,13,        136:10,13,16
                                                  7:23                105:15
          18 49:9,23          139:25
                                                  10:22,23            106:11
          50:2,5 60:23      Declaration           11:2 12:1,15
          61:6,24 71:4                                                107:11,14
                              4:3 6:16            15:25 25:3          108:17
          84:25 90:3          11:10,17,20         94:16 106:2
          92:16,21                                                    116:20
                            deep                  108:12 115:3        120:15
          100:5 101:18                            116:13,15,25
          103:1               70:12,18,20                             124:17 125:9
                                                  125:2,4             131:1 136:6
          106:9,11          Defendant 1:9         142:1 145:6
          137:9                                                       147:25
                              2:7                 151:3
          141:4,16                                                    148:5,10
                            Defendant's         depositions           152:20
          144:18
                              134:21              53:19 138:3
          147:12                                                    difference
          158:16            defined 34:20       description           10:10,14
          159:7,8           definitely            4:2 6:23,24         20:19
        days 48:19,23         101:4                                   104:1,13
                                                descriptions
          106:13 135:4      definitive            6:22              different
        dead 49:19            101:6                                   30:3 34:13
                                                designate
                                                                      36:22 40:6
        deal 64:15          definitively          10:18 11:1
                                                                      41:18 62:5
                              101:3               12:25
        debris                                                        63:1
          35:19,22          degree 9:14         designated            69:3,23,24
                              20:2,9              10:19               77:24 78:10
        December 11:9
                            denies 37:6           12:4,14             80:17 87:12
          24:20 32:3                              13:9,17,22,2        92:7 105:3
          50:12 51:22       deny 92:12            5 40:12             107:4 119:14
          53:15
                            denying 37:8        designee              121:7 143:17
          61:6,20 63:2
          68:16 85:4        Department            14:21,25          difficult
          89:23               16:20             desire 32:21          95:14
          92:16,21          depend 30:6                             digital
                                                determine
          97:11                                                       135:16
                            depending             65:7 114:7
          100:5,21
                              78:16               122:10            DIRECT 3:3
          101:17
          106:6,9           Depends 57:10       determined            7:17
          111:12 117:4                            52:5,6            direction
                            depo 115:1
          121:15                                  122:10
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 173 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 14 of 59
         119:11 133:8         65:8 125:8          96:13 98:11         95:20,24
        directives          documentation         104:12              103:20 104:9
          35:15               72:3                105:14              113:6
                                                  106:20 107:7        149:9,12,15
        dirty 70:25         documents             109:12,13         Drive 15:14
        disagree 49:6         21:17 28:20         111:23
                              97:22               116:2,4           drop 60:19
        disagrees
                            doesn't 7:9           118:4 119:18      droplets
          49:6
                              27:19 37:20         120:10,11,13        93:1,5 95:12
        discount 82:7         46:18 85:9          122:23 123:3        100:8 103:14
        discounts             86:24 101:9         125:6 128:1
                                                                    drops 100:11
          82:14               125:17              129:7
                              140:17              131:1,22          dry 31:18
        discover                                                      33:22
                                                  133:3
          97:20 103:23      done 7:6
                                                  135:16,22           34:2,10
                              16:22 21:15
        discovered                                136:16            Duces 4:4
                              22:4 41:2,4
          74:6 96:10                              144:7,22            6:19,21 7:15
                              70:24 82:13
        discovery                                 147:3 149:23        22:24 66:10
                              97:9 106:1
          56:18                                   150:21 153:7        116:15
                              123:13
        discuss 21:21         132:13            don'ts 72:6         duly 6:6
          53:18 146:19        138:19,21         door 88:14            159:7
          150:5             don't 8:8             103:7 124:6       during 24:5
        dispute               9:18 12:10          128:12,14,16        40:2 55:25
          92:1,4              13:5,13           doors 50:17           56:7,11
          150:18,21           18:12 25:10         53:25               57:16 58:23
          151:6,11            27:2 29:24          55:22,23            67:15 117:3
                              31:19 37:3          84:23               147:4
        disputes 92:8
                              38:8 42:12          101:22,23,24      duty
        distinction           44:10               ,25                 85:11,13,14
          20:21               46:5,17             102:10,21,22
        DISTRICT 1:1          47:3,24             103:2,6
                              48:15,22                                    E
                                                  124:13
        Dixon 120:17          52:16 53:5                            each 18:14
                                                  128:10,11,21
          126:2 127:12        54:18,20                                53:20 114:11
                                                  ,22
        D-I-X-O-N             55:2,7,10                               124:6 144:22
                                                do's 72:6
          134:1               56:19 57:4                            earlier 48:22
                              64:6,16 66:7      down 8:17             68:12,14
        Docket 22:22
                              69:1,11 75:2        18:25 19:2          84:19
          134:21,23
                              77:11,21            27:12 31:17
        doctor's 6:15                                               early 10:23
                              82:10 85:12         32:12 53:21
        document 7:4          86:2,7 90:17        73:14 79:1        easier 144:10
          59:17 62:17         92:4 95:1           89:3 93:10        easily 73:22
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 174 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 15 of 59
        East 1:8              118:11            entire 11:2           34:9 44:23
          12:22               139:12              12:5,15             48:4 50:2,23
        edge 73:24            154:25 156:9        15:25 39:14         51:18 53:8
                              158:11,12           48:11 62:2,4        68:17 94:14
        education                                 85:1 103:20         99:3,13,14
                            employees
          20:1                                    122:22              121:25 135:3
                              22:11,15
        efforts               23:20 24:4        entirety            everybody
          121:22              25:1,8 26:19        119:7               49:5 124:14
          136:24              33:7 35:8,13                            139:2,3
                                                entitled 8:24
        eggs 9:1              36:4 38:18                              144:3
                              39:4,6 47:20      entrance
        eight 88:24                                                 everyday
                              51:25 52:14         124:6 133:9
          110:15,25                                                   50:21
                              54:3 55:7         entrances
        either 38:14          67:13                                 everyone
                                                  48:7
          90:12               73:2,5,13                               58:8,9 80:6
                                                Entry 22:22           81:1
        electric              75:18
                                                  62:18
          148:16,21,24        80:12,19                              everything
                                                  134:21,23
          149:6               81:5,8                                  6:20 16:21
                              82:3,14,25        environment           66:10 75:3
        else 19:9,10          93:4 102:21         33:15,20            82:19 83:24
          21:14 53:1          103:1,7           equally               85:2 147:15
          90:19 101:1         104:16              131:20              148:18
          115:3,12            108:1,14
          119:19 121:9                          Ergo 58:5           everywhere
                              112:10,13
          139:3 145:18                                                43:10
                              114:3,8,13        ESI 134:12,17
          147:11 150:2        127:5,16                              evidence
          154:9                                 Esquire 2:3,8
                              150:6 151:13                            81:18 101:15
                                                  3:3
        emphasis                                                      134:12 155:6
                            employment
          72:23                                 estimate
                              24:5                                  exact 9:14
                                                  8:3,6
        employed                                                      18:18
                            enacted 35:13         9:19,21
          7:2,7,10                                                    112:18,20
                            end 10:23             10:11,15
        employee                                                    exactly
                              72:4 95:13        Eve 48:12,18
          41:7,19                                                     133:11
                            ensure 46:24          49:9,19,23
          43:16 44:20                                                 138:19
                                                  50:5 60:23
          45:4,11,21        ensures               61:1,6,17         examination
          47:10               46:12,15            92:16,21            3:1,3 7:17
          76:7,23           enter 103:7           100:5 101:18        22:23 134:22
          77:6,15                                 137:9
                            entered 103:2                           examining
          78:12,20                                141:4,16            79:12
          82:7 103:5        entering 76:4
          105:8                                 every 21:19         example
                              111:17
          113:13,16,22                            22:7 28:7           142:24
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 175 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 16 of 59
        examples            expected 74:5         72:25               33:23 54:13
          74:11,17          experience            74:13,19            58:18 63:11
        except 49:15                              75:1,7 76:14        78:5 107:3
                              47:12,18
                                                  82:11 84:8          108:3 113:13
          50:6                51:17
                                                  85:4 89:22          148:4
        exception           explain 56:2          92:5,15,20        familiar
          6:22              explanation           96:15 97:2,3        98:16 123:1
        excess                9:20                99:1,25
                                                  100:21            far 63:10
          152:14,18
          153:3                   F               103:17,18         February
                            face 144:7,10         110:16              158:16 159:8
        excuse 65:9
                                                  111:11
          94:10 137:19        146:23 147:2                          feet 29:22,24
                                                  112:1,11,15
        exhibit 4:2         faces                                     31:17
                                                  114:4,10
                              142:14,18                               77:7,11,16
          11:11,13                                115:23
                              143:9,16                                78:12,20
          109:15                                  117:3,9
                              144:4 145:13                            79:6 133:18
          111:15                                  118:13
          114:24 115:1        146:12              120:21            fell 35:4
          116:21,22         fact 28:17            121:16              50:17 86:13
          124:19              31:7 106:12         122:19              89:25 91:5,6
          126:11              112:13 113:9        130:21              92:2,5 93:16
          128:3,4,7           125:25 133:6        131:14 133:1        95:15,24
          131:17 133:7                            136:21              108:4,5,8
                            facts 14:22                               112:24
          143:5 153:23                            137:9,12,13
          155:17,21           150:5                                   113:4,5,18
                                                  138:9,12,23
          156:5,8,20,2      fair 8:19             139:20              118:12
          2                   18:6 19:4           141:5,18,22         124:15 139:2
        exhibits 4:1          20:25               147:12              149:2
          111:16              48:11,15            149:22            female 118:1
          142:1,13            54:9                150:6,8,20
                              121:14,18                             few
                                                  151:8,16,22
        exist 101:16                              152:6 154:23        77:7,11,16
                            faith 153:10                              78:12,20
          124:3 131:1
                            fall 21:20          fallen 71:9           93:1 100:8
        existed                                   148:19
                              22:2 24:20                              147:17
          123:21,23,24
          130:12,14,18        28:18,21          falling 38:19       FF950568
          131:3               50:12 51:23         71:7 108:17         159:13
                              57:19 58:12         113:9
        exists 132:17         59:17,21,24                           Fifth 109:7
                                                  122:12,14,24
        Exp 159:13            60:16 61:21         128:1 140:20      fighting 50:9
                              62:13,23          falls 27:10         file 132:10
        expect 68:3,9
                              63:2
          124:17                                  29:18               151:5
                              71:7,8,9
                                                  30:4,12
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 176 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 17 of 59
        files 122:3           37:7,9,14,21        50:18,19            158:8
        fill 91:1             ,23                 56:9              form 11:15,19
                              38:1,13,24          68:4,9,22           12:16
        filled 20:13          41:7,20             69:2 70:18          13:12,15,23
        financial             42:2,17             75:6 79:1           14:7,14 15:3
          153:12              43:1,13,16        Florida               16:3 17:15
                              47:14,25            1:1,20,25           21:9 22:3,16
        financially
                              50:23               2:5,10              24:8,14,21
          158:14
                              51:1,10,13,1        158:2,6,21          25:2,9,16,17
        find 59:11,15         4,18                159:2,12            26:22
          60:15,19,22         55:10,25
                                                Focus 71:6,11         27:4,11,17,2
          100:24              56:6,11,14,2                            1,25
          119:25 120:2        1,22              folks 49:6            28:4,13,24
          149:8               57:11,16            115:22              29:6,13,20
        finds 67:11           58:2,7,22,24        117:20              30:5,13,23
          154:14              59:6,9,18,19        126:25              31:14,25
                              ,20                 127:20              32:24
        fine 64:6             60:16,18,20,        142:1,13            33:8,16,25
        finger 95:13          24                  143:24              34:8,16
        finished              61:2,7,14,20        145:13              35:10,14,23
                              ,24 63:4            146:11              36:17,25
          149:15
                              64:23,24                                37:15
        first 6:5                               follow 73:2
                              65:2,20                                 38:6,21
          15:20 18:20         66:6,13,16,1      following
                                                                      39:13
          64:22 86:16         7 67:5              24:19
                                                                      40:10,18,21,
          91:11 98:3          68:14,15,18         92:15,20
                                                                      22 41:10,22
          134:2 157:2         70:12 71:1          97:2 103:17
                                                                      42:4,15,21
        first-hand            76:3 78:15          136:25
                                                                      43:6,18 44:2
          116:6               79:4 90:2,15        137:12,17
                                                                      45:6,14
                              95:15 96:9          138:22
        five 18:17                                                    46:16,25
                              100:4,11,15         150:7,20
          76:11,12                                                    47:23
                              103:10,24           151:7,16,21
          78:3 83:3                                                   48:14,20
                              104:2,16,18,        152:6
          88:19,23                                                    49:3,8,14,25
                              23,24             follows 6:6           50:8,15
        flat 19:13            105:4,14
                                                foot 88:15,17         52:10 53:2
        floor 23:3,23         113:6,24                                54:7,14 55:8
                              114:12,14,21        89:7 104:2
          27:9,12,19,2                                                56:13 57:3
          2 28:2              115:6 117:2       footage
                                                                      58:25
          29:4,11,15,1        118:17 152:6        4:5,6,7             60:21,25
          8 30:3,11         floors 33:22          119:21              67:16,23
          31:3,12,20          34:3                135:2,6,15          68:10,20
          32:6,8              35:19,22          foregoing             69:5,9,15
          36:8,15,24          36:3 47:19                              70:2,8,13
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 177 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 18 of 59
         73:10                148:2 149:7         53:9 54:3         Garden
         74:14,20,25          150:9               58:5 69:3           48:9,10
         75:11,20,25          151:9,17,23         72:10             gave 18:12
         76:10                152:7               73:8,15
                                                                      65:8
         77:9,19            FORT 1:20 2:5         78:16 79:21
         78:2,22                                  82:2 89:3         gchavez@hamil
         79:9,10            found 90:2            93:8,16 97:9        tonmillerlaw
         80:5,13              101:7               99:15               .com 2:11
         81:9,12,19         four 7:2,10           100:5,8,9,24      general   35:5
         82:15 83:1,9         18:17               101:3,8,10,1        39:21   40:7
         84:9,12              22:18,23,24         3 102:2,4           42:25   53:17
         85:6,10,24           62:22               104:16              93:14   96:7
         86:6,18              87:20,23            121:25              114:1
         90:20                88:1,3,4,5,7        122:6,13,21
         92:3,10,22                               124:15            generally
                              ,19,23 89:4
         98:5,23 99:9                             125:23              138:7 144:9
                              119:18
         100:16,22            123:14,18           127:15            gestures 8:17
         101:11,19            124:7,8,11,1        128:23,25         get 11:6,8
         103:11               6                   130:7 132:23
                                                                      19:11,12
         104:5,10                                 136:10,14
                            four-by-six                               25:10 26:19
         105:12,19,24                             139:13
                              66:22                                   31:20 32:21
         106:21,24                                142:1,2
                            four-hour                                 33:2
         107:10,20                                144:23
                                                                      36:15,24
         108:6 112:16         7:8,11,13           147:12
                                                                      37:6,9,14,20
         113:19,25          fourth 60:2         front                 ,22 41:14
         114:16               109:5 124:16        28:11,14,22         49:7
         115:14,24                                29:1
                            free 34:10                                51:13,19
         117:10,21,23                             64:7,15,19
                              35:19,22                                53:21 70:25
         118:14,18                                96:4
                              39:23 40:9                              73:25 75:3
         119:16
                                                full 7:10             89:19 95:20
         120:7,12           freezers
                                                  89:7 127:25         102:24
         121:2                28:12,15,22
                                                  132:20              103:10
         122:2,11,20        freight 51:15
                                                  145:23              110:7,8,17
         129:22 130:2
                            fresh 28:9                                130:9 139:7
         131:5 132:18                           functions             147:17
         133:2 135:25       from 6:13             16:21               153:16
         136:4 139:21         20:3,4,17,20      further 87:6          155:14
         140:22 141:6         23:3 28:7           93:10 158:10      gets 25:11,14
         142:19               29:22 32:3
         143:10,18            36:19 37:16       furtherance           69:1 128:12
         145:14               38:18 39:23         32:20 33:4        getting 20:9
         146:13,18,24         40:9 48:11                              36:5,19 60:8
         147:6,21             51:11 52:2               G              104:3 122:14
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 178 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 19 of 59
         148:19               128:15            greater               57:19
        GILDA 2:8           going 6:22            101:16              58:13,15,17
                              7:10 8:7,13       Greeter 6:25          59:17,21,25
        girl                                                          60:17
          146:7,8,9           11:6,11 13:5        53:14
                              23:12 26:15                             64:23,24
        give 8:3                                grocery 53:6          65:2,20,21
                              30:22,23,25
          9:14,15 57:8                            102:25              66:6,14,16
                              32:10
          62:10 65:16         37:10,24          ground 31:12          79:8 84:8
          72:2 76:10          43:9 53:20          38:17 47:22         119:24
          94:22 106:17        60:1 61:15          76:8,24           guy 114:23
          116:11              64:8 67:5           77:7,8,16,18
        given 123:17          70:14 76:19         78:13,14,19             H
          124:7               78:11 81:14         91:10,23          habit 152:3,5
                              82:20 87:1          92:2,9,12,15
        gives 29:23                               ,19,25 93:5       habits 152:9
                              88:23
          72:5                                    95:15 105:9
                              89:3,13                               had 6:12
        giving 9:19           90:17 96:21         113:10,11           7:1,23 8:25
          10:14 19:8          105:24 107:5        114:4,8,9           9:1 19:1
          82:14               111:14 113:6        151:8               21:17 32:11
        glass 101:24          117:1 123:10      grounds 30:23         53:9,19 62:8
                              125:15              61:10 79:11         91:7,18
        GM 99:17
                              128:13,17,19                            93:20
                                                guarantee
        go 18:13              129:2 131:23                            95:11,22,23
                                                  90:7
          23:22 27:2          133:13                                  96:23 100:9
          45:16               134:20            guard 38:9            102:5 103:5
          64:7,14,19,2        148:11              42:14 73:6          106:4 107:22
          4 71:23 72:1        153:8,11,14,      guarded               115:5
          76:18 81:18         16,22 155:20        38:3,15             117:18,22
          83:16 91:9          156:8                                   118:16
          102:21 107:2                          guarding              124:19
                            gone 131:25           38:16
          108:9 119:25                                                125:8,13,14
          123:7,11          good 7:19           guess 8:8             127:20
          125:10 128:3        153:10              10:11,13            131:24 132:9
          130:23            google 46:3,4         47:2 111:15         135:10 139:6
          131:21 133:6                          guessing              145:11
                            Gotcha 17:22
          137:25 145:4                                                147:15,18
                            gotten 95:11          10:15 147:7
          147:17 157:4                                                148:19
                              117:18            Guide 71:23           150:17
        goal 33:5,17
                            grab 91:9             72:14,19
        goes 25:3                                                   hadn't 93:24
                              147:17            guideline
          49:12 65:23                                               hair 71:3
                            granted               57:19 65:15
          78:3 84:15                                                half
          87:6 124:14         134:23            guidelines
                                                                      19:3,4,14
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 179 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 20 of 59
         21:1,3,4             48:5,18             46:3 48:25          137:25 138:9
         25:6,19              54:21 56:17         50:18 52:19         139:15,16,18
         49:13 70:5           57:1                54:11,12,20         140:4,11,13,
         76:22 112:14         59:23,24            55:6                17
         149:4                62:14               59:16,21            141:3,4,18,2
        HAMILTON 2:8          64:3,10,11,2        60:16               1,23
                              2 72:4              61:12,15            142:17,21
        hand 104:4            76:9,25 77:7        64:24               143:8,15,16
          110:17              79:2 82:10          65:1,3,4,21         145:12
          155:24              96:24 97:19         66:7,9,13,16        146:10 147:7
          156:3,17,18,        100:3,19            ,18 68:3            148:3
          19,20,23,24         105:25 114:7        70:6,9              149:4,5
          158:16 159:8        115:21 116:3        71:2,15             150:12,15,25
        handing 7:14          117:6 119:20        73:6,21,24          151:1,2
                              121:22              77:12 78:1          152:9
        handles 89:2
                              124:11              79:14 82:13         153:3,5
        hands 150:7           126:16              83:6,10             154:3,20
          155:7 156:13        129:12              86:13,16            155:5 156:13
        happen 36:18          130:12,14           88:12 93:22       haven't 12:14
          37:2,10,24          134:13              98:17,18,20         46:8 105:23
          139:23              137:18,21           100:9               106:7
                              138:11,16,19        101:5,9,12,1        126:12,14
        happened
                              ,21 143:2           5 102:3             131:8 139:24
          90:23 105:21        150:10              103:6 107:22
          106:6,7                                                     151:4
                              153:6,22            110:1,11,15,
          119:8               155:7 156:19        23 111:20         having 6:5
          122:4,7                                 112:17 115:2        66:25
          132:21            have 7:6,23
                                                  116:6,8,9           67:14,17,21
          136:22 138:5        8:2,4 9:11                              107:19 110:1
                              10:23               117:11,19,22
          139:4,16                                118:21 119:9        125:10 126:8
                              12:10,18                                138:4 148:5
        happens 37:10                             120:9 122:2
                              13:25
          100:11 119:8        16:1,7,9            123:5             Hawaii 17:4,5
          132:13              17:9,14             124:21,23
                                                                    hazard 29:16
          137:24              18:23               125:9,10,14
                                                                      31:6
        happy 60:21           19:17,24            126:6,25
                                                                      44:21,24
                              20:2,5,23,25        127:2
        hard 135:10                                                   45:2,5,13,18
                              21:18,19            129:7,18,19
                                                                      ,22 47:7,10
        has 6:16,20           22:6 23:25          130:9,21
          12:3 24:15                              131:1,10,15,      hazard-free
                              24:1,2,12
          26:13                                   21,25 133:11        33:15,20
                              26:10 29:1
          28:17,19                                134:4               34:7,15 35:7
                              31:8 32:3,17
          31:4 34:20          38:8 42:12          135:21,22         hazardous-
          35:12               44:20,24            136:6,24
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 180 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 21 of 59
         free 34:10         helped 117:19         151:7             high 47:13,18
        hazards             helping             here 6:10,15          48:2,3
          28:18,21            59:15,18,20         7:12 11:10        higher 48:18
          39:12,18,23         60:15               12:13               49:1
          40:9 43:2,5       helps 58:8            14:1,13           high-traffic
        he 85:14,18                               17:17 20:25
                            Henry 144:6                               48:13
                                                  21:21 23:13
          114:20,22                                                 him 126:25
                            her 6:16              25:25 37:2
          115:5                                                       127:20
                              23:4,9,11           46:6 59:5
          120:18,20,25                                                142:21
                              26:2 30:25          62:10 63:1
          121:7
                              57:7                64:8,16 65:3      hired 23:21
          126:18,22
                              60:4,8,11           76:11
          127:1 129:9                                               his 15:22
                              63:13,16,18,        87:7,8,17,20
          139:24                                                      85:16
                              20                  88:13,25
          142:21                                                      126:7,8,19
                              65:5,14,15          91:22
          154:2,13,14,                                                127:13
                              66:1,3 76:20        95:2,10
          17,20                                                       155:7,24
                              78:23               97:15
          155:5,7,23                                                  156:4,13,18,
                              90:2,25             99:5,23
          156:13,19                                                   19,20,23,24
                              91:13,15,17,        105:5 114:22
        head 8:17                                 115:20            hold 67:25
                              19 92:5
          144:15,18           93:1,7,23           116:2,11            87:22,25
        hear 125:25           94:10,11,12         128:9 130:25        110:6 152:1
          147:8,25            95:8,19,20,2        136:23 139:6      holding
                              1,22,24             150:5,16            155:23
        heard 54:20
                              96:1,4,5,6,7        153:16
          55:1,2,4                                                  home 36:1
                              ,8 103:19           154:22
          89:25 139:15                                                91:9 147:18
                              105:25 106:1        156:25
        hearing 147:3         111:17,18,20                          Honolulu 20:4
                                                hereby 158:6
        heart 19:1            ,24 113:11                            hot 9:16
                                                here's 110:13
                              118:3,4
        heavily 27:13                             111:2             hour 19:12
                              122:12,13,14
          28:3                                  Heron                 85:20 87:13
                              ,23,24
        held 79:25            125:2,3             15:21,23            89:15 101:16
          80:3,6,11,19        127:25 128:1        16:1                108:2,16
                              131:6,14                                119:7,8,11,1
        help 29:18                              he's 28:6
                              144:6,7                                 2,24,25
          30:4 40:8                               94:23               120:20,21
          57:25               145:21              121:3,11
                              147:22,25                               121:15,19
          58:6,7,8                                129:8 153:25        122:18,19
          59:9,11             148:5,9,14,1        154:3,4,6,7,
                              6                                       139:19
          60:20 86:16                             9,10                140:5,12,15,
          87:4 104:8          149:13,22,25        155:8,12,14
                              150:7,13,19                             16
          146:23 147:2                            156:2
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 181 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 22 of 59
        hourly              idiot 94:19           112:2,5,8         inaccurate
          19:11,17,20       II 157:7              114:18              111:21
          20:14,19                                115:10,15,18      incidences
          21:2              ill 6:17              ,19 117:11
                                                                      99:16
        hours 7:2,11        I'll 13:4             119:14 121:7
                                                  123:16            incident 7:2
          62:12,22            64:4 110:17
                                                  124:25 125:7        24:22 32:5
          130:9             I'm 6:22                                  52:2 90:25
                                                  127:15 129:2
        hurricane             7:10,14                                 99:3,14
                                                  131:8 133:13
          96:23               8:7,13,24                               100:6 118:25
                                                  138:7,10
                              10:3 13:3,5                             119:2 121:24
        hurry 147:16                              139:5 140:10
                              14:17,18                                122:13,17,22
                                                  141:10
        hurt 32:21            23:6,11                                 127:10,11
                                                  144:22
          33:2                25:25 26:4,5                            130:8 135:9
                                                  148:11
        husband 19:1          30:3 34:13                              136:21
                                                  150:23
                              37:12 40:6                              140:18
        husband's                                 153:8,14,15,
                              41:18 44:8
          20:6                                    22 154:16         include
                              46:13 47:2
                                                  155:20 156:8        81:5,22 82:2
                              54:15
               I              56:5,19           image 4:5,6,7         83:13 122:17
        ice 28:15             60:1,10             112:3,25            146:4 152:5
          29:1                61:5,9            images 143:24       includes 68:6
        I'd 8:4,9             62:5,6,25                               84:7
                                                immediate
          66:22 95:8          63:1,10,17,1                          including
                                                  67:3,10 74:5
          139:23              8,20 66:3                               14:23 45:17
                              70:23             immediately
        idea 8:2 46:3                                                 83:8 85:1
                              77:24,25            38:2,14,24
          70:9 86:13                                                  99:21,22
                              78:10 80:17         39:11,18
          101:5 141:23                                                125:3 146:6
                              83:24               40:4 121:25
          142:21                                                      151:13
                              87:1,12             132:13
          154:20              88:4,23                               incomplete
                                                imperative
        identificatio         89:2,9 92:7                             9:13
                                                  72:24
          n 11:14             93:15,16                              increase
                              94:5,6,11,17      importance
          116:23 128:5                                                55:25
                              ,18,19              54:13
          155:18 156:6                                                56:6,11,20
                              96:20,22          important             57:15 58:22
        identified
                              99:22               9:25 20:21          60:24
          7:7,12
                              105:3,24            118:10              61:7,15 63:4
          28:18,20
                              106:4,5             153:18              113:2
        identify              107:5,15          impress 54:12       increased
          93:12               109:15,21,24
                                                improper              56:1,7,12
          143:2,15            110:6,20
                                                  103:6               57:16 58:23
          146:20              111:16,17,24
                                                                      59:6
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 182 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 23 of 59
         61:2,3,13,14         133:19              84:16 85:23       its 10:19
         ,19,24 63:9        inspect 95:20         87:16 102:24        16:1 22:1,15
        INDEX 3:1 4:1         96:1                108:15 124:6        23:20 32:22
          5:1                                     130:10 133:9        33:6,7
                            inspection            153:16              35:18,19
        indicate              22:19 23:2                              36:15,24
                                                investigate
          32:11 151:22        84:22 85:3                              37:7,14,21
                              95:17               100:20
        individual                                120:15              47:14,19
          80:9 118:5        instance              135:21              49:23 50:13
          153:23              44:19 45:11                             56:18 61:20
                                                investigated          119:7 122:5
        individuals           47:9
                                                  100:3 114:7
          81:2 117:7        instances             116:3,4           it's 9:16,20
        information           30:11 42:19                             12:3 15:14
                                                investigation         20:25 21:15
          10:1,4              45:3 78:18
                              151:20              14:24 97:19         27:13 28:2
          62:11,21                                118:20
                            instruct                                  30:10,24
          65:10 76:12                             136:20              31:2,7,16
          97:4 107:6          105:25              137:8,18,20         33:6 35:24
          123:18 124:7      instructing           138:15,22           36:12
          132:12,14           23:4,9,11         investigation         37:10,24
          134:16 139:7        26:2                s 137:23            42:16 45:23
        initial               63:13,18,20                             48:15,25
          125:22                                investigation
                            instruction                               52:20
                                                  's 137:10
        initiated             66:17                                   53:11,12
          14:24                                 involved              54:5 55:18
                            instructions
                                                  99:2,6,8,14         58:1 60:20
        injured 33:5          66:18               141:25              61:5,10
          36:5,19           insurance           irrelevant            64:2,7,12
        injuries              152:14,18                               65:7
                                                  141:1
          72:25               153:3                                   69:23,24
                                                issue 110:8           70:1,14 71:5
        injury 152:19       interested
                              158:14            issued 97:23          72:24
        inkling 101:9                                                 73:21,22
                            interpret           issues 24:16
        inside 40:20                                                  75:24 80:8
          41:3 43:5           57:13 58:10       it'd 45:11            82:20 89:15
          55:16 62:1,3      interpretatio       item 22:17            90:12 91:22
          63:4 65:19          n 59:12             43:13 76:11         93:23 101:6
          90:8 102:5                                                  102:10 103:7
                            Interrogatory       items
          123:14                                                      107:6 108:24
                              65:11               74:12,15,18,
          124:3,24                                                    109:15
                            into 29:25            23
          128:12,18,22                                                111:21
          130:20              48:4 52:4         It'll 16:8            114:25
          132:25              53:6 83:16                              118:1,10
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 183 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 24 of 59
         122:3 123:18         30:2,3 33:9       kind 19:7             114:6,11,20
         134:21               34:13,19            90:24 95:22         115:25
         135:16               36:21 40:5,6        102:16              116:2,4,10
         136:22 137:3         41:18 52:19       kinds 75:13           118:1,4
         138:2,9,10,1         53:19,21                                120:11
         1 140:8              54:5 56:5,24      knee 113:11           122:23
         144:9 146:10         58:15 64:8          149:22,25           123:14
         148:17 150:9         69:23 71:2          150:7,13,19         124:1,5,16
         151:10               79:7                151:7,15,21         125:6
                              80:15,18            152:2               126:7,21
        I've 19:22
          40:15 42:5          86:10             knees 104:3           127:7,18,19
          44:6 55:1           89:2,9,20                               128:1,10
                                                knew 61:15
          59:2,22             90:18 91:8                              129:11,23,25
                                                  77:21,25
          63:24 64:17         92:7                                    131:21,22,23
                                                  144:7,14
          65:21 89:8          93:14,16                                133:3,7,21,2
                              95:5 96:7         know 9:18             2,24 135:16
                              97:17 101:6         11:6 13:13          136:16 138:4
              J
                              102:4 103:21        25:7 34:23          139:2,3,5
        James 85:12                               36:18
                              104:19,20                               144:4,5,15,1
        J-A-M-E-S             106:5               37:20,22,23         7,22,23
          85:17               111:17,24           44:10 46:5,8        153:7
        January 1:17          114:19 121:7        52:12             knowledge
                              125:7 131:1         53:18,23
          6:2 11:12,23                                                9:12,13,20
                              137:16 140:2        54:17 65:25
          79:19 132:7                                                 14:5,23
                              144:14,22           66:8
          137:14                                                      24:23 31:8
                              145:1 152:2         69:17,20,23,
          138:25                                                      32:18
                                                  24 70:1
          142:8,9                                                     47:12,17
                                   K              72:11
          143:22 159:7                                                62:11,21
                            keep 28:8             77:17,21
        Jerome 127:13                                                 66:13 70:6
                              34:6,10,15          78:13,19,25
                                                                      72:9 83:14
        job                   35:16,18            82:10
                                                                      92:18
          6:22,23,24          36:19 39:23         85:7,9,12,14
                                                                      96:16,17
          22:5 56:9,21        40:8,20             90:16,17,18,
                                                                      100:17
          57:24,25            49:23 50:13         23,24
                                                                      115:19
                              75:3                92:5,17 93:6
        juice 9:1,2                                                   116:6,8,9
                                                  96:11,13
                            keeping                                   117:2 118:16
        Jumping 89:19                             97:8 98:11
                              35:6,21 36:3                            130:13,16,19
        jury's 88:2                               99:2,4 100:9
                                                                      ,23 131:2,10
                            Kentucky              103:12
        just 6:8                                                      133:11
                              17:2,3 18:5         106:15
          8:6,10 12:8                                                 138:10,11
                              49:18               108:17
          18:11,12,13                                                 139:11
                            keyed 130:9           109:12,13
          24:6 25:11                                                  150:12,15,17
                                                  111:19,23
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 184 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 25 of 59
        known               LEAH 1:24           likely 146:15         54:18
          13:1,10,18          158:5,21          limited 22:18         62:5,25
          47:6,10 78:1        159:5,12                                66:21 77:24
                                                  23:1 97:12
          117:22            leak 99:17                                78:10 80:17
          124:23                                line 145:2            87:6,12 92:7
          125:10,15         leaks                 154:6               93:1 95:12
                              99:16,24          LINE(s 5:2            105:2 119:14
        knows 27:10
                            learning                                  121:7
          36:15,23                              lined 154:4
          37:13 49:5          21:11,16                              lobbies 47:24
                              23:22,24          lining
          144:3                                                       50:18
                              24:10 71:14         154:5,7
        Kunai 17:4                                155:9             lobby 43:9
                            least 8:5                                 51:11 52:4
                              22:1 75:19        link 65:2,20
              L                                                       89:24 90:1
                              89:9 94:12          66:5
        L.L.C 98:10                                                   131:25 142:3
                              110:4,12,15       liquid 29:24          149:17
        L.L.P 2:8             111:6 112:9         36:7,12           locate 121:23
        L.P 1:8               123:14              47:14,19
                                                  67:6 76:3         located 15:14
        Ladeira 1:15        leaving 36:12
                                                  91:23               29:9 130:12
          3:2                 38:17
                                                  92:19,25          location
          6:1,4,10,14       left 36:8,10
                                                  93:4 96:9           131:24
          7:21 159:6          93:9,17             100:4,20
        L-A-D-E-I-R-A         94:25 102:8                           locations
                                                  101:8
          7:22                131:18                                  129:9 132:2
                                                  103:16,23
                              156:4,19,23                             134:8
        lady 90:22                                104:16,21,23
                            legal 8:21            ,25               lock 102:6
          95:10 139:1
                              65:5,7 80:23        105:1,4,6         locked
        land 156:4
                            legally 12:22       liquids 27:10         53:11,12,25
        large 73:22                                                   102:2
                            length 133:18         28:18,20
        last 7:21                                 38:23 47:25       locks 102:3
          44:13,14,15       less 25:14            100:15 104:8
                              27:2                                  long
          49:7 112:21                           list 7:9,12
          118:4 129:11      let's 18:11                               16:7,9,14
                                                  18:12 72:4          18:13 19:2
          133:25              137:12 145:4        141:25
          145:7,25                                                    40:24 88:19
                            Letter              Listen 119:1          103:7
        later 23:17           107:9,12,14,
          78:8                                  litigation          longer 21:18
                              17,19
          106:19,23                               130:6,7           look 64:25
                            level 131:20
        LAUDERDALE                              little 30:3           67:3 79:1
                            lie 10:2,5            34:13 36:22         88:12 91:13
          1:20 2:5
                            life 144:14           40:6 41:18          94:13 96:5,6
        LAW 1:19 2:3                                                  107:16
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 185 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 26 of 59
         111:8,10           lots 98:18            58:4,5,22           22:1,8
         112:17             LP 12:22              59:10               25:1,8 26:19
         117:17                                   61:1,7,13,23        85:13 145:17
         119:25 123:7                             63:3,9 67:1       many 8:1
                                   M
         125:11                                   68:14 71:25         19:20 20:14
         131:21 136:6       Ma'am                 72:7,16
                              25:23,25                                44:10
         138:1 150:25                           majority              86:9,13,22,2
         151:5                26:8
                              30:16,19            21:10,25            3,24 87:18
        looked 58:15                              146:11              88:10,21
                              44:5,12
          82:13               80:25 99:12       make 22:6             106:13
          95:19,21            119:23              78:24 85:2          108:7,14
          96:7 107:23                             103:21              111:25
          114:19            machine                                   123:16,24
                              102:16              104:12,21
          129:19                                  111:10              124:1,3
          131:25 151:4      machines              129:16 140:2        125:15,19
        looking 43:2          102:17              155:15              143:21
          46:4 57:18        made 23:2                                 156:1,15
                                                makes 148:9
          59:12,16            38:4 39:19                            Marie 1:15
          62:16 71:19         97:1,20           making 16:21          3:2 6:1,4
          93:7 100:7          100:6 121:23        141:7,11            7:21 159:6
          102:7,10            136:24            man 147:1           M-A-R-I-E
          107:6 125:23        139:24                                  7:21
                                                management
          134:18 137:2        147:14
                                                  18:20 103:20      mark 116:21
          143:24 144:4      Madisonville          142:6 143:23        128:3
          151:2,14
                              17:2              manager
          155:6                                                     marked 11:13
                              18:5,9,15
                                                  16:13,14,17,        111:15
        looks 17:9
                            Magic                 19 17:14            114:25
          87:19 88:7
                              73:21,24            18:23               116:22 128:4
          90:13 128:9
                              74:2                19:5,6,9,12,        153:23
          146:10
                            main 71:3             15,18,21,24         155:17,20
          155:25
                              99:3                20:8,15,20,2        156:5
          156:2,16
                                                  3 21:1,2
        Loss 120:19         maintain 7:3                            MARLOWE 1:24
                                                  25:6,19 70:6
          122:5             maintained            75:18 76:22         158:5,21
          123:3,9                                 84:24 85:11         159:5,12
                              55:14 68:9
          127:2,12                                92:19             Mart 20:12
                            maintenance
        lot 32:9                                  99:13,14            23:22 25:7
                              22:19 40:3
          43:21 51:6                              120:18,19           36:15 37:13
                              45:25 46:1
          53:10,19                                149:3               63:3 70:6
                              51:2 55:24
          60:18 89:13                           managers              76:23 97:20
                              56:6,8,10,20
          144:5                                   16:20 21:8          99:6 107:19
                              57:15
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 186 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 27 of 59
         134:12               74:12,18,23         131:17,23           103:14
         148:15               75:6 116:19         134:11            merchandise
        Mart's 33:5           117:22 145:1        135:1,5,12          35:5 53:17
          57:6              maybe 43:11           136:9,13            71:7,9
                              82:7,17             137:19
        mat 30:12                                 144:17            MIAMI 2:10
          31:3,12             110:12
                              143:23              147:2,16          middle 9:17
          64:23,24                                149:9 151:20
          65:2,20             144:16                                midnight 51:5
                              151:18              157:4 159:7
          66:6,13                                                   might 9:15,16
                            me 8:3              mean 7:9
        material                                                      48:25 101:5
                              9:2,14,15,16        15:18 19:8
          71:17 73:15                                                 119:17
                              ,19 13:6            28:5 30:9
                                                                      144:15,17,23
        materials             18:12,13            48:18 52:13
          65:12                                   53:8              Mililani 17:5
                              20:13 21:7
          71:10,13,15         22:14,16            56:14,20          MILLER 2:8
                              23:19 26:14         57:10 58:24
        mats                                                        million
                              30:11 44:11         85:9 89:8
          27:9,12,19,2                                                152:13,15,20
                              45:3 49:5           93:14 99:7
          2 28:2,14                                                   ,25 153:2
                              50:11 53:21         118:24
          29:1,4,11,15
                                                  128:14            minute 49:7
          ,18 30:3            57:5,17 60:6
                              61:19 62:10         136:17 142:2        62:10 76:11
          31:17
                              65:4,8,9,17         144:14              108:10
          32:7,8,12
                              66:8 67:13        means 57:17           116:11 145:1
          66:16,17
                              76:10,16            59:6 135:18       minutes
        Matt@TuckerUp
                              78:24 79:2        meant 58:17           112:15,22
          .com 2:6
                              86:19,23,24         90:1                113:12
        matter 49:10          87:4,22                                 118:12
          80:7 118:23         88:8,21           mechanical
                                                                    Miriam 118:3
          119:5 121:23        89:19,21            70:15
          130:6               90:10 94:10       meeting 16:5        Miriam's
          134:12,22           101:5 106:17        67:24 142:6         118:5
        matters               107:5,22            143:21,23         mischaracteri
          13:1,10,18          112:21              145:18              zation 11:20
          22:23,24            116:11              146:22 147:5        131:6
          23:13               117:16
                                                meetings            modules 23:25
                              118:22
        Matthew 2:3                               21:17,18,19       moist 95:24
                              119:4,16
          3:3                                     23:25
                              121:22                                moisture
                                                  24:3,6,9,19
        may 9:11              123:24                                  91:20
                                                  67:15 138:4
          10:2,4,23           124:10
                              125:15            member 103:19       moment 66:15
          43:20,22
          67:3                126:15 127:6                            77:17 78:13
                                                mentioned
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 187 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 28 of 59
         108:14             mounted               ,23 139:11        net 153:12
        money 82:2            128:20              144:17            never
                              131:19              152:23
        month 106:19                                                  45:10,20
                              132:24 133:7        158:9,16
          137:12,17                                                   46:12,14
                            move 129:6            159:8
          138:8,12,22                                                 47:6 55:1
                              133:10                                  116:17
        monthly 24:2                                  N               117:16
                            moved
        months 18:16                            name 7:20,21          123:17
                              129:12,16
          96:14,19,21,                            15:22 85:16
                            much 23:15                              next 71:4
          22                                      98:11
                              152:12,18,24                            72:15,20
          97:1,2,10,12                            118:3,4
                                                                      73:14
          ,13,21,24         multiple 44:6         133:25 134:2
          98:25                                   145:21,23,25      night 24:1
                            must 14:21                                50:24
          99:17,18,20,                          names 7:1
                              15:1 23:23                              51:3,4,13,22
          24,25                                   127:4,16
                              33:14                                   52:1,8
        moral 8:21            34:6,15             146:16
                                                                      53:6,15
        more 6:25             35:18 36:8        name's 98:16          68:15,16,17
          17:5                38:1,3,13,24      navy 90:12            85:12,13
          20:23,24            39:4,11,22                              91:8 102:2
                              40:7 75:18        near 55:18
          50:7 75:17                                                  147:18
                                                  71:24 95:7
          87:21 95:2        my 9:3 10:1,5                           nine 58:21
          98:20 110:13        17:1 19:1         necessary
                                                                      96:18,22
          126:25 138:1        20:6 24:23          64:12
                                                                      110:25
          146:15 155:1        26:13 30:2        need 8:18             115:22
        Morganfield           31:8 32:18          11:17 31:4          117:7,20
          17:3 49:18          34:12               32:12 40:16       ninth 110:22
                              36:21,22            43:19 44:22
        morning 7:19          37:19 40:5                            no 1:2 7:4
                                                  45:8,23
          11:12 24:1          41:17 51:17                             8:2 16:24
                                                  56:24 72:1
          51:19 102:22        59:3,12,22,2                            20:6,10
                                                  98:12 112:6
          109:17,18,22        3 60:13 62:5                            21:18 25:13
                                                  145:3
          147:13,15           64:18 77:24                             26:23
                                                needed 29:16
        morning's             78:10 80:17                             27:3,16 28:6
                                                  31:7 58:1
          52:2                89:8,16                                 31:4,5
                                                  70:19,22,24
        most 48:19            91:25 92:6                              32:1,8,10,13
                              95:13 96:16       needless              ,14 37:9,23
          139:5
                              100:17              46:11,14,21,        39:24
        Motion 134:21         104:22 105:2        23                  40:12,24
        mount                 117:19            needs 40:2            42:9 45:20
          129:16,20           119:13 121:6        58:3,7              46:3 47:11
          132:3               127:15                                  49:9 50:4,20
                              130:13,16,19      neither 92:12         53:14,25
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 188 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 29 of 59
         55:5,20 57:7       nor 158:12,13         65:8,21             124:1,20,21,
         58:4 59:9          normally              66:1,8,15           22 125:8
         63:7 64:4                                67:17,20            126:6,7,16,1
                              107:7 148:18
         67:21                                    69:20,24            7,21,24
         68:1,21            north                 70:3 73:22          127:19,22
         70:9,24 75:2         102:6,7,18          76:7,23             129:19,23
         77:10,11             124:15              77:2,12,13,2        130:12,13,15
         80:7 83:19         not 6:14 7:3          2,24 78:19          ,16,18,19,21
         85:19,25             8:11 9:12,18        79:1,11,16,2        ,23,25
         86:3,7               10:13 11:1,6        3 84:16 85:7        131:3,10,15,
         91:7,16,18,2         12:4,18             86:4,12,13,2        21,23 132:25
         5 94:17              14:5,12,22          1 89:4,8,24         133:10,21
         96:18,21             16:1 18:25          90:16               134:8
         97:9                 23:4,9,11,13        91:12,20            135:14,18,19
         99:17,23             24:22               92:5,11,17,1        ,24 136:2
         101:12,20            25:7,20             8,23                139:15,16,20
         103:25 104:6         26:2,13,20          93:6,15,20          ,25
         105:2                27:15 28:3          94:4,5,9,11,        140:6,8,10,1
         106:7,16,18          29:2,5,11,16        17,19               2,18
         107:6 113:5          30:10,12            95:11,23            141:10,23
         116:16,18,20         31:1,5,7            96:11,12,16,        142:17 143:2
         118:25               32:6,16,19,2        17,25 97:20         146:15
         120:22               1 33:1              98:2                147:1,8,13,2
         121:10 127:9         36:8,11             99:2,6,7,14         2 148:25
         129:1                37:1,8,19           100:9,17            149:18
         135:9,12             38:17 40:16         101:6               151:4,22
         138:19               41:13,23            103:4,12            153:5,11,14,
         141:10,18,23         42:13,16,20,        105:25              15,16,17,20
         142:11,21            23                  106:4,14,25         154:4,25
         146:20               43:5,7,8,11,        107:6,16,24         155:5,12
         148:3,8              17,19,20,22         108:7               158:10
         149:19               44:8,20             109:14,15,25      Notary 1:25
         150:12               45:23 46:24         110:11              158:5,21
         154:10,16,20         48:21,25            111:16 112:4        159:12
         155:14               52:1,13,23          113:6
         159:13                                   114:6,11          note 6:15
                              53:1,17,20
        nobody 25:11          54:15 55:23         115:15,18,25      notes 158:9
          115:12              58:7 59:5           116:3,5,6,9,
                                                                    nothing 50:19
                              60:7,10 61:5        10
        nods 8:17                                                     95:14
                              62:5                117:6,11,14
                                                                      101:2,7
        nonsense              63:14,17,18,        118:10,20,21
                                                                      103:22
          153:19              20                  123:16,20,21
                              64:7,8,11,12        ,23,24            notice 6:10
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 189 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 30 of 59
         12:1 14:25           65:10,14,23         26:22               4
         23:7                 69:18               27:4,11,17,2        82:5,9,15,18
         25:3,17,21           76:11,12            1,25                83:1,9,15
         26:1,5,6             78:3 83:3           28:4,13,24          84:2,9,12
         30:14,17,24          109:25 115:7        29:6,13,20          85:6,10,24
         31:2 61:11           117:5,15            30:5,13             86:6,18
         63:8 77:8            119:18              31:14,25            90:20
         79:18,19,21          123:20,22           32:24               92:3,10,22
         80:14,21             127:4,15            33:8,16,25          98:5,15,23
         81:13 84:15          136:2               34:8,16             99:9
         116:13,25            137:2,3             35:10,14,23         100:16,22
         119:19             Numbers 22:25         36:17,25            101:11,19
         124:19                                   37:15               103:11
         125:17 130:3                             38:6,21             104:5,10
                                  O
         132:3 133:14                             39:13               105:12,19,24
                            oath 8:14
         134:8,9                                  40:10,18,21         106:21,24
         136:3                159:1               41:10,22            107:10,20
         137:3,19,21        object 8:7,9          42:4,15,21          108:6 111:20
         138:14 139:1         30:22,23            43:6,18 44:2        112:16
         141:1                60:1 79:10          45:6,14             113:19,25
         148:5,12             81:9 126:15         46:16,25            114:16
         150:10               133:13              47:23               115:14,24
         151:24 153:9         148:11 153:8        48:14,20            117:10,21,23
         155:3              objected              49:3,8,14,25        118:14,18
        notices               94:14               50:8,15             119:16
          153:15                                  52:10 53:2          120:7,12
                            objecting             54:7,14 55:8        121:2
        notified              61:9 79:9           56:13 57:3          122:11,20
          153:3               112:3,5             58:25 60:25         124:25
        now 9:14              124:25              61:22 62:9          125:12 126:5
          21:15 22:1        objection             65:22               129:22 130:2
          26:14 40:16         8:10                67:16,23            131:5 132:18
          88:5 89:9           9:5,8,22            68:10,20            133:2
          94:21 97:17         10:7                69:5,9,15           135:7,20,25
          110:1,15            11:3,15,19          70:2,8,13           136:4,5
          112:2 124:17        12:6,9,16           73:10               138:13,24
          126:18 127:8        13:12,15,23         74:14,20,25         139:21
          129:7               14:7,14 15:3        75:11,20,25         140:7,22,25
                              16:3 17:15          76:10               141:6 142:19
        number 6:9
                              20:16 21:9          77:1,9,19           143:10,18
          22:17,22,23,
                              22:3,16             78:2,22             144:12,20
          24 57:25
                              24:8,14,21          80:5,13,20          145:14
          62:11,17,19,
                              25:2,9,16           81:6,12,19,2        146:13,18,24
          20 63:11
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 190 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 31 of 59
         147:6,21             36:15,24            130:25 136:9        51:12,18,21
         148:2 149:7          37:1,2,6,10,        137:17              52:5
         150:1,9              14,16,20,23         146:6,9             53:15,17,22
         151:9,17,23          43:10 70:20         153:3 155:22        54:13
         152:7 155:2        oh 66:22            old 94:19             55:10,19
        obligation            109:24              102:12              57:10
          8:22                                                        58:10,12
                            okay 7:16           omission              59:18,20
        observe 82:24         8:7,8 12:3          10:2,5              60:15,18,19,
          83:25               17:9,25           omit 9:25             23
          90:14,19            18:11 19:14         10:4                61:1,5,10,20
          91:23               21:4 30:22                              ,24 62:18
                              35:2              on 1:16 2:2,7
        obstruct                                                      63:2,8 67:6
                              38:12,16            6:9 7:9 9:19
          94:15                                                       68:18,21
                              43:15 46:23         10:18,20
                                                                      69:1,14 70:5
        obviously             49:20               11:10,11,23
                                                                      71:1,4,5,10
          10:13 136:23        54:3,11             13:1 14:19
                                                                      72:6,9,12,23
        occurred              55:2,6              15:7 21:8
                                                                      76:3,8,24
          89:22 117:4         58:12,20            22:5
                                                                      77:7,8,16,17
          122:1 138:11        61:9 63:13          23:13,15,23
                                                                      78:12,14,15,
          154:23              64:19               24:9,20
                                                                      16,19,25
                              65:3,14,16          25:17,21
        occurs 130:8                                                  79:4,20
                              69:13 71:22         26:1,4,5,24
                                                                      80:14 81:14
        off 18:6              72:12,17            27:6 29:22
                                                                      82:20
          29:24               74:2,11             30:6,23
                                                                      85:3,11,13,1
          38:1,5,14,16        78:18 79:13         31:3,12
                                                                      4 88:24
          41:13 73:5          86:21 87:3          34:20,25
                                                                      89:14,16,22
          108:9,11            88:4,6,18           36:8,15,24
                                                                      90:2,15
          145:4,5             89:1 90:23          37:7,9,14,20
                                                                      91:6,10,18,2
          151:24              95:10               ,22
                                                                      0,23
          157:4,6             102:17,21           38:1,13,17,2
                                                                      92:2,8,11,15
                              105:4,8             4 39:22
        offer                                                         ,19,20,25
                              110:9,22            40:8,17
          148:20,24                                                   93:4,21
                              111:2               41:2,7,12,20
          149:1                                                       94:4,5,14
                              112:5,22            42:2,17
        offered                                                       95:14,15,20,
                              115:1,9             43:5,13,16
          148:14 149:5                                                22,23,24
                              116:11              44:21,22,24,
                                                                      96:8,9 97:23
        office 35:25          117:14 119:6        25
                                                                      98:12,17
          123:9 129:19        123:20              45:5,8,12,15
                                                                      99:4
                              124:10              ,22,23
        officers 50:6                                                 100:4,11,15,
                              126:1,3,18          47:5,12,14,1
                                                                      21 101:17
        OFFICES 1:19          127:4               7,19,22,25
                                                                      102:3,6,10,1
        often                 129:2,5             48:12 49:23
                                                                      7,21
                                                  50:5,12
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 191 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 32 of 59
         103:1,10             22:25             one's 151:15          124:15
         104:3,15,22,         32:11,21          ongoing             oral 8:16
         24                   34:5,14,25
                                                  136:22            orange 9:1,2
         105:4,9,10           35:15 48:5
                                                  137:10,13
         106:6,23             49:15,17,18                           order
                                                  138:2,9,10,1
         107:5                51:18 52:19                             22:6,17,22
                                                  1,22
         110:6,7              55:18 57:15                             23:8,14,16
         111:12,24            69:11             online 71:16          25:4 62:18
         112:23               72:2,7,15,20      only 9:2              64:14 72:5
         113:6,11,23          75:6,16,17          14:22 42:22         79:17 80:22
         114:4,8,9,12         79:4,5,6            43:22,25            84:17 132:4
         ,14,21 115:5         84:24 85:12         53:5,22,23          134:19,20,22
         117:2,4              87:19,24            57:22 58:9          153:17
         118:17               88:4,23             63:6 97:8         ordered 96:24
         121:15               89:16 98:17         105:15 106:9
         122:2,3              105:15              115:10            orders 79:14
         123:10               108:20              119:17              97:23 98:1
         124:5,14,15          109:18              121:11              153:15
         126:3,8,22           110:18,23           127:18            organization
         128:1,10,21,         111:1               132:16              13:2,11
         22 129:14            112:13,21           136:10,14         original
         131:19               119:7,8,11,1        138:14
         132:24               2,24                                    152:23
                                                  146:16
         133:7,16,19          121:3,8,11                            other 24:16
                                                onto 51:14
         135:10,13            124:5,6,14,1                            25:13 26:19
         136:2                7 125:22          open 48:12            42:19 48:23
         137:3,9              127:12,18           49:20 50:17         50:20 52:13
         138:11,21            129:1 132:16        84:20 101:22        53:20,24
         139:7,9,14           136:25              102:4               55:3 63:7
         140:3                142:11,20         opened 102:5          73:7 78:18
         141:4,11,16,         143:5 144:18                            85:13 93:4
         20 142:20            146:20 147:1      open-ended            101:23
         143:21 145:2         148:15,21           90:20               103:19
         147:12,15            149:17 152:8      opening 84:23         115:2,22
         149:15               153:2,25            101:24              116:5
         150:19 151:8         155:1             opinions 15:2         117:7,20
         152:6 154:23         157:2,3                                 122:17,23
         155:7 159:7                            opportunity           124:22
                            one-on-one
                                                  29:23 148:15        126:21
        once 84:15            22:8
          135:10                                opposed               127:2,19,22
                            ones 88:2                                 128:1 130:20
                                                  132:17
        one 6:9,25            99:4 127:7                              131:10,12
          17:1,21             142:16            opposite
                                                                      132:17,23,24
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 192 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 33 of 59
         133:3,19             28:6,19             89:25               24:18
         139:19               31:20 53:20       PAGE(s 5:2          particular
         140:4,11             95:2 99:17                              24:22 32:5
         141:17               103:20 123:6      pages
                                                  72:15,20            43:12 47:21
         142:16               129:1                                   69:21 70:10
         144:22               137:14,16         paid 19:11            127:10
         145:12,19            154:7,11            20:21 25:1          140:17
         156:20               155:8,15            41:14
                                                                    particularly
        others 71:1         overlook            pain                  31:23 48:12
          115:9               47:6,10             147:20,23
                                                                    parties
        our 21:10           overnight             148:1,7,10,2
                                                  0,25                158:11,12
          23:25 26:24         24:1 50:19
          27:6 33:2,17        51:12,17            151:16,22         pass 22:6
          34:9 35:15          52:15 84:24       pains 148:5           23:24
          61:13,14                                                    54:18,20
                            override            pants
          93:17 98:12                                                 55:2,7
                              135:15              90:4,5,13
          99:4                                                      passed 55:10
                            overrides             91:17 95:24
          119:11,24                                                   76:8,24
          120:19 122:2        135:3             paper 67:9,14
                                                                    past
          126:11            overriding            73:23
                                                  104:2,6,17          93:1,7,23
          153:10              135:2,6,10
                                                  105:10              95:1
        out 20:13             136:11,14
                                                  111:21            paying 47:21
          25:1              Overview
                                                  117:16,18           54:21
          29:11,16            57:20
          51:14,18                              paperless           pays 25:7
                            own 11:17
          53:21 58:1                              134:20            people 6:25
                              79:18,19
          79:7 85:22                            paperwork             20:24 22:9
                              80:21
          86:5 87:15                              149:15              31:17
          88:13                                                       32:10,16
                                  P             paragraph
          89:4,6,10                                                   43:9 49:1
          91:1 98:12        p.m 1:18              22:24 58:21
                                                  62:18 117:5         51:12 53:25
          100:24              53:8,15 54:1
                                                  134:15,18,24        79:25 89:13
          124:14 138:2        108:11,12
                                                                      101:23 108:7
          142:25 152:3        145:5,6           Paragraphs            110:1,3,12,1
                              157:6               153:13
        outside 27:13                                                 5 111:6,25
          30:10             Pacific 20:4        parking 53:10         126:21
          31:5,11,16        pad 67:9                                  128:16,19
                                                part 47:16
          103:16                                                      138:3 142:2
                            pads 67:15            71:16 134:13
          105:11 130:3                                                143:21 144:5
          131:19 132:2      page 3:2 4:2        partial 9:12          146:6 147:1
                              45:25 46:1,5      participate           152:1,9
        over 20:24
                              57:15 72:18
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 193 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 34 of 59
        performed             146:16              1:6,16 2:2        police 50:6
          84:22 85:3        phone 125:24          35:4 108:2        policies
        period                126:1,3,8,19        122:18
                                                                      22:18 23:1
                              139:14              131:14
          7:8,11,14                                                   57:6 76:13
                              141:21              140:20
          26:20 93:15                                                 78:4 83:4
                                                  153:22
        periodically        phonetic                                  119:18,19
                                                Plaintiff's
          129:6               15:21 114:20                          policy 54:17
                              144:6               4:4 11:13
        permissible                                                   55:6 56:3,17
                                                  116:14,22
          41:6,19,23        phrases                                   57:1,14 67:2
                                                  128:4 132:7
          42:1,13,16,2        54:11,12,19                             74:4 77:12
                                                  133:6 136:3
          0 43:4,7,17                                                 119:6,9,15,2
                            physically            155:17,21
          45:4,11,21,2                                                3 120:3,5
                              105:10              156:5
          4                                                         Polly 1:5
                            pick 54:18,20       please 7:19
        permitted                                                     24:20
                              55:3,7,10           8:9 12:7,8
          25:4 84:16                                                  85:4,23
                              87:9 154:13         13:6 21:7
                                                                      86:10 87:15
        person                155:12              22:14 23:19
                                                                      89:22 92:20
          10:18,19                                30:11 44:15
                            picked 154:18                             95:17 100:1
          11:1 12:4,25                            53:21 59:23
                              155:1,5                                 101:17
          13:9,17                                 63:23 64:1,2
                            picks 154:14                              103:17
          29:21 32:15                             89:21 93:11
                                                                      108:5,16
          43:15 47:5        picture 88:25         94:20 109:16
                                                                      111:11
          48:4 79:4           93:18,19,21         121:22 137:7
                                                                      112:11,15
          108:20,22,24        94:13,21,24       Plus 110:23           113:4,12,18
          109:1,5,7,9,        127:25                                  114:4,10
                                                pocket
          11 110:22,24        128:7,24                                117:9 118:12
                                                  66:20,21,24
          111:2,4             151:1                                   121:16
                                                  67:7,8,9,14,
          134:5 145:19      pictures                                  141:22
                                                  18,21,25
          147:1 152:8                                                 147:12
                              88:12 114:19        73:23
        personal              125:22                                  149:22,24
                                                point 51:22           150:6,19
          115:18 126:8        141:24 142:5
                                                  79:7 95:5           151:6,14
        personally          piece                 96:1 100:14
          93:2 107:16         66:21,23            113:10            portion 37:3
          113:23              111:21              124:12 130:5        152:1
          115:10,15           117:16,18           131:13 139:2      position 15:1
          122:23 159:6      place 6:17                                18:20
                                                pointed
        Personnel             68:18 72:23         133:17            positive
          144:2,3             137:18 149:9                            148:14
                                                pointing
          145:20            places 18:13          133:8             possible 38:4
        persons 7:1,7                                                 122:5 146:10
                            Plaintiff           points 139:13
          33:5 100:14
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 194 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 35 of 59
         147:4              preserve              85:4,23             57:2,14
        Possibly              120:25 126:4        86:10 87:15         64:22
          123:16              127:22              97:1                65:4,12 66:9
          142:20              132:25              99:17,20            71:16 93:8
          143:11,19           134:12,17           101:16,24           100:13 115:2
          145:15            preserved             102:24 103:2        121:1,13
                                                  108:16              124:21
        posted 71:24          120:23
                                                  110:16              130:15
                              121:8,9
        poster 71:24                              111:11,25         production
                              122:2
                                                  112:10              28:17
        postponed             123:22,23
                                                  114:4,9             65:11,19
          6:13                124:21,22
                                                  115:3,23
        potential             127:24                                products
                                                  117:8 118:12
                              130:18,22                               60:15 81:23
          74:6,12,17                              142:1
                              131:1,4
        potentially           132:15,19         probably 8:5        Professional
          98:21               139:18              9:14 51:5           79:8
        practice              142:17              90:6 123:19       profit 26:24
          107:2,7             145:11              149:1               27:7
        precautions         preserving          procedure           program 21:16
          49:22               126:19              10:17               66:20,21
          50:1,4,11         pretty 52:21          13:8,14
                                                                    prompt 72:24
                                                  57:14
        precisely             124:8                                 pronoun 14:18
          62:13,14                              procedures
                            prevent 29:18
                                                  12:25 23:1        proper 126:4
        premises              30:4,12
                                                  57:6 73:3         properly
          36:16,24            31:20 73:14
                                                  76:13 78:4          55:14
          37:14,21          preventing            83:4
        prepare 106:1         33:23 34:3                            protect
                                                proceedings           32:22,25
          125:1,4           Prevention            157:7 158:8         33:6 35:13
        prepared              120:19 122:5
                                                process               38:18 39:5
          97:6,15             123:4,9
                                                  135:2,6,14          73:6,7
          117:14 151:2        127:2,12
                                                produce 7:10        Protection
        presents 49:7       previous 17:1
                                                  27:19,23,24         127:3,13
          76:4              prior 6:13            28:7,8,19,21        129:8,18
        preservation          17:2,3,4            29:2 97:22        Protective
          107:9,12,14,        20:8 50:12          121:23              134:22
          17,19 118:22        51:2,9 53:10        132:11
                              61:21                                 provide 6:23
          119:4,10,21                           produced 6:21
          126:12 132:7        62:12,22                                21:4 24:25
                                                  7:4 28:20           33:14 66:14
          136:25              63:1 68:15
                                                  32:4 56:18          127:16
                              84:22
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 195 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 36 of 59
        provided                                  119:1,20          range 9:19,20
          11:18 122:22             Q              126:17            reached
          142:24            question              127:15
                                                                      93:20,24
                              9:3,11 10:6         131:8,17
        provides 67:2                                               read 26:16,17
                              12:7,11,14,1        137:7,22
        providing             7,19 13:4,5         138:16              30:20,21
          33:19 82:7          14:8,18             141:12 145:8        44:9,12,15,1
        Provost               23:5,10,12          150:11              7 57:21
          15:21,23            25:20,24            152:21,23           64:1,9
          16:1                26:8,9,13,15                            66:8,18
                                                questioning
                              ,23                                     94:20
        proximity                                 145:2
                              30:2,19,20                              125:10,14
          113:17                                questions             141:12,14
                              34:12
          118:11                                  8:14 10:1           145:7,9
                              36:21,22
        public 1:25           37:19               25:25 64:9        ready 39:5,9
          35:8                40:5,16             79:16,22
                                                  83:6,10           really 9:16
          46:12,15,24         41:17 42:6
          49:24 50:13         44:6,11,13,1        94:18 96:25         53:18,19
          76:4                6 46:19 47:3        110:7 115:3         57:4 91:8
          158:5,21                                119:17              132:11 145:3
                              53:21
          159:12                                  126:11,16           147:19
                              56:4,23
                              57:4,7,23           129:10            re-answer
        pulled 51:14
                              59:7,23             131:24 134:5        64:12
        purpose 14:24         60:2,3,5,11,        138:1 139:6
                                                                    reason 8:11
          67:8,9 72:2         12 61:10            141:10
          81:11                                                       11:25 12:8
                              62:5              question's            15:24
        pushed 88:13          63:1,23,24          119:13 121:6        117:14,25
          155:15              64:2,5,13                               132:16 135:9
                                                QUESTIONS 5:1
                              65:6 68:12
        pushing 52:4                                                reasonable
                              74:8              quicker 70:25
          154:7,10                                                    33:19
                              76:17,19          quickly 43:2
          155:8                                                       35:6,21,24
                              77:24 78:10
        put 6:9 11:11                           quite 43:10           36:11
                              79:9,11
          27:12 31:16         80:15,17                                39:8,17
          42:14 69:1          83:20,23                R               47:14,20
          70:7,9              87:5 89:8         radius 54:24          68:8
          73:13,21,24         90:21 92:6        rag 104:2           reasonably
          79:21 89:14         94:8,12,15,2                            13:1,10,19
          122:4 154:4         1,23 97:15        raining 27:13
                                                  28:3 29:23        reasoning
        putting               99:10 104:22
                                                  30:10               126:7
          41:8,21 42:3        105:2
                              107:5,23            31:5,16           reasons 107:4
          52:18
                              111:9 117:19      Ramel 127:12          135:12
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 196 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 37 of 59
        recall 55:23          157:4,6             54:22               14:8 24:9
          104:17              158:9             regular 39:22         74:8 76:16
          105:15            recorded              40:8,17 41:2        78:11 137:7
          106:14,20,23        132:9 135:8                           repeated
          107:24                                regularly
                              141:20              47:14,19,24         21:12
          120:10,13
          147:3,22          records 7:7         relate 126:11       rephrase 13:6
          149:23              71:19 82:19                             56:23 57:4,5
                              122:6             related 25:8
        receive 24:4                                                report 90:25
                            reduce 58:17        relating              103:19 130:9
          107:11,14
                              73:18               22:19 23:1          158:7
          116:20
                                                  66:17
        received            reduces 36:4                            REPORTED 1:24
                                                relative
          65:19,21          reducing                                reporter 1:24
                                                  158:10,12
          107:16,19           72:25                                   8:17 26:17
          116:13                                relevant              30:21 44:17
                            refer 79:13
          124:19                                  23:13 37:2          141:14 145:9
          125:13,21         reflect 71:18         76:14 78:5          158:1,5,21
                              95:6 134:7          122:10              159:12
        receiving
                              156:22              140:17,21,24
          107:9                                                     reporting
                            refreshing            141:4,18
        recently                                                      22:19 23:2
                              111:18,19,24      remember
          105:18 151:4                                              reports 16:20
                            refusing 42:8         18:18 95:1
        recognize                                 120:11              99:15
                              44:7,8
          144:1,2,10,2                            124:17 138:4      representatio
                              60:6,7 83:22
          3                                       139:4               n 111:22
                            regarding             148:13,17           121:14,18
        recognized
                              21:5
          67:14,22                              remove              representativ
                              22:11,15
          142:11,12                               136:10,13           e 1:15 6:11
                              23:20
          144:6                                 removed 51:9          16:2 115:21
                              24:13,16,19
        recollection          83:3 99:16          149:19              126:10 131:2
          111:18,20           111:20                                  143:14
                                                re-notice 4:4
                              117:19                                  150:4,5
        record 6:9,18
                              118:24,25         Re-notice             154:21
          7:3 57:18
                              119:2,18,19         116:14            represents
          71:18 81:14
          93:11 95:6          126:7 134:6       repair 96:15          14:4,11
          108:9,11          regardless            98:21             request 65:11
          110:7 112:4         57:24             repairs               117:6
          134:7 140:2       register              97:1,9,20,23        122:3,4
          141:11                                  98:4,13             132:4,8,12
                              82:3,8
          145:4,5
                            registers           repeat 13:4,6       requested 7:1
          156:22
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 197 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 38 of 59
         66:11 125:21       results 14:23         156:18,24           91:9
        requesting          resumed             risk 75:19,23       runs 52:18
          132:15              108:12 145:6      role 15:9
        requests 6:19       return 52:14          16:12,17                S
          22:25 123:13                            18:8              safe 33:15,20
                            returned
          127:4                                                       34:6,15 35:7
                              51:20 52:6        Romdeo
                                                                      49:23 50:13
        require 13:9                              114:20,22
                            review 72:1
          55:13 67:3                                                safely 73:3
                              81:18 83:5        roof 96:15
          73:2,5,17                               97:1,24           safety
                              84:4 127:7
        required              130:24              98:4,12,21          21:5,8,10
          13:18 22:7                              99:4,16,17,2        22:12,15
                            reviewed
          75:10                                   4                   23:20
                              32:3,9,17
                                                                      24:1,2,3,4,1
        requires              52:2 86:16        room 155:9,15
                                                                      3,16,19,25
          10:18 12:25         100:23 122:9      rough 69:24           25:8,10,11
          13:21 43:1          126:22              70:1,7              32:22,25
          71:2 73:13          127:1,5,10,1
                                                row 155:9,15          33:6 35:12
        respect 6:20          7
                                                                      36:7,14,23
          111:13,14         reviewing           rows 88:19
                                                                      37:13,25
        respond 9:22          102:2             Royal 17:4            38:12,23
                            reward 68:1         rule 10:17            39:2,3,21,22
        responded
                                                  13:21               ,25
          90:1 149:21       rewarded                                  40:3,7,8,11,
                              67:20               14:4,11,25
        responding                                                    13,17,23
                                                  35:12 36:7
          7:5               right 9:14            37:25               41:2,4 42:25
        response 6:21         18:15 37:12         38:12,23            43:1
          7:15 66:10          39:20 67:5          39:2,3,21           46:12,15,24
          107:18              78:24               40:7 42:25          50:9 75:18
                              87:7,17,20          75:18               76:9,25 77:3
        Responses             88:5,25                                 82:25
          65:12                                   76:9,25
                              93:10,18                                83:8,13 84:1
        responsibilit         94:25 95:2        rules 10:17
                                                                    said 15:16
          y 20:24             102:8,11,17         12:24
                                                  13:8,14             33:10 62:21
                              105:6,20                                77:20 83:24
        responsible                               32:22,25
                              108:20,24                               87:20 91:7
          80:1,4,6,12,                            33:6
                              109:25 110:1                            96:21 104:19
          19 81:2,3                               36:14,23
                              112:2 113:2                             108:17
        rest 19:22            126:19              37:13 77:3
                                                  82:25               120:15
          23:14               142:15
                                                  83:8,13 84:1        133:10,17
          69:3,25             144:18                                  137:10,13
        result 107:8          148:13 150:7      run 17:10,25          145:17,18
                                                  34:21,25
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 198 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 39 of 59
         146:9                105:13,15           109:17,23         SEAN 2:3
         147:1,4,8,15         106:9 113:23        112:25            searched 7:6
         ,16 153:20           114:8,12,14,        116:14 118:2
                              20 116:17           137:19            second 2:9
        salaried
                              142:21                                  15:19 104:20
          19:6,9,12,15                          Scan
                              144:15,17                               108:22,24
          20:20,23                                54:17,21,23
                              146:22 147:1                            139:13
          21:2                                  scanning
                              150:13                                  157:3,5
        salary 19:13                              54:24
                            say 8:5 12:21                           seconds 113:2
        sales 26:24           18:6 19:4         scene
                                                                    section 71:3
          27:7                20:25 35:24         149:5,21
                                                                      87:8
          48:19,22,25         43:19 47:16       schedule
          51:14 58:2,7                                              secure 53:4
                              48:11,15            40:13,24
          59:9,19,20          52:23,25            61:2              secured 53:3
          61:2,14,24          66:6,22
                                                scope 23:7          security
        same 16:23            88:14,16,23                             123:1
                                                  25:3 30:24
          44:11               91:3,6 93:7
                                                  31:2 61:10        see 11:17
          50:1,21             96:17,18,21
                                                  63:11               22:21
          61:22 65:22         97:19 99:6
                                                  80:20,21,22         32:6,9,15,16
          69:25 75:17         101:3,4
                                                  81:13 84:13         ,18,19 41:11
          77:1 83:15          112:23
                                                  130:3 132:2         43:11,20,22
          108:24 109:3        113:16,22
                                                  133:11,14           52:3 55:9,19
          111:1 125:12        120:2 123:18
                                                  137:21              64:25 65:19
          140:25              124:8 125:18
                                                  138:14 141:1        66:24 67:6
          156:9,25            133:9 137:12
                                                  148:12              71:23
                              140:23
        sat 149:14                                150:10              77:11,13
                              146:9,22
        satisfaction                              151:24 153:9        78:15
                              147:3,8,25
          26:25 27:7                              155:2               79:1,3,5
                              148:3,14
                              152:8,20          score 22:6            87:19,23,24
        save 119:6
                                                                      88:2,5,24
          132:10            saying              scrub 70:16
                                                                      91:10,20
          139:13              37:9,19           scrubber              92:11,14,25
        saved 132:12          45:20 88:3          70:15               93:4 94:4
          139:18              93:23,24                                95:14,19,22,
                                                scrubbers
          140:4,11,13         101:5 102:18                            23 96:8
                              117:11 140:3        70:15
        saving 126:3                                                  100:7,23
                              144:22            scrubs 91:18          103:4,22,24
        saw 77:21             147:22              95:23               104:8,15,22,
          92:19               150:13            sealer                25
          93:1,2,5,25       says 11:10            68:18,21            105:4,6,9,13
          94:2,5 95:14        18:7 58:21          69:14               112:20,21
          104:24              64:25                                   114:3 115:22
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 199 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 40 of 59
         116:15,19            109:11              ,20                 86:15,21,22,
         118:16             several               148:1,7,9           23 87:1,22
         119:16,18            6:9,19 17:5         149:12,14           122:18
         122:1 123:10         44:3 84:3           150:10              153:22
         128:8,23,25          108:8               152:21              155:20 156:8
         129:1,3                                shelves 51:25       showed
         142:11,13          shake 31:19
                                                she's 6:15            101:2,7
         143:16,25          shall 22:25                               108:17
         144:2,7                                  25:24 26:9
                            shape 60:21           42:9 53:20          111:22
         145:12                                                       122:12,22,24
         146:11,17          Sharon 144:6          57:8
                                                  60:2,7,8            131:3 132:20
         149:22,24          she                                       144:1
         150:6,25                                 63:15,21
                              6:11,15,17
         155:6                                    76:19 83:20       showing 112:8
                              12:16
         156:23,24                                94:21 111:13        140:20,24
                              26:12,13,14
         157:2                                    113:6,7,9           141:17
                              46:18 50:16
                                                  118:3             shown 122:15
        seeing 88:4           57:8 59:7
                                                  136:4,5             130:21
          120:13              60:3
                                                  151:8               142:17 143:8
                              64:10,11
        seen 79:2                               shirt 90:4,12
                              65:8 66:2                               150:21
          85:18 105:23                            153:25              151:10
                              76:18 86:12
          115:5 117:7
                              89:25             shoes 31:18         shows 52:17
          120:9,20
                              90:15,17,18         91:19 95:22         104:17 119:7
          123:5
                              91:3,4,6,7,8                            127:24
          139:15,16                             shop 55:18
                              ,12,18,23                               149:13
          141:21,23
                              92:1,4,8,23       shopping              150:18,24
          151:7
                              93:16,20,24         33:15,20
        select 69:13                                                sick 6:12,15
                              94:21               51:6,9,11
                              95:1,15,21,2        52:3,7 85:22        10:24
        self-insured
                              2,23,24             86:9,13             11:6,8,11,23
          152:12,24                                                   15:24
                              96:2,3,4            87:9,15,17
        sending 138:2                                               side 35:5
                              97:17 99:9          95:7,10
        sense 8:8             103:18              148:17,22           53:5,6,11,17
        sent 16:1             105:25 108:8      should 8:11           ,22,23 96:5
          99:15               112:24 113:5        31:12 40:25         102:6,7,8,9,
                              118:8,16,21         45:15 77:17         11,14,18,19
        session 23:22         119:20                                  124:15 155:7
                                                  78:1,13,19
        seven 88:24           124:15              79:10,11,25       sides 96:6
          109:14,25           125:1,4             80:3,11,18
                              126:16                                sign 41:9,21
          110:11,12,13                            85:2 86:23
          ,25                 137:21                                  42:3,14
                              144:2,7           show 12:1           signed 6:16
        Seventh                                   65:14
                              147:15,16,18
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 200 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 41 of 59
        simply 79:10          54:24               136:20            somebody
          115:18            Sixth 1:19            138:8,23            25:14 71:1,3
        since 8:16            2:4 109:9           141:18              74:13,18
                                                  149:21              75:7 79:2
          11:9 12:3         size 73:18            150:6,7,20          82:20
          40:15 105:23        95:13               151:7,16,21         105:3,5
          106:6,7
                            sleep 149:20          152:6 154:23        107:5
          136:23
          138:11            sliding 55:22       slipped 35:4          144:10,23
                                                  50:16 86:12         145:18 147:4
        single 92:19          101:24
                                                  91:4,6              148:25
          136:10,14         slip 21:20
                                                  92:1,4,8          somebody's
        sir 15:17             24:20 27:10
                                                slippery              43:25 125:24
          32:5 35:5           28:18,21
                              29:18               68:25             someone 12:14
        sit 11:2              30:4,12 31:6                            38:9 43:20
                                                slipping
          12:4,15             33:23 39:18                             74:23 90:25
                                                  38:19
          15:25 105:16        45:2,18                                 102:5 107:22
                                                  39:12,23
          149:9,12            50:12 54:13                             147:8 148:19
                                                  40:9
        sitting 12:13         57:19               44:21,24          something
          90:2,15             58:12,17            45:5,13,22          10:15
          91:24 116:2         59:17,21,24         86:10 101:17        19:9,10
          152:6               60:16 61:21         108:16 113:7        23:15 39:19
        situation             63:2                140:20              42:17 43:11
                              71:7,8,9                                46:5 55:9
          74:6                                  Slope
                              72:25                                   58:3
        situations            74:13,19,25         98:6,9,10,12
                                                  ,22                 66:23,25
          67:3                75:7 76:14                              71:1 73:23
          74:12,18            78:5 82:11        small 66:24           78:15,25
          75:9,14             84:7 85:4           67:10 93:1,5        79:1,2 86:15
        six 16:16             89:22             Solutions             148:18 152:9
          18:7,8,9,16         92:15,20            98:10               153:10
          54:17,21,23         97:2 99:1,25
                              100:21            some 51:22          sometimes
          88:24
                              103:17,18           54:23 66:6          9:11 48:21
          96:14,21
                              107:3 110:16        70:25 72:5          81:4 137:25
          97:1,2,10,12
                              111:11              74:2,11,15        somewhere
          ,13,21,24
                              112:1,11            75:13 94:18         9:17 53:1
          98:25
                              114:4,9             98:6 100:10         94:25 95:10
          99:17,18,20,
                              115:23              102:16              120:1
          24,25
                              117:3,9             103:14
          110:1,3,12                                                soon 38:3,4
                              118:13              104:20,21
          117:5,15                                                    39:19
                              121:16              142:13,14
        six-foot                                  147:14 152:1      sorry 6:14
                              122:19
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 201 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 42 of 59
         10:3 13:3          spell 7:19          squeegee              59:8 60:3
         46:13 96:20          85:16 133:25        73:17,19            79:11 81:1
         109:21,24            134:2 145:23      squeegeed             125:9 137:8
         110:20             spend 19:20                               138:9
                                                  73:25
        sorting 51:15         20:14                                 statement
                                                stacked 88:19
        sounds 19:10          23:12,15                                37:4 141:8
                                                staffing
        source 96:9         spent 17:9                              statements
                                                  61:3,23
          100:4,20            18:7                                    137:25
                              19:4,14,17        stamp 93:12           141:11
          101:3
                                                  112:3               147:14
        SOUTHEAST           spill 42:17
                              43:12,16          stand 38:8          states 1:1
          1:19 2:4,9
                              55:14,16,21       standing              11:21
        SOUTHERN 1:1          58:2 66:25          43:21,25          stating 10:23
        speak                 67:11               94:6 96:3
                              71:3,22                               stations
          13:22,25                                151:14
          118:11              72:14,19                                55:14,16,21
                                                  154:10
          147:11 150:2        73:6,7,8,14,                          stealing
                                                start 20:11
        speaking              18,21,22,24                             82:21 84:4
                                                  28:19
                              74:2                                  stenographica
          138:7                                   52:21,24
                            spilled 71:1          88:11,15,16         lly 158:7
        specific
                              73:15               100:7 117:17
          39:24 40:25                                               step 18:25
                              100:10,14           136:21
          57:24,25                                                    19:2
          68:1 70:24        spills 67:10          137:23
                                                                    steps 100:19
          71:12,13            72:24 73:3        started 10:22
                                                                      132:6
          93:15 105:14        75:6                11:7 18:6           134:11,17
          132:11,14         spoke 118:21          21:16 52:22         135:1,5,14,1
          139:5 148:5                             90:22 136:22
                            spoken                                    9
        specifically                              137:9,20
                              114:11,13                             still
          14:5,12             115:4,12,22       starting
                                                                      6:12,14,17
          22:18 35:3          116:5 117:7         72:12 85:21         118:8
          50:14 62:6          126:6,12,14         87:13
          64:25 83:25                             138:8,15          stock
                              137:24
          125:2 126:17                                                51:24,25
                              139:24            starts 21:11
          138:8 139:5                                               stocked 52:21
                            spot 93:24            139:3
          140:10                                                      53:9 55:14
          154:16              94:2 104:15       state 8:10
                              105:5,9,10,1        12:9 79:8,10      stocking
        speculate             4                                       51:12,15
                                                  158:2,6,21
          78:23
                            sprays 28:8           159:2,12          stood 95:21
        speculating                                                   96:2,3
                            Springs 15:15       stated 8:11
          77:20
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 202 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 43 of 59
        stop 41:12            87:16 89:24       strike 79:20          2:4,9
          135:1,5,9,14        93:21 95:11       strikes 62:19       suited 134:4
          ,17,18,19           99:3,13,15
          136:21 145:1        100:7 102:24      stripped 71:2       supervises
                              103:2             strong 72:23          16:19
        stopped 51:7
                              121:4,24                              supplemental
          137:20                                struck 74:24
                              122:9,14                                125:23
        stopping                                  75:3 79:21
                              123:1,2,6
          138:15                                                    supplies 72:5
                              124:7             studied 20:7
        storage               127:3,25                              supposed
                                                stuff 52:13
          29:7,9              129:12,21                               44:25
                                                  54:19 90:24
                              132:16                                  79:16,23
        store 7:13                                128:18
                              133:10                                  82:17 125:18
          15:11,12,19                           stupid 47:2
                              139:14                                sure 16:21
          16:23,25
                              140:14            submit 79:18          47:17 85:2
          17:1,2,10,17
                              142:25            substance             103:21
          ,20 18:3,14
                              147:17                                  104:21
          22:11,15                                38:13
          23:20,25          stores 1:8            41:7,8,20,21        107:15
          24:2,3,13,19        12:22 17:6          42:2,3,13           109:14,15,25
          29:4 31:24          32:21 33:2,5        44:1 76:8,24        110:11
          34:6,9,14,20        37:7 49:12          77:7,8,16,17        111:10
          ,23,24              54:24               78:12,14,17,        119:25
          35:1,19,22,2                            19,21 79:4          123:16
                            Story 146:1,7
          5 38:18                                 91:10 92:2,8        127:18 137:8
                            S-T-O-R-Y             103:10              140:2 144:9
          39:5,15,24
                              146:2               114:3,8,14
          40:1,25                                                   surrounding
          45:2,16           straight            substances            89:21 154:23
          48:5,22             154:4               22:20 23:3        sweep 40:3
          49:20,21,23       straightening         35:19,22
          50:13 51:24                                               sweeps
                              154:8,11            36:15,23
          52:7 53:1                                                   39:22,25
                            STREET 1:19           37:6,8,14,20
          54:4                                                        40:8,11,13,1
                                                  ,22
          58:1,9,18           2:4                                     7,23 41:2,4
                                                  38:1,16,24
          62:2,4,6          stretch 56:24         47:22             sworn 6:6
          67:15 68:4        stricken                                  159:7
                                                sued 139:1
          69:4,11
                              62:10,11,15                           system 72:10
          70:25 71:3                            suggest
                              65:10,13,24                             130:10 135:3
          72:4 73:9                               101:15
                              66:3 69:19                              136:11,15
          74:9 75:18                              151:15
                              76:12,15,20
          76:5 81:15                            suggests
                              78:6 79:14                                  T
          82:20 84:20                             101:4
                              83:2,17                               take 22:17
          85:1,23
                              134:13,14         SUITE 1:20            39:5,9,20
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 203 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 44 of 59
         40:3 41:13           116:15              30:25 97:7          14:3,10
         49:22 50:1         tell 8:22             99:5                15:18,19,24,
         53:5,21              9:2,16              154:22,25           25
         56:8,21              18:12,13          testifying            16:21,23,25
         57:20 74:5           21:7 22:14          115:20              17:2,3,4
         78:7 102:4           23:19 30:11         125:19              18:6 19:8,22
         132:6                45:3 50:11                              20:25
         135:14,19                              testimony             21:7,20,25
                              55:7 57:17          14:3,11,19
         145:3                60:6 61:19                              22:21
                                                  15:6 40:15          23:6,13,16
        taken 1:16            65:4 67:13          45:10 51:21         24:5,22,25
          7:23 23:16          86:24 87:4          62:10
          50:4 97:20          88:21 89:21                             25:17,21
                                                  63:7,8,11           26:1,4,5,8,1
          100:19              105:5 118:22        65:9,13,23
          137:18,25           119:4 121:22                            4 27:9
                                                  70:3                28:18,20,21
        takes 121:3           123:24              76:11,15,20
                              124:10 127:6                            29:24
          123:4 129:8                             78:3,6 79:15        30:9,13,17,2
                              134:11              83:3,16 88:6
        taking 4:4            135:1,5                                 4 31:7,8,20
          52:18 81:22                             91:22,25            32:4,6,7,9,1
                              136:9,13            99:23 117:6
          82:2 116:14         139:4                                   0,11,22
                                                  130:25 131:6        33:12,14,17,
        talk 26:14            146:12,16           135:13 149:3
                              148:7 151:20                            22
          34:23 35:2
                                                Texas 16:4            34:2,5,6,14,
          46:6 53:20        telling 23:6                              15,20
          90:22 126:17        66:1,3            than 25:14
                                                                      35:3,12,18
        talked 19:7           135:12              27:2 48:19
                                                                      36:3,7,15,18
          46:8 153:15                             50:20 71:1
                            temperature                               ,23
                                                  75:17 101:16
        talking 12:22         9:13                                    37:3,6,8,13,
                                                  146:15
          28:6 34:24                                                  19,20,22,25
                            Ten                 thank 68:1
          35:3                                                        38:13,23
                              65:10,14,23         72:12,17
          53:22,24                                                    39:2,3,4,11,
                            term 19:9             89:12 136:9         21 40:2,16
          62:20 70:23
          93:8,14,15          55:2              that 6:17,25          41:15
          102:12            terms 55:3            7:1,4,5,7,8,        42:5,12
          114:18 120:2                            9,11,12,13,1        43:1,12,19
                            testified 6:6
          128:2 139:3                             4 8:5,8,19          44:6,12,19,2
                              68:14 84:19                             3 45:10,17
        tape 32:17            101:22              9:2,7,17,20
                                                  10:1,4,13,18        46:11,14,23
        team 24:2           testify               ,19,23,24           47:3,5,13,16
          50:19               10:18,19            11:10,11,17,        ,18
        Tecum 4:4             12:25               25                  48:4,11,16
          6:19,21 7:15        13:9,18             12:10,18,24         49:6,12,20
          22:25 66:10         14:22 15:1          13:5,8,17           50:23
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 204 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 45 of 59
         51:1,3,4,6,1         84:7,20,25          ,16,18,25           147:2,3,4,13
         1,21,23              85:9,11,12,1        118:10,11           ,14,15,16,18
         52:1,2,4,5,8         3,20                119:11,17           148:9,18
         ,12,16,17,20         86:2,4,14,15        120:5               149:4,5
         ,21,24               ,21,22              121:3,8,9,13        150:15,16,18
         53:3,5,8,9,1         87:4,13,23          122:4,7,12,1        ,23,24
         1,14,22,23           88:7                8,22                151:6,15,20,
         54:1,4,5,9,1         89:10,14,22         123:2,18,21         21,22 152:5
         5,19                 90:3,15,16,2        124:3,4,8,11        153:7,9,10,1
         55:1,3,6,21,         4                   ,21,22,23           1,16
         23 56:2,3,17         91:4,7,22,25        125:1,4,7,8,        154:9,19,20,
         57:1,8,13,14         92:1,4,14,17        9,18,22,25          23 156:8
         ,17,21,22,23         93:2,5,6,20,        126:11,15           158:6,8,10
         58:3,9,10,15         22 94:2,21          127:5,6,10,1        159:6
         59:2,8,10,12         95:6,11             1,16,23,24        that's 7:9
         ,13,22 60:21         96:10,18,24         128:2,8,23          8:6 11:19
         61:16,19,24          97:8,10,12,1        129:1,2,3,11        20:7 21:15
         62:9,21              5,19                ,12                 23:15 25:20
         63:7,8,10            98:4,17,20          130:11,14,17        33:9,19
         65:13,16,19,         99:4,6,7,13,        ,21,25              35:1,6,12,21
         21,22                15,21,22            131:3,13,15         36:11
         66:6,10,19,2         100:12,14,20        132:12,17,19        37:9,19
         3 67:2,3,13          101:2,4,5,7,        133:7,8,11,1        39:8,17
         68:6,9,11,14         12,16,22,23         2,17,18,23          43:22,25
         69:3,13,21,2         102:3,5,14          134:7,13            50:7 52:15
         3 70:3,9             103:1,6,9,16        135:12,13,16        56:9 58:1
         71:15,16             ,22,23              ,18,19,22           63:17 65:13
         72:9,12              104:20,24           136:6,16,17         68:8 69:11
         73:21,24,25          105:6,8,9,25        137:8,10,13         72:10,14
         74:4,12,18,2         106:11              138:9,10,18,        74:9 82:19
         3 75:6,9,13          108:1,15,20,        21                  85:21 88:6
         76:3,7,14,23         22                  139:1,2,5,12        89:8,16
         77:6,17              110:3,15,18,        ,13,15,17,23        90:10 100:13
         78:5,11,13,1         23                  ,25                 102:18
         7,25                 111:9,10,14         140:4,18,19         110:22,25
         79:2,4,8,14,         112:8,10,23         141:3,17,20,        113:2 114:25
         20,22,25             113:5,16,22         21                  115:3,7,10,1
         80:3,11,13,1         114:22              142:16,17,24        2 117:5
         5,18                 115:10,15,19        143:6,8,14,2        120:25
         81:17,22             ,22                 1 144:9,23          125:22
         82:2,13              116:3,8,9,10        145:12              129:2,4
         83:2,6,10,13         ,15,17,20,21        146:7,10,22,        130:2,8
         ,16                  117:4,6,7,12        23                  131:5,19
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 205 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 46 of 59
         132:13               104:8,17            ,17,18 19:10        124:8,9,16,2
         137:4,21             105:9,14            20:19,21            0
         149:9 150:21         108:18              21:16               125:10,16,23
         151:23               111:17              27:22,23            126:25 128:7
         153:19               114:11              28:7,14             129:1,4,20
         156:11               123:3,5,17          31:4,7              130:11,14,17
        theft 50:7,9          124:13              32:8,9,11           ,20 131:18
          81:18,22            132:11              38:8 39:24          132:10,14,15
                              142:12,14           40:12,24            ,23
        their 22:9            144:1,2             42:19 44:19         133:3,16,17
          24:5                146:19,20           47:9 50:4           135:9,12
          29:22,23            148:20              51:6,7 52:1         142:10,20
          31:17               149:5,19,20         53:9 54:6,25        145:18
          56:9,21             154:5,6,7,8,        55:3,21 58:6        146:22
          57:24,25            11,14               63:7 64:23          149:16,17,18
          59:11 66:24         155:5,8,9,14        65:1,20             151:24
          67:18,21,25         ,23                 66:5,6,7            152:14
          80:1,4,7,12,                            67:6 69:1           154:4,6,9
                            then 11:25
          19 81:2,3,5                             70:10 71:10         155:4,5,12,1
          98:11 102:22        12:3 18:11
                              22:5,7              75:17 77:3          4
          104:2,3,4                               78:18
                              31:5,11 33:4                          Therefore
          139:14                                  84:22,24
          142:17              38:12 40:3                              81:3
                              41:14               86:15 87:7
          143:16                                  88:5,12,15,1      there's 13:4
          144:4,10            43:16,21                                19:10,11,12
                              46:23 51:18         6
          146:11,17,23                            89:6,7,16,19        22:8 25:13
          147:2 152:2         53:14 64:20                             26:20 27:2
                              66:5                90:1,16,18
        them 17:6                                 93:22 94:4,6        29:22 31:5
                              72:14,20                                34:19
          29:23 38:17         75:23               96:8
          42:1,13                                 97:8,9,23           37:9,23
                              77:3,11                                 43:9,15,21
          43:7,21 44:1        105:4 107:23        98:1,3
          51:14,16,18                             99:16,23            45:10 46:3
                              112:2,8                                 47:22 48:7
          52:4,7,12,18        122:1,5             101:6,23
          53:6                                    103:1,14,16,        50:20
                              123:18                                  53:14,23,25
          54:4,5,24           124:8,23            22 104:21
          58:8                                    105:3,6             58:2,4,7
                              125:23 139:2                            59:9 65:2
          59:15,20            151:10              108:8 111:9
          65:1,4 66:7                             112:9,23            68:21 69:10
                              153:1,2                                 70:15,24
          68:1,17                                 117:14,25
                            there 6:19            119:23 120:5        71:24
          69:11 91:21
          95:20               7:4 15:24           121:9 122:6         75:16,23
          98:6,17             17:5                123:11,14,17        77:17 78:13
          102:3               18:7,8,15,16        ,20                 87:8,17,20
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 206 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 47 of 59
         92:18 101:25         52:6,7,12,15        88:19 102:23        26:3,23
         102:12,17            ,16,19              104:23 112:4        30:24 32:4,5
         104:1 108:1          53:4,5 55:7         149:18 152:5        40:16
         119:14               56:20 57:25         154:4 156:18        57:2,13
         121:24 122:1         58:3              they've 28:20         58:20
         123:18               60:19,21,22                             59:16,23
         124:5,6,8            66:8,24,25        thing 6:25            60:1 63:6,8
         128:9,10             67:22,25            33:19               66:15,22
         132:14               68:17,18            35:6,21,25          70:2
         133:23               69:20               36:11               71:22,23
         135:16,18            70:6,9,20           39:8,17 46:3        72:1,6 74:25
         142:20,25            72:1                68:8                76:20
         143:6 144:6          77:3,10,11,1        102:13,15           78:2,25
         155:9                2,21,25 80:8      things 6:9            79:14 82:10
        Thereupon 6:3         81:14 82:17         27:7 60:18          83:1 84:8
          11:13 116:22        88:13,14            91:9 147:17         86:17
          128:4 155:17        98:16               152:10              87:5,20
          156:5               102:1,2,3,24                            88:24
                                                think 16:16
                              103:20,22,23                            94:15,25
        these 17:7                                37:1,2 42:5
                              ,24                                     95:2,3,9
          23:24 54:18                             48:15 57:4
                              104:6,9,20                              100:19 101:3
          58:15,17                                63:15 64:17
                              114:12,14,18                            102:15 103:1
          71:15 75:9                              68:11 84:19
                              124:13                                  105:5 106:1
          79:22 100:8                             104:1,12
                              129:6,14,16,                            107:9
          111:16 112:9                            118:1 133:17
                              18 133:10                               109:12,13,18
          115:2 125:22                            143:13 144:9
                              140:8 143:16                            ,19,22
          132:23 134:5                            145:17
                              144:1,4                                 111:21,23
          143:24                                  147:13 149:1
                              146:12                                  112:25
          145:13 155:6        148:19,20         thinking              113:10
        they 12:14            149:19              96:22               114:23
          20:13 21:12         150:13            third 48:9            115:1,3
          23:23 24:9          151:16              60:2 109:1,3        116:13,25
          28:2 29:24          156:17                                  118:1,23,25
                                                this 6:12,20
          31:18,19          they're                                   119:2,5
                                                  7:9,12              120:15,23
          36:8 38:3           23:21,23            8:13,14,16          121:1,8,9,13
          40:25               27:15               9:21                ,23 122:7
          41:11,12,14,        29:5,16             10:22,23            124:19
          23 42:16,22         41:11,12,13         11:7,18,20          125:1,4,8,13
          43:10,19,20,        45:1 52:18          13:6 14:15          ,17 126:7,17
          22                  59:12,15            15:25 16:8          128:7,12,25
          44:22,23,24         67:17,20            17:1,20 19:7        130:6 131:20
          45:8,16,23          70:24 77:13         23:2 25:3           132:2 134:12
          51:19               83:25 84:25
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 207 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 48 of 59
         136:25               43:9                42:22               147:19
         137:13,17            44:20,23            43:23,25          title 59:16
         138:22               45:4,12,16,2        44:23 49:20
         139:1,18             1 47:20 48:5        51:12             today 6:17
         140:17,21            70:14 71:20         52:16,17            8:22
         142:1 144:3          73:9 85:1           57:21 58:6          10:1,4,13,20
         148:11,14            99:25 101:24        60:2                11:2
         153:4,9              102:21,25           84:19,20,25         12:5,13,21
         158:16 159:8         103:2,5             93:15 99:19         14:1,13
                              108:2,8,15          100:11              15:25 20:25
        those 28:2
                              110:1,3,16,2        105:15              25:25 34:24
          51:9,23                                                     53:24 59:5
          52:23,25            3 111:4,25          110:18
                              112:10,13           112:18,20,23        64:8,16
          82:24 84:23                                                 91:22 97:16
          99:3 101:24         113:13,17,23        121:19 122:5
                              114:19              127:14              99:23 115:20
          102:21                                                      116:2 117:15
          103:2,5             115:23 117:8        129:11 130:8
                              118:5               131:14              124:10
          111:8,10                                                    126:10 131:2
          112:6,13            155:12,14           140:14 141:5
                                                  149:4,17,20         136:3,23
          114:3,8           throughout
                                                  154:19,20           137:13,14
          116:5 117:25        40:1,12                                 139:6 141:10
          124:11              41:3,4 51:24        157:2
                                                                      150:16
          125:10              54:4 68:4,16      timeframe
          128:20                                  37:9,23           today's 151:3
                            throw 60:18
          131:12                                  40:13 70:25       told 26:14
          132:25            thumb
                                                timeline              57:8 147:14
          141:23              102:3,4,5
                                                  39:24             took 50:12
          142:1,13          tile
                                                times 8:1,5           54:3
          143:3,8,15          69:6,8,13,21
                                                  44:3,6,10           134:12,17
        though                ,25 70:7,10                             135:1,5
                                                  45:1 55:25
          79:5,20           till 50:17            56:7,11           tools 71:12
        thought 46:6          51:22               57:16 58:23
                                                                    top 46:4
          141:7 152:23      time 7:8,13           84:3 89:9
                                                                      93:9,18
        three 27:6            18:25               110:17 144:5
                                                                      94:24
          48:7 71:6,10        19:17,22          timestamp             128:10,21,23
          88:1,4,23           21:19,20            89:14 109:16
                              22:1                                  total 17:22
          89:9 112:22                           timestamps
                              23:12,15                                124:1 146:6
          113:12                                  110:5
          118:12 124:5        24:16 26:21                           Totally
                              27:15               111:9,11
          137:14,15                                                   151:24
                              29:2,12           tiny 95:12
        through 13:5                                                touching
                              32:10 40:25       tired 91:8
          18:13 23:22                                                 113:10
                              41:14,15
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 208 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 49 of 59
        touring 40:1        transitory            27:1,8,14,18        2 70:4,11,17
        toward 72:4           22:20 23:3          28:1,10,16          72:8,22
                            traumatic             29:3,8,17           73:12
          124:6 133:9
                                                  30:1,8,15,18        74:10,16,22
        towards 55:21         148:4
                                                  31:10,22            75:5,15,22
          93:9,18           tried 149:19          32:2                76:2,16,21
          102:8 103:15      trip 29:15            33:3,11,18          77:5,14,23
          131:13              31:6 45:2,18        34:1,11,18          78:9 79:7,24
          139:14              57:19 58:12         35:11,17            80:10,16,24
        towel                 59:17,21,24         36:2,20             81:10,16,21
          66:20,21            71:7,8              37:5,18             82:1,6,12,16
          67:6,8,9,18,        74:13,19            38:11,22            ,23
          21,25 73:23         84:8                39:16               83:7,12,18,2
          104:3 105:10                            40:14,19            1 84:6,10,18
                            true 158:9
                                                  41:1,16,25          85:8,15
        towels 67:14        truth 8:22            42:7,11,18,2        86:1,8,20
          104:6,18
                            try 34:9              4 43:14,24          88:9 89:18
        tracking                                  44:4,9,12,15        91:2
                              36:19 75:3
          73:8,15             100:3               ,18 45:9,19         92:13,24
        traffic                                   46:10,20            93:13
                            trying                47:4                94:9,14
          47:13,18            94:10,11,15,
          48:2,3 49:2                             48:1,17,24          95:4,8,16
                              17 138:4            49:4,11,16          97:14,18
          56:1,7,12           139:7
          57:17 58:23                             50:3,10,22          98:7,19,24
          61:16 73:15       Tucker 1:19           52:11 53:7          99:11
                              2:3 3:3             54:8,16             100:18,25
        train 22:11                               55:12               101:14,21
                              7:16,18
        training              8:9,12              56:16,25            103:13
          21:5,11,17          9:6,10,24           57:5,12             104:7,14
          22:4,5 24:5         10:9                58:11               105:17,22
          71:10,12,13,        11:4,16,22          59:4,14             106:3,22
          16                  12:7,12,20          60:5,10,14          107:1,13,25
        trains 21:8           13:16,24            61:4,18,25          108:9,13
                              14:9,16 15:5        62:16,20,25         109:20
          22:1,15
                              16:6 17:18          63:13,17,22,        110:6,10
          23:20
                              20:18 21:13         25                  111:8,16,24
        transcribe            22:10,21            64:4,11,14,1        112:4,6,7,19
          158:8               23:4,9,18           9,21                113:21
        transcript            24:11,17,24         65:7,16,18,2        114:2,17
          158:9               25:5,12,18,2        5 66:12             115:17
                              2                   67:19               116:1,7,12,2
        transcription
                              26:2,7,10,13        68:2,13,23          1,24
          8:16
                              ,18                 69:7,12,16,2        117:13,24
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 209 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 50 of 59
         118:15,19          two 17:20             146:10            until 36:8,12
         119:3,22             18:3,9,15,18      uncovering            38:9
         120:8,14             20:22 22:25         141:25            up 12:1 18:11
         121:5                34:19 48:5
                                                under 8:14            23:16 27:2
         122:16,25            53:23 79:6
                                                  22:24               37:11
         125:5,20             87:19                                   41:8,21
         126:9,20             88:1,4,23         undersigned           42:3,14
         128:3,6              99:3 101:25         159:5               51:22 52:3
         129:24 130:4         110:13            understand            54:18,20
         131:7                112:14
                                                  8:14,20,21          55:3,7,10,11
         132:5,22             113:12
                                                  9:4,7,21,23,        58:3 66:25
         133:5,15             115:10
                                                  25                  67:7,25
         134:10,15,18         124:13
                                                  10:8,10,14          73:3,22,25
         ,25                  137:15,16
                                                  12:21 13:5          78:7,25
         135:11,23            138:5 142:25
                                                  14:3,10,17,2        87:10,22,25
         136:1,8,19           143:8 148:17
                                                  1 15:6              90:25 91:11
         137:3,5              152:13,25
                                                  46:18,21            94:25
         138:6,17             155:23
                                                  47:1,3              95:3,9,21
         139:8                156:2,16,19,
                                                  56:4,19             96:2,3 101:2
         140:1,9              20,25
                                                  94:8,23 97:9        103:18 105:5
         141:2,9,12,1       type 69:6,8           110:8 145:2         122:14
         5 142:23
                              74:2              understood            124:15
         143:12,20
                            types 75:9                                148:19
         144:13,21                                141:3,17
                                                                      152:12,24
         145:4,7,10,1       typically           unidentified          154:4,5,6,8,
         6                    48:18               110:24              12,13,15,18
         146:14,21,25
                                                UNITED 1:1            155:1,5,9,12
         147:10,24                U
         148:6,23                               University          us 10:14
                            uh-huh's 8:18
         149:11                                   20:4                56:18 57:14
         150:3,14           uh-uh's 8:18                              64:22 65:4
                                                unless 8:10
         151:12,19          umbrellas                                 71:16
                                                  12:8 79:11
         152:4,11,22          31:19                                   146:12,16
                                                  132:11
         153:14,19,21         32:11,13,14,                            147:14
         155:11,19                              unlocked
                              15,16                                 use 27:9,19
         156:7                                    102:1,23
                            unable 154:24                             28:2 51:14
         157:1,4                                  103:8
                                                                      52:15 56:20
                            unattended          unnecessary           69:13 73:17
        turned 96:4
                              36:10,12            75:24               82:24
        Turtle 15:14          38:17
                                                unsafe                148:15,21
          17:10,25
                            uncover 100:3         74:6,11,12,1      used 27:15
          34:21,25
                            uncovered             7 75:9              51:12,24
        twice 40:16
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 210 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 51 of 59
         54:4 83:25           41:3,5,8,20         129:13              126:3,4,8,19
         104:6                44:20,23            130:21              ,22 127:5,17
        uses 81:17            45:1,5,12,17        131:13              128:25
          83:5                ,22                 132:25              130:11,14,17
                              47:13,18,21         133:19              131:3,11
        using 14:18           50:14,16,23         139:10              132:9,12,15,
          52:6,7,12           51:1,23                                 16,17,19,24
                                                vestibules
        usually               52:24               29:2 34:20          135:8
          61:2,5 90:6         53:1,3,4,24         48:5 53:23          139:9,13,18
          144:3               54:1,4              85:1                145:12
                              55:13,17                                149:13
        utilize 55:24                           video 1:15,24
                              61:20                                   150:18,22,24
          56:10 57:15                             4:4 6:1
                              62:1,3,7,12,                            ,25 151:2,10
          58:22 63:3                              32:3,7,9,18
                              22 63:5                               videos 82:24
        utilized 61:7         66:17               52:2,6,17,20
                                                  ,21,22,25           107:4,7
        utilizes 56:5         68:6,15,19,2                            122:24
                              2 69:2              55:19
                                                  81:11,17            124:21 128:2
              V               70:7,12,21,2                            138:2 155:6
                              3 74:4              85:18,21,22
        vagrants                                  86:5,17,23        Videotaped
                              76:4,9,24
          149:19                                  87:13,14,22,        116:15
                              84:20,23
        Vassor 85:12          85:3,21             25 88:22          view 85:21
                              86:9,12,14,2        89:5,10 90:9        86:5,22,24
        V-A-S-S-O-R
                              5 87:6,13           93:8,17             87:14 88:22
          85:17
                              88:10 96:15         94:3,6,7            89:5,6,10
        vending                                   100:13,23
                              97:1,10,24                              90:8
          102:16,17           98:2                101:2               93:8,9,15,16
        vendor 99:14          99:17,24            102:3,8             ,17 94:3,7
                              100:4 102:6         103:15              103:15,16
        vendors
                              103:10              104:15,22           105:11
          98:18,20                                105:11,13,15
                              108:2,16                                127:24
        verbal 8:19           110:16              106:6,8             131:19
        versus 19:9           111:25              107:8,18
                                                  108:18            viewed 106:5
          104:3               112:10,14
                              113:14,17,24        111:22 117:8      views 133:1,4
        vestibule                                 118:22
                              114:9,15                              violate 77:3
          28:5,22                                 119:4,6,10
                              115:23
          29:5,10,19                              120:20,23,25      violated
                              117:3,8
          30:4,12                                 121:4,8,9,13        77:12
                              121:14
          31:4,13,23                              ,23,25
                              123:15,25                             violating
          34:5,14                                 122:3,4,15,2
                              124:2,4,12,2                            82:25
          35:2,3,7                                2 123:21,23
                              4 127:23                              violation
          39:12,14,18,                            125:21,22
                              128:18
          23 40:9,20
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 211 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 52 of 59
         76:9,25              63:2 70:5           132:24              57:1,13,23
        violations            76:22 97:19       Wal-Mart 1:8          58:21,24
          76:13 78:4          99:5 107:18         7:3,13 8:4          60:23
          83:3,8,13,25        134:11              10:18,20            61:6,19 63:3
          84:7              walk 22:8             11:1                64:22 65:12
                              41:7,20             12:4,13,21,2        68:3
        Virgil                                                        72:20,23
          120:17,24           42:1,13,20          2 13:19,22
                              44:23               14:1,12,19          73:2,5,13,17
          126:2,6,13,1                                                76:14
          4,22                45:4,12,21          15:7,9,25
                              47:20 48:5          16:7,10,15,1        77:7,15,16
          127:7,12,18,                                                78:4,11,13,1
          19 129:8            55:10 70:16         8 17:7
                              77:10 101:24        18:21,23            9 81:7,17
          130:1 133:23                                                82:24 83:4,5
          134:4 139:24        108:2               19:5,21,23,2
                                                  4 20:8,15           84:7 85:9
          142:5             walked 86:10                              92:1,8,14
                              91:11 103:5         21:1,4,7,25
        V-I-R-G-I-L                               22:11,14            96:10,15,24
          134:3               108:7,15                                97:22 98:4
                              110:1,3,16,2        23:19
                                                  24:12,15,25         99:7,13,16
        Virgil's              3 111:25
                                                  25:7 27:9,19        100:3,14,19
          133:25 134:2        112:10,13
                                                  28:17,19            101:9,15
        visitors              114:18                                  103:9,12
                              118:11              31:11 32:22
          32:23 33:6                                                  107:14,15
                              149:14              33:14
          35:13 36:4                                                  108:1,15
                              154:17              34:6,15,20
          38:18 39:5                                                  109:12 112:9
                                                  35:12,18
        visually            walking 44:20         36:3,7,14,22        113:13 114:7
          148:1               84:25 85:23         ,23                 115:2,20,21
                              87:16 91:4          37:6,8,13,20        116:3,8,10
        vital 33:23
                              115:22 117:8        ,22,25              117:6
          34:3                                                        118:8,10,24
                              127:25              38:12,23
        voice 13:22           142:25                                  119:9 121:22
                                                  39:3,4,11,17
          14:1,12             149:14 154:6        ,22                 122:10
          99:5,7              155:12,14           40:7,11,16          124:11 126:4
        Vol 157:7                                 41:6,19             127:22
                            walks 76:8,24
                                                  42:25 43:5          129:12
        volume 1:14           77:6,15
                                                  44:19,25            130:5,7
          49:1                78:12,20
                                                  46:11,14            131:12
                              111:4
        vs 1:7                                    47:6,9,15,20        132:6,16,24,
                              113:13,17,22
                                                  49:6,13,22          25
                              118:5
              W                                   50:11               134:5,11,17
                            wall 28:8                                 135:1,5,13,1
        Wal 20:11                                 52:13,23,25
                              131:19 133:7                            9 136:24
          23:21 25:6                              54:11,12,23
          33:4 36:14        walls 27:24           55:6,13,24          139:1,17
          37:12 57:5                              56:5,10,17          140:4,11,13,
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 212 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 53 of 59
         19 141:3,17        watched               19:7                138:3,25
         143:2,13,14,         105:20              21:17,19            139:12
         15 145:11            106:20,23           23:12,14,25         141:21
         147:12               127:20              24:1,2 29:1         142:24
         149:3,24           watching 43:8         31:16               144:1,9,22
         150:4,15,18,                             32:6,15 33:1        145:11,12
                              106:7
         23                                       34:9,23 35:2        146:10,19
         151:6,13,20        water 27:23           36:18,19            149:14,15
         152:12 153:6         28:7 29:22          37:10 39:25         153:10,11
         154:21               31:5,20             40:1,2,23           157:2
                              93:25               46:6,8
        Wal-Mart's                                                  wear 90:6
                              94:2,24             50:1,18
          32:20                                                     wearing 90:3
                              100:10              52:16,20
          47:12,17
                              101:7,12            53:18,19          week 12:3
          51:21 56:3
                              113:23              61:13,14,15
          72:15 117:1                                               weeks 129:14
                              114:8,12,14,        62:8 64:4
          119:6
                              21 115:5            66:9 67:24        we'll
          136:9,13,20
                              154:13,14,18        68:1,11             64:6,7,14,15
          137:20
                              155:1,4,7,13        69:1,11             ,19 89:19
        want 6:17 8:8         ,23 156:13          73:21,23,24         110:7,8,17
          17:6 33:2         wax 68:18,21          75:2,3 78:7         116:21
          34:19 44:11                             81:17
                              69:11,14                              well-
          57:5                                    83:6,10
                            waxed 71:2                                maintained
          60:19,22                                85:20 88:12         68:4
          64:5,16 75:2      way 20:20             93:8
          76:16 79:7          21:15,25            96:18,22          went 108:15
          104:19              38:18 57:22         98:12,17            154:25
          111:8,10            58:9 60:20          99:2              were 7:1,7
          123:7,9             65:6 66:9           100:7,9,11,2        16:14
          125:6 140:2         75:17,19            3 101:7             18:3,8,13
          141:12              88:14 89:16         104:15,22           21:16 42:23
        wanted 6:8            95:1,2 99:25        105:9 108:9         50:4
          91:8 147:17         102:22              110:1,5,11,1        51:6,12,23
                              125:17 126:4        5 112:8             52:7,25
        wanting 139:3
                              128:11              115:22              61:15,24
        wasn't                135:17,18           116:25              71:16 79:4
          131:1,3             136:18 140:3        122:2,4             85:13
          154:19            ways 21:7             123:13              86:9,14,22,2
        watch 105:18          22:14 23:19         125:21 129:3        4
          106:11,13           61:19 67:13         130:8,9             88:10,13,14,
          107:3,4,7,8,                            131:18              22 89:10,13
                            we 6:8 7:6            132:9,10
          18                                                          90:3 94:6
                              10:13 12:21         133:6 135:10        96:3
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 213 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 54 of 59
         97:1,9,20,23       We're 34:24           82:10               114:24
         99:15,23             53:23 64:8          84:19,20            123:10 128:1
         104:20 108:8       weren't 50:17         87:1,11             145:21
         111:11 112:9                             90:3,5,14,19      wheelchair
                              52:12 82:17
         114:13                                   ,23 91:3,6          148:24
         116:5,25           wet 27:23             92:5 95:22
         122:9 123:17         28:8 31:11          96:1,9            wheelchairs
         124:7,24             69:1 75:6           97:9,19             148:16,22
         125:15,16            91:15,17,19         98:11             when 9:11
         126:22               95:24 96:8          99:7,19             10:1,5 11:6
         127:23             wet-floor             100:7,19            12:21 14:17
         129:14               41:9,21 42:3        101:10 108:4        18:20 19:2
         130:21                                   109:16              22:8
                            we've 123:13
         131:23                                   110:18,20           23:21,25
                              132:3 143:6
         132:23                                   111:22,23           27:12 28:2
                              153:14
         133:3,16,17                              112:8,23            29:5,16,21
                              155:20
         134:14 139:9                             114:25 118:1        30:11 31:17
         141:7              what 7:6              119:2               34:23 35:2
         142:2,17             8:24,25             122:7,10,21         41:18
         143:21,24            11:8,20             126:7,18            42:1,12,16
         146:12               13:13               128:14 130:5        43:4,5,8,25
         147:14               15:9,11,13,1        132:6 133:11        45:16 46:4
         148:19               8,22                134:15,18           51:17
         149:17               16:12,17,25         136:12,17,24        52:1,25 53:4
         151:16               18:3,7              137:2,4,14,1        67:24 68:25
         153:11 155:4         19:7,8 28:11        7,18                70:18 71:23
        we're 11:11           30:9 33:9           138:5,11,19         74:5
                              34:19 37:12         139:4               75:16,17
          12:22 21:21
                              38:5 40:24          142:7,24            78:20 79:9
          30:22,23
                              45:25               148:9               86:10,12
          34:24 35:2
                              46:1,5,21           153:14,20,22        90:14 91:10
          38:4 53:22
                              49:20 52:15         154:2,20            93:7,23 94:6
          57:18
                              56:14,19            155:8,20            95:21
          93:7,14
                              57:10,17            157:2               96:2,3,17,22
          100:6
                              58:23             whatever              97:19 98:12
          102:7,12
                              59:5,11,15,2                            99:6 101:4
          110:12                                  57:25 72:15
                              0,23,24                                 102:23
          125:23                                whatnot 51:25
                              60:15,19,22                             103:18,24
          136:23
                              62:13,14,24       what's 20:1           104:22
        Were 11:23            63:17 64:25         25:4                105:13
          20:8 91:19          66:8,13,20          81:11,14            106:20
          98:1,3              69:8 70:12          102:15 107:5        107:23
          141:25              71:6 72:18          111:14              114:18 120:2
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 214 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 55 of 59
         122:5                146:11            while 18:8            118:21
         126:22,25            149:16              149:15 151:8        127:22 130:8
         129:11,16          Where's 25:20         152:5               132:16
         136:20,22            48:9              white 89:25           139:24 152:8
         137:19,23                                                  Why's 69:3
                            whether 25:7          153:25
         139:17
         146:16               30:10 34:13       who 11:1            wide 88:20
         149:21               37:12 40:6          12:4,14 48:4      wiggling
         151:21               41:12 47:21         50:19 58:7          151:7
                              52:23 56:5          67:10 80:7
        whenever                                                    will 23:16
                              61:6 65:7           85:3 90:16
          100:6 121:24        77:25                                   43:11 58:21
                                                  92:19
          148:4               80:8,18                                 59:10 64:24
                                                  98:4,8,14
        where                 82:20 83:25         103:20              71:3 79:13
          19:11,12            86:21 92:7          107:15              157:7
          20:3 25:17          94:5 96:25          109:13            wing 101:25
          26:1,4,5            97:20 106:5         118:1,5             102:22
          28:8,20             114:7,14            120:16,23           103:2,5
          29:4,9              115:21              124:14 127:7      wipe 29:23
          30:13,17            116:2,5             129:25
                                                                      31:17 67:7
          42:19               121:7               133:22
          45:3,11 46:4        123:20,22           142:2,21          wiped 103:20
          47:9 49:10          124:20              144:7 145:18      wiping
          55:16 62:16         125:8,9             146:12              104:3,18
          70:15 78:18         126:18,21           148:25 149:2        105:14
          80:13 87:8          127:19 131:3        153:23
                                                                    Wire 45:25
          89:25               140:11 152:2      whole
          91:12,23            154:17,25                               46:1 64:25
                                                  18:12,25
          92:23,25          which 6:22                              with
                                                  98:11
          93:16,24            22:14 23:19                             6:10,15,19,2
                                                  99:21,22
          95:1,12,15,2        34:24 49:17                             1 8:4 9:20
          4 96:3 99:14                          who's 15:20           14:25 17:7
                              61:12
          100:8,24                                67:24 84:24         18:20 19:22
                              62:13,14
          101:7,12                                114:22              21:11 22:8
                              65:23 66:23
          102:4 104:15                            154:22              23:16,21
                              78:16
          107:24              79:3,18           Whose 126:1           31:19
          113:18,22           85:13 88:2                              32:15,16
                                                why 11:1,25
          118:12              89:25 113:23                            37:3 54:21
                                                  12:3,14
          122:1,4             114:13 119:7                            59:16,21,24
                                                  18:11 20:7
          123:7               122:3,24                                60:8,16
                                                  29:11 68:24
          124:10,15,16        128:11 133:8                            64:15 66:7
                                                  69:13,20
          ,20 128:20          143:5 153:13                            70:14
                                                  70:1,6,9
          129:3 141:21        156:3,17                                73:8,22
                                                  96:12 106:23
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 215 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 56 of 59
         75:19                21:10 22:4          78:24 79:22         149:8
         78:7,16              24:9,15,22          80:6,15             150:2,12
         82:11 88:15          25:10 26:23         81:7,14,20,2        151:10,18
         103:19               27:6,12,22          5 82:10,19          152:1,8
         104:2,3,17           28:6,14             83:5,10             155:4 156:24
         105:10 106:1         29:1,7,15,21        84:4,14             158:16 159:8
         111:13,14            30:6,25             85:7,11,25        WM008 57:20
         112:3                31:3,16             86:7,19 88:8        71:19 84:11
         117:5,17             32:1,25             89:15 90:22
         123:1,3              33:9,17             92:4,11,23        WM009 84:11
         125:2,3,7            34:9,17             94:18,23          WM060 71:21
         126:6,19,22,         35:15,24            95:9 97:4,8
                                                                    WM11 72:12
         25 127:20            36:18               98:6,16
         129:7 132:6          37:1,16 38:7        100:17,23         women 142:25
         147:11 150:7         39:14               101:12,20           143:15
         152:15,18            40:11,23            103:12            women's 143:8
         158:13               41:11,23            104:6,12
                                                                    wondering
        within 7:8,11         42:5,10,16,2        105:13,20
                              2 43:7,19           106:25              89:20
          14:22 26:20
                              44:10               107:11,22         word 37:1,16
          63:11
          77:6,10,16          45:8,15             108:7 109:17      words 25:13
          78:12,20            46:6,17             112:17
                              47:2,24             113:20 114:1      work 35:1
          79:6                                                        64:8 97:23
          85:20,21            48:15,21            115:15,25
                              49:9,15             116:20              98:1 102:22
          87:12,14                                                    118:8
          98:25               50:1,9,16           117:11,22
          112:14,21           53:3 54:15          119:2 120:13      worked 16:7
          113:12              55:9 56:14          121:3               49:13 51:17
          118:12              57:10,22            122:12,21           92:14 98:17
                              59:2,8 60:12        125:13,18           99:4
        without               61:1,13,23          126:6 129:23
          41:8,20                                                   working 20:11
                              62:14 64:17         132:19 133:3
          42:2,20                                                     47:5 91:7
                              66:5                135:8,21
          45:5,12,22                                                  129:14
                              67:17,24            136:6 137:23
          47:21 66:25                                                 139:10
                              68:11,21            138:16,25
                                                                      147:18
        witness 3:2           69:6,10,20          139:23
          4:3 6:5,7           70:9,14             140:8,23          works 98:12
          9:9,23 10:8         71:19,22            141:7 142:20        109:12
          12:10,18            72:19 73:11         143:11,19         worth 153:12
          13:13               74:9,15,21          145:15
                                                                    would 9:18
          14:4,8,11,15        75:2,13,21          146:19
                              76:1                147:7,22            11:1 29:11
          15:4 16:4
                              77:2,10,20          148:3,13            30:6,12
          17:16 20:17
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 216 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 57 of 59
         31:11                151:15,22           49:13 70:5          68:5,7,11,17
         32:6,11,20           152:8 155:5         76:22 94:19         73:1,4,11,16
         33:4 35:24         wouldn't 9:2          137:14,15,16        74:3,7,21
         38:13 39:2,3         32:15 52:19         148:17 149:4        75:8,14,21
         40:6 41:6,19         79:5 90:7         years-plus            76:1,6 77:3
         42:1,12,19,2         104:8               138:5               80:2
         2 43:4,16                                                    81:20,25
         45:3,20            write 8:17          yellow                82:4,13
         46:23 51:18        written 57:1          102:13,15           83:19
         53:14                119:9,14,23       yes 6:7 7:25          84:4,14
         66:6,18              120:3,5             8:15,20,23          86:19 90:12
         77:20 79:5                               9:9                 91:14 93:3
         83:13                    Y               10:12,16,21,        94:1 97:6
         86:15,21           YBM 16:4              25 11:24            99:21 100:2
         87:4 88:14                               12:2,23             101:25
         93:21 94:9         yeah 19:6                                 102:20
                                                  13:7,20
         98:20 101:2          46:2 48:8           14:2,15,20          105:6,7
         103:6 104:12         52:22 53:13         15:4,8,17           108:5,19,21,
         108:18               55:9 73:20          17:8,10,24          23,25
         112:17,20            74:17 89:11         18:2                109:2,4,6,8,
         113:16,22            90:10 102:14        19:15,16,19,        10 110:13,14
         117:18               110:2,25            25 21:6,22          111:3,5,7
         122:18 123:7         112:21 113:7        22:13 24:7          112:12,15,25
         124:23               128:19,23           28:3 32:5           113:1,3,5,8,
         125:9,14             154:7               33:12,13,24         11,14,15,20
         127:19             year 16:8             34:4,17,22          114:1 115:8
         129:9,18,25          19:3 22:7           35:1,4,5,9,2        118:7,9
         130:21               99:21,22            0                   119:11
         131:21,25                                36:6,10,13,1        120:4,6
                            year-
         132:15,16                                6,24                121:12,17,21
                              beginning
         133:9,22,24                              38:3,15,20          122:8
                              16:5
         134:4                                    39:1,7,10           123:12,15,25
         135:9,21           yearly 21:12          43:3 44:1           125:24,25
         140:18,19,20       years 8:4,5           46:22               127:21
         ,23 141:3,21         16:8,11,16          48:6,19             131:18
         142:16               17:10,12,13,        49:2,10             133:18
         143:8,15,16          14,19,20,22         50:7,25             137:9,11
         145:12               18:1,3,7,8,9        51:7,8,17           139:11,14
         146:10,15,23         ,10,16,17,19        52:9,21             141:18,19
         147:2,7              ,24                 54:10 55:15         142:5
         148:3,18,20,         19:5,14,20          57:17               143:1,3,6,7
         21,24 149:1          20:14 21:1          58:14,16,19         144:5,10,11,
         150:16,17,25         25:6,19             62:24 67:12         15,19,24,25
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 217 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 58 of 59
         146:3,5              34:2,5,14,23        80:3,11,18          123:1,5,7,9,
         152:15,17            35:18 36:3          82:13               11,17
         154:1,14             37:19               83:15,22,24         124:3,7,10,1
         156:10,12,14         38:7,8,9,12         84:19 85:16         9,23
        yet 93:21             39:2,3,11,19        86:2,4,15,16        125:7,8,9,15
          95:11 113:6         ,21 40:6,15         ,21,22              126:12,17,21
          130:15 131:9        42:8,12             87:1,4,12,22        127:5,16
                              43:10,12            ,23                 128:8,14,23,
        you 7:19,23           44:7,8,9,10,        88:7,12,16,2        25 129:11
          8:3,8,9,13,1        12 45:20            1 89:12,14          131:1,8,17,2
          4,21,25             46:4,21,23,2        90:3,8,14,19        2,23 132:11
          9:1,2,3,7,11        5 47:5              ,23                 133:7,17,25
          ,13,14,15,16        48:22,25            91:3,10,11,1        134:2,18
          ,21,22,25           49:5 52:2,12        3,22 92:25          136:9,17
          10:4,10,13,1        54:17               93:2,5,7,11,        137:2,6,8,10
          4,19,23             55:9,19             16,22,24            ,13,25
          11:5,8,11,17        56:2,14,19,2        94:2,5,6,8,9        138:1,2,4,9,
          ,23,25              3                   ,20 95:5,17         10,18
          12:21,24,25         57:3,5,8,9,1        96:1,3,6,17,        139:2,4,6
          13:5,8,9,17,        0,14 58:15          21                  140:3,4
          25                  60:2,6,21           97:4,5,6,15,        141:7,12,25
          14:3,5,8,10,        61:11,12            19 98:20            142:2,13,14,
          12,17,18,21,        62:16,25            99:6,7              16 143:13
          25                  63:1,13,17,1        101:4,5,22          144:5,14,15,
          15:6,16,24          8                   102:4 103:14        17,23
          16:7,9,14           64:1,5,6,15         104:1,10,19,        145:7,17,18,
          17:6,9,14           65:1,3,4,14,        24                  23
          18:3,6,7,8,1        16,25               105:3,4,9,18        146:9,11,12,
          2,13,23             66:3,7,13           ,23                 15,16
          19:2,4,11,12        67:6,7 68:14        106:9,13,15,        147:14,15,25
          ,14,17,20,24        69:13,17,23         17,23               148:7,9,21,2
          20:5,8,11,14        70:1,6,15,16        107:8,18            4
          ,23,25 21:18        71:2,23             108:14,17,18        149:4,5,9,21
          22:5,6,17           72:5,12,17          110:17,23           ,22 150:15
          23:4,6,9            74:8                111:8,10            151:1,2,21
          25:7,24,25          75:11,16            112:9,20            152:24
          26:2,4,8,10,        76:3,7,16,23        113:16,22,23        153:3,18,22
          14,15,16,19         77:6,15             114:19              154:16,24
          28:5,24 29:4        78:6,11,15,1        116:2,13,15         156:8,24
          30:9,20 31:9        7,25                117:18,19         your 7:19,23
          32:3,4,8,9,1        79:3,13,15,1        118:1,24
          7,20                                                        8:10,18,21
                              8,19,20,21,2        120:2,5,9,11        9:19 10:22
          33:4,14,22          2,25                ,15 122:22          11:10,17
Case 0:18-cv-61984-RKA Document 146-8 Entered on FLSD Docket 10/03/2019 Page 218 of
                                       218
                    Ladeira, Marie 01-30-2019          Page 59 of 59
         12:8 13:21           46:4 49:10
         14:3,10,18,1         57:7 59:5
         9 15:6,9             60:7
         16:12                62:13,20,24
         18:8,20              65:5 67:5
         20:1,9               78:22,24
         25:17,21             79:6,16 88:2
         26:1 30:2,14         93:23
         34:12                94:10,12,15
         35:8,25              99:5,6,7,21
         40:5,15              101:5
         41:17 45:10          102:10,18
         49:13 56:4           109:14,25
         57:14,21             110:11
         59:24 60:12          111:19
         61:11 63:24          117:14
         70:5 71:24           123:24 128:2
         72:9 78:7,16         135:24 136:2
         79:17,19,21          137:4
         80:21                138:7,21
         83:14,23             139:7 145:2
         87:11 88:6         yourself
         91:22                146:4 147:11
         92:6,18              151:13
         96:17 98:4
         99:23 107:2        you've 17:25
         110:8                49:12 52:5,6
         115:18,20            53:19 55:2,3
         117:6 119:13         67:6 71:4
         121:6 130:25         86:19 94:14
         135:13               106:4,5
         138:11               125:8
         144:15
         148:22 149:3
         151:21,25
         152:21
         154:25 155:3
        you're
          10:5,24
          13:18
          20:20,24
          22:7 23:6
          39:19 43:8
